EXECUTION VERSION







_____________________________________________________________________________________


AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT
among
SOUTHWEST AIRLINES CO.,
THE BANKS PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
as of March 30, 2020
JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.
 
and
 
BNP PARIBAS
 
 as Joint Lead Arrangers and Joint Bookrunners
 
and
 
BANK OF CHINA, NEW YORK BRANCH,
 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
and
 
WELLS FARGO BANK, N.A.,
 
as Documentation Agents
 

_____________________________________________________________________________________








--------------------------------------------------------------------------------








Table of Contents
Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
2


Section 1.1 Certain Defined Terms
2


Section 1.2 Computation of Time Periods
20


Section 1.3 Interest Rates; LIBOR Notification
20


 
 
ARTICLE II LOANS
21


Section 2.1 Additional Commitments
21


Section 2.2 Committed Borrowing Procedure
21


Section 2.3 Conversions
22


Section 2.4 [Reserved]
22


Section 2.5 Termination and Reduction of Additional Commitments.
22


Section 2.6 Loans
22


Section 2.7 Loan Accounts
23


Section 2.8 Interest on Loans
24


Section 2.9 Interest on Overdue Amounts
24


Section 2.10 Alternate Rate of Interest
24


Section 2.11 Prepayment of Loans
25


Section 2.12 Reserve Requirements; Change in Circumstances
26


Section 2.13 Change in Legality
27


Section 2.14 Indemnity
28


Section 2.15 Pro Rata Treatment
29


Section 2.16 Sharing of Setoffs
29


Section 2.17 Payments
29


Section 2.18 Taxes
30


Section 2.19 Calculation of LIBO Rates
33


Section 2.20 Booking Loans
33


Section 2.21 Quotation of Rates
33


Section 2.22 Defaulting Banks
33


Section 2.23 Mitigation Obligations; Replacement of Banks
34


Section 2.24 Incremental Term Loans
35


 
 
ARTICLE III [RESERVED]
36


 
 
ARTICLE IV CONDITIONS OF LENDING
36


Section 4.1 Conditions Precedent
36


Section 4.2 Conditions Precedent to Committed Borrowing
38


 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
39


Section 5.1 Organization, Authority and Qualifications
39


Section 5.2 Financial Statements
39


Section 5.3 Compliance with Agreement and Laws
39


Section 5.4 Authorization; No Breach; and Valid Agreements
40


Section 5.5 Litigation and Judgments
40


Section 5.6 Ownership of Properties
40


Section 5.7 Taxes
40





i

--------------------------------------------------------------------------------







Section 5.8 Approvals Required
40


Section 5.9 Business; Status as Air Carrier
40


Section 5.10 ERISA Compliance
41


Section 5.11 Insurance
41


Section 5.12 Purpose of Loan
41


Section 5.13 Investment Company Act
41


Section 5.14 General
41


Section 5.15 Affected Financial Institutions
41


Section 5.16 Anti-Corruption Laws and Sanctions
41


Section 5.17 Security Interests
42


 
 
ARTICLE VI COVENANTS
42


Section 6.1 Performance of Obligations
42


Section 6.2 Compliance with Laws
42


Section 6.3 Maintenance of Existence, Licenses and Franchises: Compliance With
Agreements
42


Section 6.4 Maintenance of Properties
42


Section 6.5 Maintenance of Books and Records
42


Section 6.6 Inspection
43


Section 6.7 Insurance
43


Section 6.8 Appraisals
43


Section 6.9 Coverage Ratio
43


Section 6.10 Reporting Requirements
43


Section 6.11 Use of Proceeds
45


Section 6.12 Pool Assets
45


Section 6.13 Restrictions on Liens.
47


Section 6.14 Mergers and Dissolutions
47


Section 6.15 Assignment
47


Section 6.16 Amendments
48


Section 6.17 Liquidity
48


Section 6.18 Post-Effective Date Items
48


Section 6.19 Further Assurances
48


 
 
ARTICLE VII EVENTS OF DEFAULT; REMEDIES
49


Section 7.1 Events of Default
49


Section 7.2 Remedies Upon Default
50


Section 7.3 Remedies in General
52


 
 
ARTICLE VIII THE Administrative Agent
52


Section 8.1 Authorization and Action
52


Section 8.2 Administrative Agent’s Reliance, Etc.
52


Section 8.3 Rights of the Administrative Agent as Bank
53


Section 8.4 Bank Credit Decision
53


Section 8.5 Administrative Agent’s Indemnity
53


Section 8.6 Successor Administrative Agent
54


Section 8.7 Notice of Default
54


Section 8.8 Collateral Matters
55


 
 
ARTICLE IX MISCELLANEOUS
55





ii

--------------------------------------------------------------------------------







Section 9.1 Amendments, Etc
55


Section 9.2 Notices, Etc.
56


Section 9.3 No Waiver; Remedies
57


Section 9.4 Costs, Expenses and Taxes
57


Section 9.5 Indemnity
57


Section 9.6 Right of Setoff
58


Section 9.7 Governing Law
58


Section 9.8 Submission To Jurisdiction; Waivers
58


Section 9.9 Survival of Representations and Warranties
59


Section 9.10 Binding Effect
59


Section 9.11 Successors and Assigns; Participations
59


Section 9.12 Confidentiality
62


Section 9.13 Independence of Covenants
63


Section 9.14 Severability
63


Section 9.15 Integration
63


Section 9.16 Descriptive Headings
63


Section 9.17 Execution in Counterparts
63


Section 9.18 WAIVERS OF JURY TRIAL
63


Section 9.19 No Fiduciary Duty
63


Section 9.20 USA Patriot Act
64


Section 9.21 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
64


Section 9.22 Interest Rate Limitation
65


Section 9.23 Amendment and Restatement
65





SCHEDULES
 
 
 
Pool Assets
Schedule I
Existing Term Loans and Additional Commitments
Schedule II
 
 
EXHIBITS
 
 
 
Form of Notice of Borrowing
Exhibit A
Form of Note
Exhibit B
Form of Company’s Internal Counsel Opinion
Exhibit C-1
Form of Company’s Outside Counsel Opinion
Exhibit C-2
Form of Administrative Agent’s Counsel Opinion
Exhibit C-3
Form of Financial Report Certificate
Exhibit D
Form of Assignment and Assumption
Exhibit E
Form of U.S. Tax Compliance Certificate – Foreign Banks (Not Partnerships)
Exhibit F-1
Form of U.S. Tax Compliance Certificate – Non-U.S. Participants (Partnerships)
Exhibit F-2
Form of U.S. Tax Compliance Certificate – Non-U.S. Participants (Not
Partnerships)
Exhibit F-3
Form of U.S. Tax Compliance Certificate – Foreign Banks (Partnerships)
Exhibit F-4
Form of Aircraft Mortgage
Exhibit G
Form of Mortgaged Aircraft Operating Agreement
Exhibit H


AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT

AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT, dated as of March 30, 2020, among
SOUTHWEST AIRLINES CO. (the “Company”), the Banks (as herein defined) and
JPMORGAN CHASE BANK, N.A., as the administrative agent for the Banks (in such
capacity, the “Administrative Agent”).
The Company entered into the 364-Day Credit Agreement, dated as of March 12,
2020 (the “Existing Credit Agreement”), with the Existing Banks, and JPMorgan
Chase Bank, N.A., as Administrative Agent, pursuant to which the Existing Banks
made term loans (the “Existing Term Loans”) in an aggregate principal amount of
$1,000,000,000 to the Company.
The Company, the Banks party hereto and the Administrative Agent are entering
into this Agreement in order to amend and restate the Existing Credit Agreement
in its entirety which, among other things, (i) amends certain terms that apply
to the Existing Term Loans; (ii) increases the amount of term loans available
hereunder on the Initial Borrowing Date to $3,333,333,333.00 consisting of the
Existing Term Loans and additional term loans to be funded on the Initial
Borrowing Date in an aggregate principal amount of $2,333,333,333.00, subject to
the terms and conditions set forth herein, (iii) re-evidences the “Obligations”
under, and as defined in, the Existing Credit Agreement as part of the
Obligations, which shall be repayable in accordance with the terms of this
Agreement and (iv) adds certain collateral to secure the Obligations.
Accordingly, the Company, the Administrative Agent and the Banks agree that the
Existing Credit Agreement is hereby amended and restated as follows effective on
the Effective Date:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1     Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Additional Commitment” means, with respect to each Bank, the obligation of such
Bank to make Loans in the aggregate principal and/or face amount set forth
opposite the name on Schedule II to this Agreement. The aggregate original
amount of the Additional Commitments is $2,333,333,333.00.
“Additional Commitment Termination Date” shall mean the earliest to occur of (i)
April 8, 2020, (ii) the date the Additional Commitments are permanently reduced
to zero pursuant to Section 2.5(a) or Section 2.6(b) and (iii) the date of the
acceleration of the Loans in accordance with Section 7.1 and Section 7.2.
“Additional Term Loans” is defined in Section 2.1(a).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
“Adjusted Pre-Tax Income” of any Person means, with respect to any period,
income before income taxes of such Person for such period, but excluding (i) any
gain or loss arising from the sale of capital assets other than capital assets
consisting of Aircraft, (ii) any gain or loss arising from any write-up or
write-down


iii

--------------------------------------------------------------------------------





of assets, (iii) income or loss of any other Person, substantially all of the
assets of which have been acquired by such Person in any manner, to the extent
that such income or loss was realized by such other Person prior to the date of
such acquisition, (iv) income or loss of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, (v) the income or
loss of any other Person to which assets of such Person shall have been sold,
transferred, or disposed of, or into which such Person shall have merged, to the
extent that such income or loss arises prior to the date of such transaction,
(vi) any gain or loss arising from the acquisition of any securities of such
Person, (vii) gains or losses reported as extraordinary in accordance with GAAP
not previously excluded in clauses (i) through (vi), and (viii) the cumulative
effect of changes in accounting methods permitted by GAAP during such period.
Notwithstanding the foregoing, the determination of income before income taxes
for any period shall be adjusted by any pre-tax non-GAAP financial measures for
such period as identified in “Reconciliation of Reported Amounts to Non-GAAP
Financial Measures” contained in the Management’s Discussion and Analysis of
Financial Condition and Results of Operations in the Company’s filings in
respect of such period on Form 10-Q or Form 10-K with the Securities and
Exchange Commission.
“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Banks hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
satisfactory to the Administrative Agent, which each Bank shall complete and
provide to the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.
“Agreed Maximum Rate” means, for any date, 2% per annum above the interest rate
then applicable to Alternate Base Loans.
“Agreement” means this Amended and Restated 364-Day Credit Agreement, as the
same may be amended, supplemented, or modified from time to time.
“Aircraft” means, collectively, airframes and aircraft engines now owned or
hereafter acquired by the Company, together with all appliances, equipment,
instruments, and accessories (including radio and radar, but excluding passenger
convenience equipment) from time to time belonging to, installed in, or
appurtenant to such airframes and aircraft engines; provided, however, the term
“Aircraft” shall not include airframes and engines leased by the Company.
“Aircraft Mortgage” means that “Aircraft Mortgage” as defined in Section 4.1(e),
as the same may be amended, restated, modified, supplemented, extended or
amended and restated from time to time.
“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, adopted on November 16, 2001 at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements and
revisions thereto, as in effect in the United States.
“Aircraft Rentals” means the operating expense attributable to aircraft rentals,
calculated in accordance with the line item described as such in the Current
Financials.


iv

--------------------------------------------------------------------------------





“Alternate Base Loan” means any Loan with respect to which the Company shall
have selected an interest rate based on the Alternate Base Rate in accordance
with the provisions of Article II.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) (giving effect to any floor in such rate)
plus 1%; provided that for the purpose of this definition, the Adjusted LIBO
Rate for any day shall be based on the Screen Rate (or if the Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the New York Fed Bank Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the New York Fed Bank Rate or the Adjusted LIBO
Rate, respectively. If the Alternate Base Rate is being used as an alternate
rate of interest pursuant to Section 2.10 (for the avoidance of doubt, only
until any amendment has become effective pursuant to Section 2.10(b)), then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement. For purposes hereof: “Prime Rate” shall mean the rate of interest
last quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or, if
The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Early Maturity Amount” means, with respect to any Early Maturity
Event, the aggregate Net Cash Proceeds received by the Company or its Subsidiary
from the Capital Markets Transaction giving rise to such Early Maturity Event.
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of an Alternate Base Loan and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Loan.
“Applicable Percentage” means, with respect to any Bank, the percentage of the
total Additional Commitments represented by such Bank’s Additional Commitment;
provided that, in the case of Section 2.22 when a Defaulting Bank shall exist,
“Applicable Percentage” shall mean the percentage of the Total Additional
Commitments (disregarding any Defaulting Bank’s Additional Commitment)
represented by such Bank’s Additional Commitment.
“Applicable Rate” means the relevant per annum rate determined by reference to
the Index Debt Rating in effect on such date as set forth below.


v

--------------------------------------------------------------------------------





Index Debt Ratings
S&P/Moody’s
 Applicable Rate (Eurodollar Loans)
Applicable Rate (Alternate Base Rate Loans)
 
BBB/Baa2 or better
2.000%
1.000%
 
BBB-/Baa3 or below
2.250%
1.250%
 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, the Company and the Banks shall negotiate in good faith to
amend this definition to reflect such changed rating system and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change.
“Appraisal” means a “desk-top” appraisal report addressed to the Administrative
Agent and in form and substance reasonably satisfactory to the Administrative
Agent, which will not include physical inspection of aircraft, engines or
maintenance records and will assume the equipment is half life in its
maintenance cycle, dated the date of delivery of such report to the Banks
pursuant to the terms of this Agreement, by one or more independent appraisal
firms of recognized national standing selected by the Company (such firm to be
reasonably satisfactory, at the time of such Appraisal, to the Administrative
Agent) setting forth the fair market value, as determined in accordance with the
definition of “current market value” promulgated by the International Society of
Transport Aircraft Trading, as of the date of such appraisal, of each Pool Asset
or a proposed Pool Asset, as the case may be.
“Appraisal Delivery Date” means (a) the Effective Date, (b) September 30, 2020
and (c) each date of replacement, removal (other than removal of a Pool Asset to
the extent that the Company provides documentation reasonably acceptable to the
Administrative Agent that such removal of assets will be in compliance with
Section 6.12 hereof after giving effect to such removal based on the most
recently delivered Appraisal with respect to such Pool Asset) or addition of any
Pool Asset if such Pool Asset is an airframe or an airframe and one or more
engines installed thereon.
“Appraised Value” means, as of any date of determination, (a) in respect of all
Pool Assets, the aggregate current market value as of such date of such Pool
Assets and (b) in respect of any Pool Asset or proposed Pool Asset, as the case
may be, the current market value as of such date of such Pool Asset or proposed
Pool Asset, as applicable, in each case, as provided in the most recently
delivered Appraisal.
“Assignment and Assumption” is defined in Section 9.11(c).
“Auditors” means independent certified public accountants of recognized national
standing selected by the Company.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms


vi

--------------------------------------------------------------------------------





or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).
“Banks” means those banks and other financial institutions signatory hereto and
other banks or financial institutions which from time to time become party
hereto pursuant to the provisions of this Agreement.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 1.00%, the Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


vii

--------------------------------------------------------------------------------







“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Screen Rate, a resolution authority with jurisdiction over the administrator for
the Screen Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, in each case which states
that the administrator of the Screen Rate has ceased or will cease to provide
the Screen Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Screen Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Banks, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Majority Banks) and the
Banks.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.10 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.10.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period, made by
each of the Banks pursuant to Section 2.1 or Section 2.24.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading in London, England by and between banks in dollar deposits in
the Eurodollar Interbank Market.
“Cape Town Convention” means the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.


viii

--------------------------------------------------------------------------------





“Cape Town Treaty” means, collectively, (a) the Cape Town Convention, (b) the
Aircraft Protocol and (c) all rules and regulations (including but not limited
to the Regulations and Procedures for the International Registry) adopted
pursuant thereto and, in the case of each of the foregoing described in clauses
(a) through (c), all amendments, supplements and revisions thereto as in effect
in the United States.




“Capital Markets Transaction” means any transaction whereby the Company or any
of its Subsidiaries issues any debt securities (including, without limitation,
any EETC transaction), whether in a public offering or a private placement.
Notwithstanding the foregoing, and for the avoidance of doubt, “Capital Markets
Transaction” shall not include (i) any intercompany transactions (including but
not limited to, any issuances by any Subsidiary of the Company to any other
Subsidiary of the Company or to the Company), or any refinancing or replacement
thereof with intercompany transactions, (ii) indebtedness incurred in the
ordinary course of business of the Company and its Subsidiaries for capital
expenditures, purchase money, equipment financings and/or capital leases (but
excluding any EETC transaction), (iii) borrowings under the Existing Revolver,
or any amendment, modification or waiver of the Existing Revolver, or any
amendment and restatement, repricing, extension, refinancing of the Existing
Revolver, (iv) any letter of credit, bank guaranty or similar instrument, (v)
secured term loans from financial institutions, (vi) sale and leaseback
transactions, (vii) any equity transaction, (viii) any debt securities
convertible to equity, and (ix) any borrowings or issuances of any debt
securities or grants under any program funded or administered by The Federal
Reserve or the Federal Reserve Bank of New York, or any other Governmental
Authority, including, without limitation, the Primary Market Corporate Credit
Facility.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means the Pool Assets and any other assets that constitute
“Collateral” as defined in the Aircraft Mortgage.
“Collateral Coverage Test” means, on any date, the requirement that the
Appraised Value of the Pool Assets on such date that are subject to the Lien of
the Aircraft Mortgage or to the Lien of an aircraft mortgage granted by a
Grantor of Collateral after the Effective Date, in substantially the form of
Exhibit G, in favor of the Administrative Agent and filed with the FAA, shall
not be less than an amount equal to 1.25 times the aggregate principal amount of
all Loans and Additional Commitments outstanding on such date.
“Collateral Coverage Test Cure Period” is defined in Section 6.12.
“Committed Borrowing” means a borrowing consisting of simultaneous Loans from
each of the Banks distributed ratably among the Banks in accordance with their
respective Additional Commitments.
“Communications” is defined in Section 9.2.
“Company” is defined in the introduction to this Agreement.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include


ix

--------------------------------------------------------------------------------





compounding in arrears with a lookback and/or suspension period as a mechanism
to determine the interest amount payable prior to the end of each Interest
Period) being established by the Administrative Agent in accordance with:


(1)
the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining Compounded
SOFR; provided that:



(2)
if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining Compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;



provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
Business Day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Coverage Ratio” means, as of any date, the ratio of (i) for the four fiscal
quarter period for which the Company’s annual or quarterly Financial Statements
have been most recently required to have been delivered pursuant to Section
6.10(a) and Section 6.10(b), the Company’s and its Subsidiaries’ consolidated
Adjusted Pre-Tax Income, plus Aircraft Rentals, plus consolidated Net Interest
Expense, and depreciation and amortization, and minus cash dividends paid by the
Company, to (ii) the Company’s and its Subsidiaries’ consolidated Net Interest
Expense and Aircraft Rentals for such four-quarter period.
“Current Financials” means the Financial Statements of the Company and its
Subsidiaries for the fiscal year ended December 31, 2019.
“Debt” means, without duplication, (a) any indebtedness for borrowed money or
incurred in connection with the acquisition or construction of any Property, (b)
any obligation under any lease of any Property entered into after the date of
this Agreement which is required under GAAP to be capitalized on the lessee’s
balance sheet, and (c) any direct or indirect guarantee or assumption of
indebtedness or obligations described in clause (a) or (b), including without
limitation any agreement to provide funds to or otherwise assure the ability of
an obligor to repay indebtedness or meet its obligations.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America
and all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, fraudulent transfer or
conveyance, suspension of payments, or similar Laws from time to time in effect
affecting the Rights of creditors generally.
“Default” means the occurrence of any event which with the giving of notice or
the passage of time or both would become an Event of Default.
“Defaulting Bank” means any Bank, as determined by the Administrative Agent,
that (a) has failed, in the determination of the Administrative Agent, which
determination shall be conclusive subject to manifest


x

--------------------------------------------------------------------------------





error, to fund any portion of its Loans within three Business Days of the date
required to be funded by it hereunder unless such Bank notifies the
Administrative Agent in writing that such failure is the result of such Bank’s
reasonable determination that one or more conditions precedent to funding has
not been satisfied, (b) has notified the Company, the Administrative Agent or
any Bank in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s reasonable determination that a condition precedent to funding
cannot be satisfied) or generally under agreements in which it has committed to
extend credit, (c) has failed, within three Business Days after written request
by the Administrative Agent (whether acting on its own behalf or at the
reasonable request of the Company (it being understood that the Administrative
Agent shall comply with any such reasonable request)), to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans; provided that any such Bank shall cease to be a Defaulting
Bank under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) has otherwise failed to pay over to the Administrative
Agent or any other Bank any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, (e) has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has a direct or indirect parent company that has become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or (f) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action. No Bank shall
be a Defaulting Bank solely by virtue of the ownership or acquisition of any
equity interest in such Bank or a parent company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Bank with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank.
“dollars” and the symbol “$” mean the lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank as such Bank may from time to time specify to the Company and the
Administrative Agent.
“Early Maturity Event” means the consummation of a Capital Markets Transaction
and receipt of Net Cash Proceeds thereof by the Company or any of its
Subsidiaries.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Majority Banks to the Administrative Agent (with a copy to the Company) that
the Majority Banks have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.10 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Majority Banks to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Banks or by the Majority Banks of written notice
of such election to the Administrative Agent.


xi

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions set forth in Section 4.1
are first met, which date is March 30, 2020.
“Eligible Affiliate Assignee” means, with respect to any Bank, an Affiliate
thereof that is: (i) a commercial bank organized under the Laws of the United
States, or any state thereof, and having total assets in excess of
$1,000,000,000; (ii) a commercial bank organized under the Laws of France,
Germany, the Netherlands or the United Kingdom, or under the Laws of a political
subdivision of any such country, and having total assets in excess of
$1,000,000,000; provided that such bank is acting through a branch or agency
located in such country or the United States; or (iii) a commercial bank
organized under the Laws of any other country which is a member of the OECD, or
under the Laws of a political subdivision of any such country, and having total
assets in excess of $1,000,000,000; provided that such bank is acting through a
branch or agency located in the United States.
“Entry Point Filing Forms” means each of the FAA form AC 8050-135 forms to be
filed with the FAA on the Effective Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Interbank Market” means the London eurodollar interbank market.
“Eurodollar Lending Office” means, with respect to each Bank, the branches or
affiliates of such Bank which such Bank may designate from time to time as its
“Eurodollar Lending Office” by notice to the Company and the Administrative
Agent.
“Eurodollar Loan” means any loan with respect to which the Company shall have
selected an interest rate based on the LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” means any of the events described in Article VII, provided
there has been satisfied any requirement in connection therewith for the giving
of notice, lapse of time, or happening of any further condition, event, or act.


xii

--------------------------------------------------------------------------------





“Excluded Taxes” means with respect to any payment made by the Company under
this Agreement or any Loan Papers, any of the following Taxes imposed on or with
respect to the Administrative Agent or a Bank: (a) income or franchise Taxes
imposed on (or measured by) net income by the United States of America
(including a state, locality or other political subdivision thereof), or by the
jurisdiction (including a state, locality or other political subdivision
thereof) under the laws of which such Administrative Agent or Bank is organized
or in which its principal office is located or, in the case of any Bank, in
which its applicable lending office is located, (b) any branch profits Taxes
imposed by the United States of America or any similar Taxes imposed by any
other jurisdiction in which the Company is located, (c) in the case of a Foreign
Bank (other than an assignee pursuant to a request by the Company under Section
2.23), any U.S. Federal withholding Taxes resulting from any Law in effect on
the date such Foreign Bank becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Bank’s failure to comply
with Section 2.18(f), except to the extent that such Foreign Bank (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Company with
respect to such withholding Taxes pursuant to Section 2.18(a), (d) Other
Connection Taxes, and (e) any U.S. withholding Taxes imposed by reason of FATCA.
“Existing Banks” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and
Wells Fargo Bank, N.A.
"Existing Revolver" means the Revolving Credit Facility Agreement, dated as of
August 3, 2016, among the Company, JPMorgan Chase Bank, N.A. and Citibank, N.A.
as co-administrative agents, JPMorgan Chase Bank, N.A. as paying agent, and the
banks party thereto from time to time, as amended by First Amendment dated as of
March 30, 2020, as further extended and amended.
“Existing Term Loans” has the meaning given to it in the preamble. The principal
amount of the Existing Term Loans held by each Existing Bank is set forth
opposite such Existing Bank’s name on Schedule II to this Agreement. The
aggregate principal amount of the Existing Term Loans outstanding on the
Effective Date is $1,000,000,000.
“FAA” means the Federal Aviation Administration of the United States of America
and any successor thereto.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amendment or successor to any such Section so long as
such amendment or successor is substantially similar or comparable to the
reporting and withholding (and related) obligations of Sections 1471 through
1474 of the Code as of the date of this Agreement and not materially more
onerous to comply with), any current or future Treasury regulations promulgated
thereunder or published administrative guidance or any other official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any law, regulation, rule, promulgation, guidance
notes, practices or official agreement implementing an official government
agreement with respect to the foregoing.
“Fed Reserve Board” means the Board of Governors of the Federal Reserve System
of the United States.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as shall be set forth on the Federal
Reserve Bank of New York’s Website from time to time, and published on the next
succeeding Business Day by the New York Fed as the effective federal funds rate;
provided that if the Federal Funds Effective Rate as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.


xiii

--------------------------------------------------------------------------------





“Financial Report Certificate” means a certificate substantially in the form of
Exhibit D.
“Financial Statements” means balance sheets, income and loss statements,
statements of stockholders’ equity, and statements of cash flow prepared in
accordance with GAAP and in comparative form to the corresponding period of the
preceding fiscal year.
“Foreign Bank” is defined in Section 2.18.
“GAAP” means generally accepted accounting principles in the United States which
are applicable as of the date in question for the purpose of the definition of
“Financial Statements.”
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Grantor” means the Company in its capacity as grantor under the Aircraft
Mortgage and any Wholly Owned Domestic Subsidiary at any time that is a party to
an Aircraft Mortgage, in substantially the form of Exhibit G, as grantor
thereunder.
“Impacted Interest Period” is defined in the definition of “LIBO Rate”.
“Increase Effective Date” is defined in Section 2.24(a).
“Increase Joinder” is defined in Section 2.24(a).
“Incremental Amount” shall mean, at any time, the excess, if any, of
(i) $416,666,667.00 over (ii) the aggregate amount of all Incremental Term Loans
made hereunder prior to such time in accordance with Section 2.24.
“Incremental Bank” is defined in Section 2.24(a).
“Incremental Term Loan” means each Loan made after the Initial Borrowing Date
pursuant to the terms of Section 2.24.


“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Papers and (b) Other Taxes.
“Initial Borrowing Date” means April 1, 2020.
“Index Debt” means senior, unsecured, non-credit enhanced debt with an original
term of longer than one year issued by the Company.
“Index Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P and Moody’s for the Index Debt of the Company. For
purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect an Index Debt Rating, the Applicable Rate shall be determined by
reference to the available rating; (b) if the Index Debt Ratings established by
S&P and Moody’s shall fall within


xiv

--------------------------------------------------------------------------------





different levels, the Applicable Rate shall be based upon the higher rating,
except that if the difference is two or more levels, the Applicable Rate shall
be based on the rating that is one level below the higher rating; (c) if any
Index Debt Rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; (d) if S&P or Moody’s shall
change the basis on which ratings are established, each reference to the rating
for the Index Debt announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be; and (e) if
neither S&P nor Moody’s shall have in effect an Index Debt Rating, the
Applicable Rate shall be set in accordance with the lowest level rating and
highest percentage rate set forth in the table in the definition of “Applicable
Rate”.
“Interest Payment Date” means (i) with respect to any Alternate Base Loan, each
Quarterly Payment Date, or if earlier the Maturity Date or the date of
prepayment of such Loan or conversion of such Loan to a Eurodollar Loan and (ii)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable thereto and, in the case of a Eurodollar Loan with an Interest Period
longer than three months each day that would have been the Interest Payment Date
for such Loan had successive Interest Periods of three months been applicable to
such Loan, or if earlier, the Maturity Date or the date of prepayment of such
Loan or conversion of such Loan to an Alternate Base Loan.
“Interest Period” means, as to any Eurodollar Loan, the period commencing on the
date of such Loan and ending on the numerically corresponding day (or if there
is no corresponding day, the last day) in the calendar month that is one, two,
three or six, or, if agreed to by all Banks, twelve months thereafter, as the
Company may elect; provided, that (x) if any Interest Period would end on a day
which shall not be a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, with respect to Eurodollar Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (y)
no Interest Period may be selected that ends later than the Maturity Date.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.
“International Interest” means an “international interest” as defined in the
Cape Town Convention.
“International Registry” means the “International Registry” as defined in the
Cape Town Convention.
“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period for which that Screen Rate
is available in dollars that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period for which that Screen Rate is
available for dollars that is longer the Impacted Interest Period, in each case,
as of 11:00 a.m., London time (or as soon thereafter as practicable), two
Business Days before the first day of such Impacted Interest Period.
“Laws” means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, or opinions of any
Tribunal.
“LIBO Rate” means, for any Eurodollar Loan for any Interest Period therefor, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on either of
such Reuters pages, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that


xv

--------------------------------------------------------------------------------





publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 a.m., London time (or as soon thereafter as practicable), two Business
Days before the first day of such Interest Period; provided that if the Screen
Rate shall be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement; provided, further, that if the Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to dollars, then the LIBO Rate shall be the Interpolated
Rate at such time (provided that if the Interpolated Rate shall be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement).
The LIBO Rate for the Interest Period for each Eurodollar Loan comprising part
of the same Borrowing shall be determined by the Administrative Agent.
“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance in or on, or any interest or title of any vendor, lessor, lender or
other secured party to or of any Person under, any conditional sale or other
title retention agreement or lease with respect to, any Property or asset of
such Person. For avoidance of doubt, the filing of a Uniform Commercial Code
financing statement by a Person that is not entitled or authorized in accordance
with the applicable Uniform Commercial Code to file such financing statement
shall not, in and of itself, constitute a Lien.
“Litigation” means any action conducted, pending, or threatened by or before any
Tribunal.
“Loan” means (i) an Existing Term Loan, (ii) an Additional Term Loan made by
Banks to the Company pursuant to Section 2.1, and (iii) an Incremental Term Loan
made by Incremental Banks pursuant to Section 2.24, and shall be either a
Eurodollar Loan or an Alternate Base Loan.
“Loan Papers” means (i) this Agreement, certificates delivered pursuant to this
Agreement and exhibits and schedules hereto, (ii) the Aircraft Mortgage, (iii)
the Mortgaged Aircraft Operating Agreement, (iv) any notes, security documents,
guaranties, and other agreements in favor of the Administrative Agent and Banks,
or any or some of them, ever delivered in connection with this Agreement and (v)
all renewals, extensions, or restatements of, or amendments or supplements to,
any of the foregoing.
“Majority Banks” means, at any time, Banks having Loans and unused Additional
Commitments representing more than 50% of the aggregate outstanding Loans and
unused Additional Commitments at such time.
“Material Adverse Change” or “Material Adverse Effect” means an act, event or
circumstance which materially and adversely affects the business, financial
condition or results of operations of the Company and its Subsidiaries on a
consolidated basis or the ability of the Company to perform its obligations
under this Agreement or any Loan Paper.
“Material Subsidiary” means, at any time, any Subsidiary of the Company having
at such time (i) total assets, as of the last day of the most recently ended
fiscal quarter for which the Company’s annual or quarterly Financial Statements
have been most recently required to have been delivered pursuant to Section
6.10, having a net book value greater than or equal to 10% of the total assets
of the Company and all of its Subsidiaries on a consolidated basis, (ii)
Adjusted Pre-Tax Income, as of the last day of the most recently ended fiscal
quarter for which the Company’s annual or quarterly Financial Statements have
been most recently required to have been delivered pursuant to Section 6.10,
greater than or equal to 10% of the total Adjusted Pre-Tax Income of the Company
and all of its Subsidiaries on a consolidated basis or (iii) any Pool Assets.
“Maturity Date” means March 29, 2021.


xvi

--------------------------------------------------------------------------------





“Moody’s” shall mean Moody’s Investors Service, Inc. (or any successor thereto).
“Mortgaged Aircraft Operating Agreement” means the mortgaged aircraft operating
agreement, in substantially the form of Exhibit H, dated as of the Effective
Date, between the Company and the Administrative Agent, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.






“Net Cash Proceeds” means, with respect to any Capital Markets Transaction, the
excess of (i) the aggregate amount of all cash received by the Company or any
Subsidiary in connection with such transaction over (ii) the sum of the
aggregate fees, underwriting discounts, commissions, legal costs and other
expenses incurred by the Company or any of its Subsidiaries in connection
therewith plus the amount of taxes paid or reasonably estimated to be paid, and
any reserves established to fund any contingent liabilities in connection
therewith.
“Net Interest Expense” means interest expense minus interest income, excluding
in either case capitalized interest, but including payments in the nature of
interest under capital leases if and to the extent characterized as such in
accordance with GAAP.
“New York Fed” means the Federal Reserve Bank of New York.
“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Note” means a promissory note which a Bank may require the Company to execute
in accordance with Section 2.7(b), payable to the order of such Bank, in
substantially the form of Exhibit B hereto, with the blanks appropriately
completed, to evidence the aggregate indebtedness of the Company to such Bank
resulting from the Loans made by such Bank to the Company, together with all
modifications, extensions, renewals, and rearrangements thereof.
“Notice of Committed Borrowing” is defined in Section 2.2.
“Obligation” means all present and future indebtedness, obligations, and
liabilities, and all renewals, extensions, and modifications thereof, owed to
the Administrative Agent and Banks, or any or some of them, by the Company,
arising pursuant to any Loan Paper, together with all interest thereon and
costs, expenses, and reasonable attorneys’ fees incurred in the enforcement or
collection thereof.
“OECD” means the Organization for Economic Cooperation and Development as
constituted on the date hereof (excluding Mexico, Poland and the Czech
Republic).


xvii

--------------------------------------------------------------------------------





“Officer’s Certificate” means a certificate signed in the name of the Company by
either its Chairman, its Chief Executive Officer, its Chief Financial Officer,
its President, one of its Vice Presidents, its Treasurer, or its Assistant
Treasurer, in each case without personal liability.
“Other Connection Taxes” means with respect to the Administrative Agent or any
Bank, as the case may be, Taxes imposed as a result of a present or former
connection between the Administrative Agent or such Bank, as the case may be,
and the jurisdiction imposing such Taxes (other than a connection arising solely
from the Administrative Agent or such Bank having executed, delivered, enforced,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Papers, or, in each case in
accordance with and subject to the provisions of this Agreement, sold or
assigned an interest in any Loan Papers).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
registration, receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any Loan Papers, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than
Other Connection Taxes imposed with respect to an assignment under Section
2.23).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the New York Fed as set forth on the Federal Reserve Bank of New
York’s Website from time to time, and published on the next succeeding Business
Day by the New York Fed as an overnight bank funding rate.
“Participant Register” is defined in Section 9.11(b).
“Permitted Liens” means: (a) Liens for taxes, assessments and governmental
charges or levies which either are not yet due and payable or are being
contested in good faith by appropriate proceedings and for which adequate
reserves are established in accordance with GAAP; (b) Liens securing judgments,
but only to the extent, for an amount and for a period not resulting in an Event
of Default under Section 7.1(d); (c) Liens securing Obligations under this
Agreement; (d) Liens constituting normal operational usage of the affected
Property, including charter, third party maintenance, storage, leasing, pooling
or interchange thereof; (e) Liens imposed by law such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days, provided that no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
with respect thereto, or (ii) are being contested in good faith and for which
adequate reserves are established in accordance with GAAP; and (f) salvage or
similar rights of insurers under the insurances required to be maintained
pursuant to the Mortgaged Aircraft Operating Agreement.
“Person” means and includes an individual, partnership, joint venture,
corporation, trust, limited liability company or other entity, Tribunal,
unincorporated organization, or government, or any department, agency, or
political subdivision thereof.
“Plan” means any plan defined in Section 4021(a) of ERISA in respect of which
the Company is an “employer” or a “substantial employer” as such terms are
defined in ERISA.


xviii

--------------------------------------------------------------------------------





“Pool Assets” means assets of the Company and any of its Wholly Owned Domestic
Subsidiaries listed on Schedule I, to the extent modified pursuant to Section
6.12, and shall include only Specified Equipment owned legally by the Company
and any of its Wholly Owned Domestic Subsidiaries.
“Prime Rate” is defined in the definition of the term Alternate Base Rate.
“Principal Office” of the Administrative Agent means 500 Stanton Christiana
Road, NCC5 / 1st Floor, Newark, Delaware 19713-2107, or such other office as the
Administrative Agent may hereafter designate from time to time as its “Principal
Office” by notice to the Company and the Banks.
“Property” means all types of real, personal, tangible, intangible, or mixed
property.
“Quarterly Payment Date” means the 15th day of each March, June, September and
December of each year, the first of which shall be the first such day after the
Effective Date.
“Register” is defined in Section 9.11(e).
“Regulation D” means Regulation D of the Fed Reserve Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
“Regulatory Change” means, with respect to any Bank, (a) any adoption or change
after the Effective Date of or in United States federal, state or foreign laws,
rules, regulations (including Regulation D) or guidelines applying to a class of
banks including such Bank, (b) the adoption or making after the Effective Date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States federal, state or foreign
laws, rules, regulations or guidelines (whether or not having the force of law)
by any Tribunal, monetary authority, central bank, or comparable agency charged
with the interpretation or administration thereof, or (c) any change in the
interpretation or administration of any United States federal, state or foreign
laws, rules, regulations or guidelines applying to a class of banks including
such Bank by any Tribunal, monetary authority, central bank, or comparable
agency charged with the interpretation or administration thereof.
“Relevant Governmental Body” means the Federal Reserve Board and/or the New York
Fed, or a committee officially endorsed or convened by the Federal Reserve Board
and/or the New York Fed or, in each case, any successor thereto.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Rights” means rights, remedies, powers, and privileges.
“S&P” means Standard & Poor’s Financial Services LLC and any successor to its
rating agency business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person


xix

--------------------------------------------------------------------------------





owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b), or (d) any Person otherwise the subject of any Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Screen Rate” is defined in the definition of “LIBO Rate”.
“Secured Parties” shall mean the Administrative Agent and the Banks.
“Senior Officer” means, in each case for the Company, its Chief Executive
Officer, Chief Financial Officer, President, Treasurer, or its Assistant
Treasurer.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the New York Fed Bank Rate, as the administrator of
the benchmark (or a successor administrator), on the New York Fed’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Specified Equipment” means aircraft consisting of the Boeing 737-700, Boeing
737-800, Boeing 737 MAX 7 and Boeing 737 MAX 8 models (and any later generation
model of any thereof), including its related engines; provided that aircraft
that is Boeing 737 MAX 7 or Boeing 737 MAX 8 may constitute Specified Equipment
solely to the extent that the applicable model is issued an airworthiness
certificate by the FAA confirming that it is certified to fly.    
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Bank under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subsidiary” of a Person means any entity of which an aggregate of more than 50%
(in number of votes) of the stock (or equivalent interests) is owned of record
or beneficially, directly or indirectly, by such Person.
“Successor Company” is defined in Section 6.14(a).
“Taxes” means all present or future taxes, assessments, fees, levies, imposts,
duties, deductions, withholdings (including backup withholding), value added
taxes or any other goods and services, use or sales taxes, assessments, fees or
other charges at any time imposed by any Laws or Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


xx

--------------------------------------------------------------------------------





“Total Additional Commitment” means on the Additional Commitments of all Banks.
“Total Liquidity” means, at any time, the sum of (a) the aggregate amount
available to be borrowed by the Company under the Revolving Credit Agreement
plus (b) the aggregate amount of unrestricted cash and cash equivalents of the
Company and its Subsidiaries at such time.
“Tribunal” means any municipal, state, commonwealth, federal, foreign,
territorial, or other court, governmental body, subdivision, agency, department,
commission, board, bureau, or instrumentality.
“Type” refers to the distinction between Loans that are Alternate Base Loans and
Loans that are Eurodollar Loans.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.
“United States” and “U.S.” each means United States of America.
“U.S. Tax Compliance Certificate” is defined in Section 2.18.
“Wholly Owned Domestic Subsidiary” means a Wholly Owned Subsidiary of the
Company organized under the laws of any jurisdiction within the United States.
“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Withholding Agent” means the Company and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


xxi

--------------------------------------------------------------------------------






Section 1.2     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.”

Section 1.3     Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.10(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Company, pursuant to
Section 2.10(d), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, none of the Administrative Agent and
the Banks warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to Section
2.10(b), whether upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 2.10(c)), including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.



ARTICLE II
LOANS



Section 2.1     Additional Commitments.
(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Bank, severally and not jointly, agrees to
make Loans (“Additional Term Loans”) in dollars to the Company on the Initial
Borrowing Date, in an aggregate amount not to exceed the amount of such Bank’s
Additional Commitment.
(b) Upon the occurrence of the funding of any Borrowing on or after the
Effective Date, the Total Additional Commitments shall be automatically and
permanently reduced by the aggregate principal amount of the Loans funded
pursuant to such Borrowing, and the Additional Commitment of each Bank shall be
automatically and permanently reduced according to its Applicable Percentage.




xxii

--------------------------------------------------------------------------------






Section 2.2     Committed Borrowing Procedure on the Initial Borrowing Date. In
order to effect a Committed Borrowing, the Company shall hand deliver, telecopy
or e-mail to the Administrative Agent a duly completed request for Committed
Borrowing, substantially in the form of Exhibit A hereto (a “Notice of Committed
Borrowing”), (i) in the case of Eurodollar Loans, not later than 11:00 a.m., New
York City time, two Business Days before the Initial Borrowing Date specified
for a proposed Committed Borrowing, and (ii) in the case of Alternate Base
Loans, not later than 11:00 a.m., New York City time, on the Business Day which
is the Initial Borrowing Date specified for a proposed Committed Borrowing. Such
notice shall be irrevocable and shall in each case refer to this Agreement and
specify (x) whether the Loans then being requested are to be Eurodollar Loans,
or Alternate Base Loans, (y) the Initial Borrowing Date of such Loans (which
shall be a Business Day) and the aggregate amount thereof (which shall be in the
aggregate amount of $2,333,333,333.00) and (z) in the case of a Eurodollar Loan,
the Interest Period with respect thereto (which shall not end later than the
Maturity Date). If no Interest Period with respect to any Eurodollar Loan is
specified in any such Notice of Committed Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
upon receipt, the Administrative Agent shall advise the other Banks of such
Notice of Committed Borrowing and of each Bank’s portion of the requested
Committed Borrowing by telecopier or e-mail. Each Committed Borrowing shall
consist of Loans of the same Type made on the same day and having the same
Interest Period.

Section 2.3     Conversions
Subject to the conditions and limitations set forth in this Agreement, the
Company shall have the right from time to time to convert all or part of one
Type of Loan into another Type of Loan or to continue all or a part of any Loan
that is a Eurodollar Loan from one Interest Period to another Interest Period by
giving the Administrative Agent written notice (by means of a Notice of
Committed Borrowing) (i) in the case of Eurodollar Loans, not later than 11:00
a.m., New York City time, three Business Days before the date specified for such
proposed conversion or continuation, and (ii) in the case of Alternate Base
Loans, not later than 11:00 a.m., New York City time, on the Business Day which
is the date specified for such proposed conversion or continuation. Such notice
shall specify (A) the proposed date for conversion or continuation, (B) the
amount of the Loan to be converted or continued, (C) in the case of conversions,
the Type of Loan to be converted into, and (D) in the case of a continuation of
or conversion into a Eurodollar Loan, the duration of the Interest Period
applicable thereto; provided that (1) Eurodollar Loans may be converted only on
the last day of the applicable Interest Period, (2) except for conversions to
Alternate Base Loans, no conversion shall be made while an Event of Default has
occurred and is continuing and no continuations of any Eurodollar Loan from one
Interest Period to another Interest Period shall be made while an Event of
Default has occurred and is continuing, unless such conversion or continuation
has been approved by Majority Banks, and (3) each such conversion or
continuation shall be in an amount not less than $10,000,000 and shall be an
integral multiple of $1,000,000. All notices given under this Section shall be
irrevocable. If the Company shall fail to give the Administrative Agent the
notice as specified above for continuation or conversion of a Eurodollar Loan
prior to the end of the Interest Period with respect thereto, such Eurodollar
Loan shall automatically be converted into an Alternate Base Loan on the last
day of the Interest Period for such Eurodollar Loan.

Section 2.4     [Reserved].

Section 2.5     Termination and Reduction of Additional Commitments.
(a)    The Company may permanently terminate, or from time to time in part
permanently reduce, the Total Additional Commitment, in each case upon at least
three Business Days’ prior (or, in the case of a refinancing or new facility
with the Administrative Agent, on a same-day basis with) written notice


xxiii

--------------------------------------------------------------------------------





to the Administrative Agent (who shall promptly forward a copy thereof to each
Bank). Such notice shall specify the date and the amount of the termination or
reduction of the Total Additional Commitment. Each such partial reduction of the
Total Additional Commitment shall be in a minimum aggregate principal amount of
$10,000,000 and in an integral multiple of $1,000,000.
(b)    On the Additional Commitment Termination Date the Total Additional
Commitment shall be reduced to zero.
(c)    Each reduction in the Total Additional Commitment pursuant to this
Section 2.5 shall be made ratably among the Banks in accordance with their
respective Additional Commitments.

Section 2.6     Loans
(a)    The Existing Term Loans under the Existing Credit Agreement shall
constitute Loans hereunder. Subject to the terms and conditions set forth
herein, each Bank severally agrees to make a Loan in U.S. dollars to the Company
on the Initial Borrowing Date, in an aggregate amount not to exceed the amount
of such Bank’s Additional Commitment. The Existing Term Loan and the Additional
Term Loans shall constitute a single tranche of Loans under this Agreement
following the making of the Additional Term Loans hereunder.
(b)    Upon the occurrence of any Borrowing, the Total Additional Commitments
shall be automatically and permanently reduced by the aggregate principal amount
of the Loans funded pursuant to such Borrowing, and the Additional Commitment of
each Bank shall be automatically and permanently reduced according to its
Applicable Percentage of such funding.
(c)    Each Loan shall be a Eurodollar Loan or an Alternate Base Loan, as the
Company may request subject to and in accordance with Section 2.2 or Section
2.3, as applicable. Each Bank may at its option make any Eurodollar Loan by
causing a foreign branch or Affiliate of such Bank to make such Loan; provided,
however, that any exercise of such option shall not affect the obligation of the
Company to repay such Loan in accordance with the terms of this Agreement or
increase the Company’s obligations to such Bank hereunder. Loans of more than
one interest rate option may be outstanding at the same time; provided, however,
that the Company shall not be entitled to request any Loan which, if made, would
result in an aggregate of more than ten separate Interest Periods being
outstanding hereunder at any one time. For purposes of the foregoing, Loans
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Loans.
(d)    Subject to Section 2.3, each Bank shall make its portion of the Committed
Borrowing on the Initial Borrowing Date by paying the amount required to the
Administrative Agent at the Principal Office in immediately available funds not
later than 1:00 p.m., New York City time, and the Administrative Agent shall by
2:00 p.m., New York City time, credit the amounts so received to the general
deposit account of the Company with the Administrative Agent or, if Loans are
not made on the Initial Borrowing Date because any condition precedent shall not
have been met, return the amounts so received to the respective Banks as soon as
practicable.
(e)    The outstanding principal amount of each Loan shall be due and payable on
the Maturity Date; provided that, upon the occurrence of an Early Maturity Event
and to the extent any Loans are outstanding, all or a portion of the outstanding
Loans equal to the Applicable Early Maturity Amount related to such Early
Maturity Event (or, if less, the aggregate then outstanding principal amount of
Loans) shall be payable as a scheduled payment on or prior to the third Business
Day following the occurrence of such Early Maturity Event (provided that to the
extent any Additional Commitments are also outstanding,


xxiv

--------------------------------------------------------------------------------





the Applicable Early Maturity Amount shall be applied (dollar for dollar) to
first reduce the then outstanding Additional Commitments of the Banks in
accordance with the Applicable Percentages until the Additional Commitments are
reduced to zero, and then any remainder shall be applied to repay the then
outstanding Loans on a pro rata basis).

Section 2.7     Loan Accounts
(a)    The Loans made by each Bank shall be evidenced by one or more loan
accounts or records maintained by such Bank in the ordinary course of business.
Absent manifest error, the loan accounts or records maintained by the
Administrative Agent and each Bank shall be prima facie evidence of the amount
of the Loans made by the Banks to the Company and the interest and payments
thereon. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Company hereunder to pay any
amount owing with respect to the Loans.
(b)    Upon the request of any Bank made through the Administrative Agent, the
Loans made by such Bank may be evidenced by one or more Notes, instead of or in
addition to loan accounts, and upon any such request the Company shall execute
and deliver such Notes to such Bank. Each such Bank shall, and is hereby
authorized by the Company to, endorse on the schedule attached to the relevant
Note held by such Bank (or on a continuation of such schedule attached to each
such Note and made a part thereof) or in its records relating to such Note an
appropriate notation evidencing the date and amount of each Loan of such Bank,
each payment or prepayment of principal of any Loan, and the other information
provided for on such schedule. The failure of any Bank to make such a notation
or any error therein shall not in any manner affect the obligation of the
Company to repay the Loans made by such Bank in accordance with the terms of the
relevant Note.

Section 2.8     Interest on Loans
(a)    Subject to the provisions of Section 2.9, each Eurodollar Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the LIBO Rate for the Interest Period
in effect for such Loan plus the Applicable Rate. Interest on each Eurodollar
Loan shall be payable on each Interest Payment Date applicable thereto. The
applicable LIBO Rate for each Interest Period shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
(b)    Subject to the provisions of Section 2.9, each Alternate Base Loan shall
bear interest at the rate per annum equal to the Alternate Base Rate plus the
Applicable Rate (if the Alternate Base Rate is based on the Prime Rate, computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as the case may be; if the Alternate Base Rate is based on the LIBO Rate
or the Federal Funds Effective Rate, computed on the basis of the actual number
of days elapsed over a year of 360 days). Interest on each Alternate Base Loan
shall be payable on each Interest Payment Date applicable thereto. The
applicable Alternate Base Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.9     Interest on Overdue Amounts. If the Company shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, the Company shall on demand from time to time pay interest, to
the extent permitted by Law, on such defaulted amount up to (but not including)
the date of actual payment (after as well as before judgment) at a rate per
annum equal to (i) in the case of the principal amount of any Eurodollar Loan,
2% above the rate otherwise applicable thereto and (ii) in all other cases, the
Agreed Maximum Rate (if the Alternate Base Rate is based on the Prime Rate,


xxv

--------------------------------------------------------------------------------





computed on the basis of the actual number of days elapsed over a year of 365 or
366 days, as the case may be; if the Alternate Base Rate is based on the LIBO
Rate or the Federal Funds Effective Rate, computed on the basis of the actual
number of days elapsed over a year of 360 days).

Section 2.10     Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(i)
Subject to clause (b) below, the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable (including because the Screen Rate is not available or
published on a current basis), for dollars such Interest Period; or



(ii)
the Administrative Agent is advised by the Majority Banks that the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for dollars and such Interest Period will
not adequately and fairly reflect the cost to such Banks (or Bank) of making or
maintaining their Loans (or its Loan) included in such Borrowing for dollars and
such Interest Period;



then the Administrative Agent shall give notice thereof to the Company and the
Banks by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Banks that the circumstances giving rise to such notice no longer exist, any
interest election request pursuant to Section 2.3 that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.


(b) Notwithstanding anything to the contrary herein or in any other Loan Paper,
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, the Administrative Agent and the Company may amend this Agreement
to replace the LIBO Rate with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Banks and the Company, so long as the Administrative
Agent has not received, by such time, written notice of objection to such
proposed amendment from Banks comprising the Majority Banks; provided that, with
respect to any such proposed amendment containing any SOFR-Based Rate, the Banks
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Banks comprising the Majority Banks have
delivered to the Administrative Agent written notice that such Majority Banks
accept such amendment. No replacement of LIBO Rate with a Benchmark Replacement
will occur prior to the applicable Benchmark Transition Start Date.


(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Paper, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.


(d) The Administrative Agent will promptly notify the Company and the Banks of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and


xxvi

--------------------------------------------------------------------------------





(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Banks pursuant to this Section 2.10, including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.10.


(e) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, any interest election request pursuant to Section 2.3
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective.



Section 2.11     Prepayment of Loans
(a)    The Company shall have the right at any time to prepay the Loans, in
whole or in part, subject to the requirements of Section 2.14 or Section 2.15
but otherwise without premium or penalty, upon at least three Business Days
prior written notice to the Administrative Agent; provided, however, that each
such partial prepayment (other than any prepayment as a result of the
consummation of a Capital Markets Transaction) shall be in an integral multiple
of $1,000,000 and in a minimum aggregate principal amount of $5,000,000. Each
notice of prepayment shall specify the prepayment date and the aggregate
principal amount of each Borrowing to be prepaid, shall be irrevocable and shall
commit the Company to prepay such Borrowing by the amount stated therein.
(b)    [reserved].
(c)    All prepayments under this Section 2.11 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of prepayment.
Amounts prepaid pursuant to this Section 2.11 may not be reborrowed.

Section 2.12     Reserve Requirements; Change in Circumstances
(a)    Notwithstanding any other provision herein, if after the date of this
Agreement any Regulatory Change or change in any Law (i) shall subject the
Administrative Agent or a Bank to any Taxes (other than (w) Indemnified Taxes,
(x) Taxes described in clauses (c) and (e) of Excluded Taxes, (y) Other Taxes
and (z) Other Connection Taxes imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, (ii)
shall impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement with respect to any
Eurodollar Loan against assets of, deposits with or for the account of, or
credit extended by, such Bank under this Agreement, or (iii) with respect to any
Eurodollar Loan, shall impose on such Bank or the Eurodollar Interbank Market
any other condition, cost or expense affecting this Agreement or any Eurodollar
Loan made by such Bank, and the result of any of the foregoing shall be to
materially increase the actual cost to such Bank (or such Administrative Agent
in the case of (i)) of maintaining its Additional Commitment or of making,
converting to, continuing or maintaining any Eurodollar Loan or to materially
reduce the amount of any sum received or receivable by such Bank (or such
Administrative Agent in the case of (i)) hereunder (whether of principal,
interest, or otherwise) in respect thereof, then the Company shall pay to the
Administrative Agent for the account of such Bank (or such Administrative Agent
in the case of (i)), within ten days following delivery to the Company of the
certificate specified in paragraph (c) below by such Bank (or such
Administrative Agent in the case of (i)), such additional amount or amounts as
will reimburse such Bank (or such Administrative Agent in the case


xxvii

--------------------------------------------------------------------------------





of (i)) for such increase or reduction to such Bank (or such Administrative
Agent in the case of (i)) to the extent reasonably allocable to this Agreement.
(b)    If any Bank shall have determined in good faith that any Regulatory
Change regarding capital or liquidity requirements or compliance by any Bank (or
its parent or any lending office of such Bank) with any request or directive
issued subsequent to the Effective Date regarding capital or liquidity
requirements (whether or not having the force of Law) of any Tribunal, monetary
authority, central bank, or comparable agency, has or would have the effect of
reducing the rate of return on such Bank’s (or its parent’s) capital as a
consequence of its obligations hereunder to a level below that which such Bank
(or its parent) could have achieved but for such Regulatory Change, or
compliance (taking into consideration such Bank’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Bank to be material,
then from time to time, the Company shall pay to the Administrative Agent for
the account of such Bank, within ten days following delivery to the Company of
the certificate specified in paragraph (d) below by such Bank, such additional
amount or amounts as will reimburse such Bank (or its parent) for such
reduction.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Regulatory Change
and a change in Law, regardless of the date enacted, adopted or issued.
(d)    Each Bank or the Administrative Agent shall notify the Company of any
event occurring after the date hereof entitling such Bank to compensation under
paragraph (a) or (b) of this Section 2.12 (together with a good faith estimate
of the amounts it would be entitled to claim in respect of such event) as
promptly as practicable, but in any event on or before the date which is 60 days
after the related Regulatory Change, change in any Law or other event; provided
that (i) if such Bank or the Administrative Agent fails to give such notice by
such date, such Bank or the Administrative Agent shall, with respect to
compensation payable pursuant to paragraph (a) or (b) of this Section 2.12 in
respect of any costs resulting from such Regulatory Change, change in any Law or
other event, only be entitled to payment under paragraph (a) or (b) of this
Section 2.12 for costs incurred from and after the date of such notice and (ii)
such Bank or the Administrative Agent will take such reasonable actions, if any
(including the designation of a different Applicable Lending Office for the
Loans of such Bank affected by such event) to avoid the need for, or reduce the
amount of, such compensation so long as such actions will not, in the reasonable
opinion of such Bank or the Administrative Agent, be materially disadvantageous
to such Bank or the Administrative Agent, as the case may be. A certificate of a
Bank or the Administrative Agent setting forth in reasonable detail (i) the
Regulatory Change, change in any Law or other event giving rise to any costs,
(ii) such amount or amounts as shall be necessary to reimburse such Bank or the
Administrative Agent as specified in paragraph (a) or (b) of this Section 2.12,
as the case may be, and (iii) the calculation of such amount or amounts, shall
be delivered to the Company (with a copy to the Administrative Agent) promptly
after such Bank or the Administrative Agent determines it is entitled to payment
under this Section 2.12, and shall be conclusive and binding absent manifest
error. In preparing such certificate, such Bank or the Administrative Agent may
employ such assumptions and allocations of costs and expenses as it shall in
good faith deem reasonable and may use any reasonable averaging and attribution
method.
(e)    In the event any Bank shall seek payment pursuant to this Section 2.12 or
the events contemplated under Section 2.10 or Section 2.13 shall have occurred
with respect to any Bank, the Company


xxviii

--------------------------------------------------------------------------------





shall have the right to replace such Bank with, and add as “Banks” under this
Agreement in place thereof, one or more assignees as provided in Section
2.23(b).
(f)    Without prejudice to the survival of any other obligations of the Company
hereunder, the obligations of the Company under this Section 2.12 shall survive
for one year after the termination of this Agreement and/or the payment or
assignment of any of the Loans or Notes.

Section 2.13     Change in Legality
(a)    Notwithstanding anything to the contrary herein contained, if any
Regulatory Change shall make it unlawful for any Bank to make or maintain any
Eurodollar Loan or to give effect to its obligations in respect of Eurodollar
Loans as contemplated hereby, then, by prompt written notice to the Company and
to the Administrative Agent, such Bank may:
(i)    declare that Eurodollar Loans will not thereafter be made by such Bank
hereunder, whereupon the Company shall be prohibited from requesting Eurodollar
Loans from such Bank hereunder unless such declaration is subsequently
withdrawn; and
(ii)    if such unlawfulness shall be effective prior to the end of any Interest
Period of an outstanding Eurodollar Loan, require that all outstanding
Eurodollar Loans with such Interest Periods made by it be converted to Alternate
Base Loans, in which event (A) all such Eurodollar Loans shall be automatically
converted to Alternate Base Loans as of the effective date of such notice as
provided in paragraph (b) below and (B) all payments and prepayments of
principal which would otherwise have been applied to repay the converted
Eurodollar Loans shall instead be applied to repay the Alternate Base Loans
resulting from the conversion of such Eurodollar Loans.
(b)    For purposes of this Section 2.13, a notice to the Company (with a copy
to the Administrative Agent) by any Bank pursuant to paragraph (a) above shall
be effective on the date of receipt thereof by the Company. Any Bank having
furnished such a notice agrees to withdraw the same promptly following any
Regulatory Change that makes it lawful for such Bank to make and maintain
Eurodollar Loans.
(c)    If, with respect to any Bank, a condition arises or an event occurs which
would, or would upon the giving of notice, result in the payment of amounts
pursuant to Section 2.12 or permit such Bank, pursuant to this Section 2.13, to
suspend its obligation to make Eurodollar Loans, such Bank, promptly upon
becoming aware of the same, shall notify the Company thereof and shall take such
steps as may reasonably be available to it (including, without limitation,
changing its Applicable Lending Office) to mitigate the effects of such
condition or event, provided that such Bank shall be under no obligation to take
any step that, in its good faith opinion, would (a) result in its incurring any
additional costs in performing its obligations hereunder and under any
outstanding Loan (unless the Company has notified such Bank of the Company’s
agreement to reimburse it for the same) or (b) be otherwise adverse to such Bank
in a material respect.



Section 2.14     Indemnity. The Company shall indemnify each Bank against any
loss or reasonable expense which such Bank may sustain or incur as a consequence
of (a) any failure by the Company to fulfill on the date of any Borrowing
hereunder the applicable conditions set forth in Article IV, (b) any failure by
the Company to borrow hereunder after a Notice of Committed Borrowing pursuant
to Article II has been given, (c) any payment, prepayment, or conversion of a
Eurodollar Loan


xxix

--------------------------------------------------------------------------------





required by any other provision of this Agreement or otherwise made on a date
other than the last day of the applicable Interest Period for any reason,
including without limitation the acceleration of outstanding Loans as a result
of any Event of Default or (d) any failure by the Company for any reason
(including without limitation the existence of a Default or an Event of Default)
to pay, prepay or convert a Eurodollar Loan on the date for such payment,
prepayment or conversion, specified in the relevant notice of payment,
prepayment or conversion under this Agreement. The indemnity of the Company
pursuant to the immediately preceding sentence shall include, but not be limited
to, any loss or reasonable expense sustained or incurred or to be sustained or
incurred in liquidating or employing deposits from third parties acquired to
effect or maintain such Loan or any part thereof as a Eurodollar Loan. Such loss
or reasonable expense shall include, without limitation, an amount equal to the
excess, if any, as reasonably determined by each Bank of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, or converted or not
borrowed, paid, prepaid or converted (based on the LIBO Rate) for the period
from the date of such payment, prepayment, or conversion or failure to borrow,
pay, prepay or convert to the last day of the Interest Period for such Loan (or,
in the case of a failure to borrow, pay, prepay or convert, the Interest Period
for the Loan which would have commenced on the date of such failure to borrow,
pay, prepay or convert) over (ii) the amount of interest (as reasonably
determined by such Bank) that would be realized by such Bank in reemploying the
funds so paid, prepaid, or converted or not borrowed, paid, prepaid or converted
for such period or Interest Period, as the case may be. A certificate of each
Bank setting forth any amount or amounts and, in reasonable detail, the
computations thereof, which such Bank is entitled to receive pursuant to this
Section 2.14 shall be delivered to the Company (with a copy to the
Administrative Agent) and shall be conclusive, if made in good faith, absent
manifest error. The Company shall pay to the Administrative Agent for the
account of each Bank the amount shown as due on any certificate within 30 days
after its receipt of the same. The obligations of the Company pursuant to this
Section 2.14 shall survive the termination of this Agreement and/or the payment
or assignment of any of the Loans or Notes.

Section 2.15     Pro Rata Treatment. Except as permitted under Section 2.12(d)
and Section 2.14 with respect to interest, (a) each payment or prepayment of
principal and each payment of interest with respect to the Loans shall be made
pro rata among the Banks in accordance with the respective principal amounts of
the Loans extended by each Bank, and (b) conversions of Loans to Loans of
another Type, continuations of Loans that are Eurodollar Loans from one Interest
Period to another Interest Period, and Loans which are not refinancings of other
Loans shall be made pro rata among the Banks in accordance the respective
principal amounts of the Loans extended by each Bank.

Section 2.16     Sharing of Setoffs. Each Bank agrees that if it shall through
the exercise of a right of banker’s lien, setoff, or counterclaim against the
Company (pursuant to Section 9.6 or otherwise), including, but not limited to, a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Bank under any applicable Debtor Relief Law or otherwise, obtain payment
(voluntary or involuntary) in respect of the Loans held by it (other than
pursuant to Section 2.12, or Section 2.14) as a result of which the unpaid
principal portion of the Loans held by it shall be proportionately less than the
unpaid principal portion of the Loans held by any other Bank, it shall be deemed
to have simultaneously purchased from such other Bank a participation in the
Loans held by such other Bank, so that the aggregate unpaid principal amount of
the Loans and participations in Loans pursuant to this Section 2.16 held by each
Bank shall be in the same proportion to the aggregate unpaid principal amount of
all Loans then outstanding as the principal amount of the Loans held by it prior
to such exercise of banker’s lien, setoff, or counterclaim was to the principal
amount of all Loans outstanding prior to such exercise of banker’s lien, setoff,
or counterclaim; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.16 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored


xxx

--------------------------------------------------------------------------------





without interest. The Company expressly consents to the foregoing arrangements
and agrees that any Bank holding a participation in a Loan deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff, or
counterclaim with respect to any and all moneys owing by the Company to such
Bank as fully as if such Bank had made a Loan directly to the Company in the
amount of such participation.

Section 2.17     Payments
(a)    The Company shall make each payment hereunder and under any instrument
delivered hereunder not later than 12:00 noon (New York City time) on the day
when due in dollars, without setoff or counterclaim, to the Administrative Agent
at its Principal Office for the account of the Banks, in federal or other
immediately available funds. The Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal of or
interest on Loans (other than pursuant to Section 2.12, and Section 2.14)
ratably to the Banks and like funds relating to the payment of any other amount
payable to any Bank to such Bank for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.
(b)    Whenever any payment hereunder or under any Note shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in all such cases be
included in the computation of payment of interest; provided, however, if such
extension would cause payment of interest on or principal of a Eurodollar Loan
to be made in the next following calendar month, such payment shall be made on
the next preceding Business Day.
(c)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Banks hereunder
that the Company will not make such payment in full, the Administrative Agent
may assume that the Company has made or will make such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent the Company
shall not have so made such payment in full to the Administrative Agent, each
Bank shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Effective Rate.

Section 2.18     Taxes.    (a)    Each payment by the Company under this
Agreement or any Loan Papers shall be made without withholding for any Taxes,
unless such withholding is required by applicable Law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable Law. If such Taxes are Indemnified
Taxes, then the amount payable by the Company shall be increased as necessary so
that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the amounts received with
respect to this Agreement equal the amount which would have received had no such
withholding been made.
(a)    The Company shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law.
(b)    As soon as practicable after any payment of Indemnified Taxes by the
Company to a Governmental Authority, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return


xxxi

--------------------------------------------------------------------------------





reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(c)    The Company shall indemnify the Administrative Agent and each Bank,
within 30 days after demand therefor, for the full amount of Indemnified Taxes
(including, without limitation, any Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.18) payable or paid by the
Administrative Agent or such Bank (or its beneficial owner), as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Bank, shall be conclusive, if made in good faith, absent manifest
error.
(d)    Each Bank shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for the full amount of any Taxes attributable to
such Bank that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority, but only to the extent that the Company has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Company to do so. A certificate as to the amount of such
payment or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. For the avoidance of doubt, there shall be no
double recovery under this paragraph where the indemnified party has been
indemnified for the same loss under a separate provision of the agreement.
(e)     (i) Any Bank that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments hereunder or under any other
Loan Papers shall deliver to the Company and the Administrative Agent, at the
time or times requested by the Company or the Administrative Agent, such
properly completed and executed documentation prescribed by Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by Law
or reasonably requested by the Company or the Administrative Agent as will
enable the Company or the Administrative Agent to determine whether or not such
Bank is subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such forms
(other than such documentation set forth in Sections 2.18(f)(ii)(A) through (E)
below or any successor or substantially similar or comparable documentation
thereto) shall not be required if in the Bank’s good faith judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense (or, in the case of a change in Law, any
incremental material unreimbursed cost or expense), unless indemnified by the
Company in an amount reasonably satisfactory to such Bank, or would materially
prejudice the legal or commercial position of such Bank. If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Bank, such Bank shall
promptly (and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify the Company and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.
(ii) Without limiting the generality of the foregoing, any Bank that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code (a
“Foreign Bank”) shall, to the extent it is legally entitled to do so, deliver to
the Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such


xxxii

--------------------------------------------------------------------------------





Foreign Bank becomes a lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


(A)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party;



(B)
duly completed copies of Internal Revenue Service Form W-8ECI;



(C)
in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that (i) such Foreign
Bank is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Company within the meaning of section
881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code, and (ii) the interest payments in question
are not effectively connected with the United States trade or business conducted
by such Bank (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable;





(D)
to the extent a Foreign Bank is not the beneficial owner (for example, where the
Foreign Bank is a partnership or participating Bank granting a typical
participation), an Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN or W-8BEN-E, U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or F-3 (as applicable), Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Bank is a partnership (and not a participating Bank) and one or more
beneficial owners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such beneficial
owner; or



(E)
any other form prescribed by Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Company to determine the withholding or deduction required to be made.





(iii) If a payment made to a Bank under this Agreement or any other Loan Papers
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Bank
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1



xxxiii

--------------------------------------------------------------------------------





471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver to the
Withholding Agent, at the time or times prescribed by Law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Bank has or
has not complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.18(f)(iii), “FATCA” shall include all amendments made to FATCA after
the date of this Agreement.
(f)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including additional amounts paid pursuant to
this Section 2.18), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall promptly repay to such indemnified
party the amount paid to such indemnified party pursuant to the previous
sentence (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this Section 2.18(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.18(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.18(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(g)    The provisions of this Section 2.18 shall survive the termination of this
Agreement and/or the payment or assignment of any of the Loans or Notes.
(h)    For purposes of this Section 2.18, the term “Bank” includes the term
“applicable Law” includes FATCA.

Section 2.19     Calculation of LIBO Rates. The provisions of this Agreement
relating to calculation of the LIBO Rate are included only for the purpose of
determining the rate of interest or other amounts to be paid hereunder that are
based upon such rate, it being understood that each Bank shall be entitled to
fund and maintain its funding of all or any part of a Eurodollar Loan as it sees
fit. All such determinations hereunder, however, shall be made as if each Bank
had actually funded and maintained funding of each Eurodollar Loan through the
purchase in the Eurodollar InterBank Market of one or more eurodollar deposits
in an amount equal to the principal amount of such Loan and having a maturity
corresponding to the Interest Period for such Loan.

Section 2.20     Booking Loans. Subject to Section 2.18, any Bank may make,
carry, or, transfer Loans at, to, or for the account of any of its branch
offices or the office of any Affiliate.

Section 2.21     Quotation of Rates. It is hereby acknowledged that the Company
may call the Administrative Agent on or before the date on which notice of a
Borrowing,


xxxiv

--------------------------------------------------------------------------------





continuation or conversion is to be delivered by the Company in order to receive
an indication of the rate or rates then in effect, but that such projection
shall not be binding upon the Administrative Agent or any Bank nor affect the
rate of interest which thereafter is actually in effect when the election is
made.

Section 2.22     Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, the
Administrative Agent shall deliver written notice to such effect, upon the
Administrative Agent’s obtaining knowledge of such event, to the Company and
such Defaulting Bank, and the following provisions shall apply for so long as
such Bank is a Defaulting Bank:
(a)    [Reserved].
(b)    The Additional Commitment and outstanding Loans of such Defaulting Bank
shall not be included in determining whether all Banks or the Majority Banks
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.1), provided that any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank which would increase or extend the term of the Additional Commitment or the
Maturity Date of Loans of such Defaulting Bank or which affects such Defaulting
Bank differently than other affected Banks shall require the consent of such
Defaulting Bank.
(c)    Any amount payable to such Defaulting Bank hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to Section 2.16, but
excluding amounts payable pursuant to Section 2.23) shall, in lieu of being
distributed to such Defaulting Bank, subject to any applicable requirements of
law, be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Bank to
the Administrative Agent hereunder, (ii) second, to the funding of any Loan in
respect of which such Defaulting Bank has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent, (iii)
third, to the payment of any amounts owing to the Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Bank against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement, (iv) fourth, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Bank as a result of such
Defaulting Bank’s breach of its obligations under this Agreement, and (v) fifth,
to such Defaulting Bank or as otherwise directed by a court of competent
jurisdiction, provided, with respect to this clause (v), that if such payment is
(x) a prepayment of the principal amount of any Loans and (y) made at a time
when the conditions set forth in clauses (c)-(e) of Section 4.1 are satisfied,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Banks pro rata prior to being applied to
the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Bank.
In the event that the Administrative Agent and the Company each agrees that a
Defaulting Bank has adequately remedied all matters that caused such Bank to be
a Defaulting Bank or upon receipt by the Administrative Agent of the
confirmation referred to in clause (c) of the definition of “Defaulting Bank”,
as applicable, then on such date such Bank shall purchase at par such portion of
the Loans of the other Banks as the Administrative Agent shall determine may be
necessary in order to cause the Banks to hold Loans on a pro rata basis in
accordance with their respective Additional Commitments; provided that no
adjustments shall be made retroactively with respect to fees accrued while such
Bank was a Defaulting Bank.






xxxv

--------------------------------------------------------------------------------






Section 2.23     Mitigation Obligations; Replacement of Banks.
(a)    If any Bank requests compensation under Section 2.12 or Section 2.18, or
if the Company is required to pay any additional amount to any Bank or any
Governmental Authority for the account of any Bank pursuant to Section 2.12 or
Section 2.18, then such Bank shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Bank, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 2.12 or Section
2.18 in the future and (ii) would not subject such Bank to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Bank. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.
(b)    If (i) any Bank requests compensation under Section 2.12 or Section 2.18,
(ii) the Company is required to pay any additional amount to any Bank or any
Governmental Authority for the account of any Bank pursuant to Section 2.12 or
Section 2.18, (iii) an event contemplated under Section 2.10 or Section 2.13
shall have occurred with respect to any Bank or (iv) any Bank becomes a
Defaulting Bank, then, in each case, the Company may, at its sole expense and
effort, upon notice to such Bank and the Administrative Agent, require such Bank
to assign and delegate, without recourse (except for certain customary
representations and warranties, in accordance with and subject to the
restrictions contained in Section 9.10), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or Section 2.18 or
payments required to be made pursuant to Section 2.12 or Section 2.18, such
assignment will result in a reduction in such compensation or payments. A Bank
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.



Section 2.24     Incremental Term Loans.
(a)    Company Request. The Company may, by written notice to the Administrative
Agent from time to time, request an increase to the existing term loan facility
under this Agreement in an amount not less than $50,000,000 individually and not
to exceed the applicable Incremental Amount from one or more Incremental Banks
(which may include any existing Bank) willing to provide such Incremental Term
Loans in their sole discretion; provided that each Incremental Bank (which is
not an existing Bank) shall be subject to the consent of the Administrative
Agent. Each such notice shall specify (i) the date of funding of such
Incremental Term Loan (each date of funding, an “Increase Effective Date”) on
which such proposed Incremental Term Loan is funded, which shall be a date not
less than three (3) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such lesser period as agreed to by the
Administrative Agent) and (ii) the identity of each proposed lender of each such
Incremental Term Loan and the amount thereof (each provider of an Incremental
Term Loan referred to herein as an “Incremental Bank”); provided that (x) any
existing Bank approached to provide all or a portion of any proposed Incremental
Term Loan may elect or decline, in its sole discretion, to provide such
Incremental Term Loan


xxxvi

--------------------------------------------------------------------------------





and (y) there shall be no obligation of the Company to approach any existing
Bank with respect to any Incremental Term Loan.
(b)    Conditions. Each Incremental Term Loan is subject to the following
conditions precedent on the Increase Effective Date:
(i)    all representations and warranties contained in this Agreement and the
other Loan Papers shall be true and correct in all material respects on and as
the funding of such Incremental Term Loan (both immediately before and
immediately after giving effect thereto) with the same effect as if made on and
as of such date except to the extent such representations and warranties
expressly relate to an earlier date and in such case, such representations and
warranties shall be true and correct in all material respects as of such dates;
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, immediately
before and immediately after giving effect to such Borrowing of Incremental Term
Loans;
(ii)    no Default or Event of Default shall have occurred and be continuing or
would result from the Borrowings to be made on such Increase Effective Date;
provided, for the avoidance of doubt, that no Default or Event of Default in
respect of Section 6.12 shall have occurred and be continuing nor result from
the making of such Borrowing on and as of the applicable Increase Effective
Date, without giving effect to any Collateral Coverage Test Cure Period; and
(iii)     after giving effect to the incurrence of such Incremental Term Loans,
the aggregate amount of the Existing Term Loans, the Initial Term Loans and the
Incremental Term Loans made pursuant to this Section 2.24 during the term of
this Agreement shall not exceed $3,750,000,000.
(c)    Terms of Incremental Term Loans. The terms and provisions of Incremental
Term Loans shall be identical to the existing Loans. For the avoidance of doubt,
Incremental Term Loans are intended to be fully fungible with the Existing Term
Loans and any Additional Term Loans. Prior to any funding of Incremental Term
Loans, the Administrative Agent shall have received a Notice of Borrowing,
substantially in the form of Exhibit A hereto, with respect to such Borrowing,
(i) in the case of Eurodollar Loans, not later than 11:00 a.m., New York City
time, two Business Days before the borrowing date specified for a proposed
Borrowing (or such lesser period as agreed to by the Administrative Agent), and
(ii) in the case of Alternate Base Loans, not later than 11:00 a.m., New York
City time, on the Business Day which is the borrowing date specified for a
proposed Borrowing (or such lesser period as agreed to by the Administrative
Agent). Such notice shall be irrevocable and shall in each case refer to this
Agreement and specify (x) whether the Loans then being requested are to be
Eurodollar Loans or Alternate Base Loans, (y) the initial borrowing date of such
Incremental Term Loans (which shall be a Business Day) and the aggregate amount
thereof and (z) in the case of a Eurodollar Loan, the Interest Period with
respect thereto (which shall not end later than the Maturity Date). If no
Interest Period with respect to any Eurodollar Loan is specified in any such
Notice of Borrowing, then the Company shall be deemed to have selected an
Interest Period of one month’s duration. Promptly upon receipt, the
Administrative Agent shall advise the other Banks of such Notice of Borrowing
and of each Bank’s portion of the requested Committed Borrowing by telecopier or
e-mail. Each Committed Borrowing shall consist of Loans of the same Type made on
the same day and having the same Interest Period.


xxxvii

--------------------------------------------------------------------------------





The Incremental Term Loans shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Company, the Administrative Agent and each
Incremental Bank making such Incremental Term Loan, in form and substance
reasonably satisfactory to each of them. The Increase Joinder may, without the
consent of any other Banks and in accordance with the provisions of Section 9.1,
effect such amendments to this Agreement and the other Loan Papers as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Company, to effect the provisions of this ‎Section 2.24. In addition, unless
otherwise specifically provided herein, all references in Loan Papers to Loans
shall be deemed, unless the context otherwise requires, to include references to
Incremental Term Loans made pursuant to this Agreement.
(d)    Equal and Ratable Benefit. The Incremental Term Loans established
pursuant to this Section 2.24 shall constitute Loans under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Papers and shall, without limiting the foregoing, benefit equally and ratably
from the security interests created by the Aircraft Mortgage.







ARTICLE III
[RESERVED]



ARTICLE IV
CONDITIONS OF LENDING

Section 4.1     Conditions Precedent. The effectiveness of this Agreement is
subject to the satisfaction of the following conditions precedent:
(a)    The Administrative Agent shall have received this Agreement, executed and
delivered by the Administrative Agent, the Company, each Bank listed on Schedule
II and each of the other parties hereto.


(b)    The Administrative Agent shall have received the following, each dated
(unless otherwise indicated) the Effective Date:


(i)    Officer’s Certificates dated the Effective Date certifying, inter alia,
(i) true and correct copies of resolutions adopted by the Board of Directors or
Executive Committee, as appropriate, of the Company authorizing the Company to
borrow and effect other transactions hereunder, (ii) a true and correct copy of
the Company’s bylaws in effect on the date hereof, (iii) the incumbency and
specimen signatures of the Persons executing any documents on behalf of the
Company, (iv) the truth of the representations and warranties made by the
Company in this Agreement (or, if any such representation or warranty is


xxxviii

--------------------------------------------------------------------------------





expressly stated to have been made as of a specific date, as of such specific
date), and (v) the absence of the occurrence and continuance of any Default or
Event of Default.
(ii)    A copy of the Company’s charter and all amendments thereto, accompanied
by certificates that such copy is correct and complete, one certificate dated
within a reasonable time prior to the Effective Date and issued by the Secretary
of State of Texas and one certificate dated the Effective Date and executed by
the corporate secretary or assistant secretary of the Company.
(iii)    Certificates (dated within twenty days prior to the Effective Date) of
existence and good standing of the Company from appropriate officials of Texas.
(iv)    The written opinions of internal and outside counsel to the Company and
counsel to the Administrative Agent, substantially in the form set out in
Exhibits C-1, C-2 and C-3, respectively, each dated the Effective Date.
(v)    The written opinion of Gilchrist Aviation Law, P.C., special FAA counsel
to the Company, in a form reasonably satisfactory to the Administrative Agent,
or written confirmation from Gilchrist Aviation Law, P.C. immediately prior to
closing that they have reviewed pre-closing FAA indexes and priority search
certificates for the airframes and engines that are Pool Assets and confirm they
are in a position to issue their opinion in accordance with Section 6.18(a)
assuming no intervening filings or registrations.
(vi)    An Administrative Questionnaire (dated any date on or prior to the
Effective Date) completed by each Bank which is a party hereto on the Effective
Date.
(vii)    Such other agreements, documents, instruments, opinions, certificates,
and evidences as the Administrative Agent may reasonably request prior to the
Effective Date.
(c)    The Administrative Agent shall have received Lien searches conducted in
the recording office of the FAA and, with respect to the applicable Collateral,
“priority search certificates” (as defined in the Regulations and Procedures for
the International Registry), all as may be reasonably satisfactory to the
Administrative Agent (dated as of a date reasonably satisfactory to the
Administrative Agent), reflecting the absence of Liens and encumbrances on the
assets of the Company and the other Grantors constituting Collateral, other than
Permitted Liens, and the absence of registrations (other than sale
registrations) on the International Registry with respect to the applicable
Collateral, other than the registrations contemplated herein, and (in the case
of the searches conducted at the recording office of the FAA) indicating that
the Company (or the applicable Grantor) is the registered owner of each of the
aircraft which is intended to be covered by the Aircraft Mortgage.
(d)    The Company and the Administrative Agent shall have duly executed and
delivered to the Administrative Agent an aircraft mortgage, in substantially the
form of Exhibit G (the “Aircraft Mortgage”), together with (i) the filing for
recordation with the FAA of the Aircraft Mortgage for recording as evidenced by
a written confirmation from Gilchrist Aviation Law, P.C. of its submission to
the FAA of the Aircraft Mortgage for recording (together with any other
necessary documents, instruments, affidavits or certificates) as the
Administrative Agent may deem reasonably necessary to perfect and protect the
Liens created thereby, including, without limitation, recordings and filings
with the FAA, and all filings and recording fees and taxes in respect thereof
shall have been duly paid, (ii) copies of the Entry Point Filing Forms, (iii)
evidence that Gilchrist Aviation Law, P.C., special FAA counsel to the Company,
(a) has provided email confirmation that the International Interests created by
the Aircraft Mortgage have


xxxix

--------------------------------------------------------------------------------





been registered as “prospective” International Interests prior to the execution
of the Aircraft Mortgage, and has provided priority search certificates from the
International Registry to the Administrative Agent evidencing such prospective
International Interests or (b) has established an International Registry Closing
Room to facilitate the registration on the International Registry, and provided
email confirmation that the Closing Room has been released and thus the
International Interests created by the Aircraft Mortgage have been registered
against the airframes and engines that are Pool Assets, (iv) evidence, to the
extent available, of the filing of financing statements in appropriate form with
the Texas Secretary of State and (v) evidence that all other action that the
Administrative Agent may deem reasonably necessary to perfect and protect the
Liens and security interests created under the Aircraft Mortgage has been taken.
The parties hereto acknowledge and agree that any Lien on the Collateral
securing Obligations under this Agreement is a Lien in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.
(e) A Uniform Commercial Code financing statement covering the security interest
in the Collateral, naming the Company, as debtor, and the Administrative Agent,
as secured party, shall have been duly filed (or shall be in the process of
being so duly filed) in all places necessary within the State of Texas.


(f) The Company and the Administrative Agent shall have entered into the
Mortgaged Aircraft Operating Agreement, in substantially the form of Exhibit H.



Section 4.2     Conditions Precedent to Committed Borrowing. The obligation of
each Bank to make a Loan on the occasion of the Committed Borrowing on the
Initial Borrowing Date shall be subject to the further conditions precedent that
on the date of such Committed Borrowing the following statements shall be true
(and each of the giving of the applicable Notice of Committed Borrowing and the
acceptance by the Company of the proceeds of such Committed Borrowing shall
constitute a representation and warranty by the Company that on the date of such
Committed Borrowing such statements are true) (or, if any such statement is
expressly stated to have been made as of a specific date, as of such specific
date):
(a)    The representations and warranties contained in Article V are correct in
all material respects (or, to the extent subject to materiality or Material
Adverse Effect qualifiers, in all respects) as of the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
(b)    No event has occurred and is continuing, or would result from such
Committed Borrowing, which constitutes either a Default or an Event of Default;
provided, for the avoidance of doubt, that no Default or Event of Default in
respect of Section 6.12 shall have occurred and be continuing nor result from
the making of such Borrowing on and as of the date of such Borrowing, without
giving effect to any Collateral Coverage Test Cure Period.
(c)    Any fees or expenses of the Administrative Agent and the Banks that have
been invoiced and that are required to be paid on or before the Initial
Borrowing Date and all accrued and unpaid interest on the Existing Term Loans
shall have been paid.
(d) The Administrative Agent shall have received a copy of the Aircraft Mortgage
bearing the FAA filing stamp as the Administrative Agent may deem reasonably
necessary to perfect and protect the Liens created thereby.




xl

--------------------------------------------------------------------------------





(e) The Administrative Agent and the Banks shall have received the written
opinion of Gilchrist Aviation Law, P.C., special FAA counsel, in form and
substance reasonably satisfactory to the Administrative Agent.





ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Administrative Agent and Banks as
follows:

Section 5.1     Organization, Authority and Qualifications
(a)    The Company and each of its Material Subsidiaries is a Person duly
organized, validly existing, and in good standing under the Laws of the
jurisdiction of its organization;
(b)    The Company has the corporate power and authority to execute, deliver,
and perform this Agreement and the other Loan Papers to which it is a party and
to borrow hereunder;
(c)    On the Effective Date, the Company and each of its Material Subsidiaries
is duly qualified as a foreign Person to do business and is in good standing in
every jurisdiction where the character of its Properties or nature of its
activities make such qualification necessary, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect; and
(d)    On the Effective Date, the Company has no Material Subsidiaries.

Section 5.2     Financial Statements. The Current Financials present fairly in
all material respects the consolidated financial position of the Company and its
Subsidiaries on the date thereof and the consolidated results of operations and
changes in financial position of the Company and its Subsidiaries for the period
then ended, all in conformity with GAAP. Except for transactions related to or
contemplated by the Loan Papers and transactions disclosed in Forms 10-K and 8-K
that the Company shall have filed with the Securities and Exchange Commission
before the Effective Date, there has been no Material Adverse Change since
December 31, 2019.

Section 5.3     Compliance with Agreement and Laws. On the Effective Date,
neither the Company nor any of its Material Subsidiaries is in default in any
material respect under the provisions of any instrument evidencing any material
obligation, indebtedness, or liability of the Company or any of its Material
Subsidiaries or of any agreement relating thereto. Neither the Company nor any
of its Material Subsidiaries is in violation of any Law, which default or
violation would have a Material Adverse Effect.

Section 5.4     Authorization; No Breach; and Valid Agreements. The execution,
delivery, and performance of this Agreement, the borrowings hereunder, and the
execution, delivery, and performance of the other Loan Papers to which it is a
party by the Company have been duly authorized by all requisite corporate action
on the part of the Company and will not violate its charter or bylaws and will
not violate any Law or any order of any Tribunal, and will not conflict with,
result in a breach of the provisions of or constitute a default under, or result
in the imposition of any Lien upon the Property of the Company pursuant to the
provisions of, any material loan agreement, credit agreement, indenture,
mortgage, deed of trust, franchise, permit, license, note, contract, or other
material agreement or instrument to which the Company is now a party. The Loan
Papers that include obligations of the Company


xli

--------------------------------------------------------------------------------





are the legal, valid and binding obligations of the Company and are enforceable
in accordance with their respective terms, except as such enforceability may be
limited by general equitable principles (whether enforcement is sought by
proceedings in equity or at law) or applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally.

Section 5.5     Litigation and Judgments. Except as previously disclosed to the
Administrative Agent in writing, neither the Company nor any of its Subsidiaries
is either party to or aware of the threat of any Litigation which has, in the
Company’s opinion, a reasonable probability of success and which, if determined
adversely to the Company or such Subsidiary, would have a Material Adverse
Effect. To the knowledge of the Company, on the Effective Date there is no
outstanding unsatisfied money judgment against the Company or any of its
Subsidiaries in an amount in excess of $50,000,000, and there are no outstanding
unsatisfied money judgments against the Company or any of its Subsidiaries which
individually or in the aggregate have or would have a Material Adverse Effect.

Section 5.6     Ownership of Properties. The Company and each of its Material
Subsidiaries has good and marketable title (except for Permitted Liens) to all
of the Pool Assets, and owns or has valid leasehold (or, in the case of
intellectual property, license) interests in all of its other material
Properties which are owned or used in connection with its business.

Section 5.7     Taxes. To the extent that failure to do so would have a Material
Adverse Effect, the Company and each of its Material Subsidiaries has filed all
Tax returns or reports required of it and has paid all Tax liability shown
thereon as due to the extent the same has become due and before it may have
become delinquent (except to the extent being contested in good faith by
appropriate proceedings and for which adequate reserves have been established).
As of the Effective Date, the federal income tax liability of the Company and
its Subsidiaries has been audited by the Internal Revenue Service and has been
finally determined and satisfied for all taxable years at least up to and
including the taxable year ended December 31, 2017.

Section 5.8     Approvals Required. Neither the execution and delivery of this
Agreement and the other Loan Papers to which it is a party by the Company, nor
the consummation by the Company of any of the transactions contemplated hereby
or thereby requires the consent or approval of, the giving of notice to, or the
registration, recording, or filing of any document with, or the taking of any
other action in respect of any Tribunal except for the routine filing of copies
of this Agreement and certain other Loan Papers with the Securities and Exchange
Commission, except for any of the foregoing required of any Bank or the
Administrative Agent.

Section 5.9     Business; Status as Air Carrier. The Company is an air carrier
engaged in scheduled air transportation and is in all material respects duly
qualified and licensed under all applicable Laws to carry on its business as a
scheduled airline currently subject to regulation by the FAA and the Department
of Transportation.

Section 5.10     ERISA Compliance. The Company is in compliance in all material
respects with ERISA and the rules and regulations thereunder. No Plan of the
Company has materially failed to satisfy the “minimum funding standards” of
ERISA or is in “at risk” status (within the meaning of ERISA).

Section 5.11     Insurance. The Company maintains with insurance companies or
associations of recognized responsibility (or, as to workers’ compensation or
similar insurance, with an insurance fund or by self-insurance authorized by the
jurisdictions in which it operates) insurance concerning its Properties and
businesses against such casualties and contingencies and of such types and in


xlii

--------------------------------------------------------------------------------





such amounts (and with co-insurance, self-insurance and deductibles) as it
determines to be prudent and consistent with its insurance and loss prevention
policies, and in such forms and covering such risks as may then be customary
with airlines of a comparable credit standing flying equipment and routes
comparable to the Company.

Section 5.12     Purpose of Loan. The proceeds of the Loans will be used for
general corporate purposes, including acquisitions, and no part of the proceeds
of any Loan will be used for any purpose which would violate, or be inconsistent
with, any of the margin regulations of the Fed Reserve Board.

Section 5.13     Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

Section 5.14     General. As of the Effective Date, there is no material fact or
condition relating to the financial condition and business of the Company and
its Subsidiaries which is not reflected in its most recently filed financial
statements or any posted SEC Form 8-K which has a Material Adverse Effect and
which has not been related, in writing, to the Administrative Agent, other than
industry-wide risks in the ordinary course of business associated with the types
of business conducted by the Company and its Subsidiaries.

Section 5.15     Affected Financial Institutions. The Company is not an Affected
Financial Institution.

Section 5.16     Anti-Corruption Laws and Sanctions . The Company has
implemented and maintains in effect policies and procedures designed to maintain
material compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees, and to the knowledge of the Company its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in the Company being designated as a Sanctioned
Person. None of (a) the Company, any of its Subsidiaries or to the knowledge of
the Company or such Subsidiary of the Company any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any of its Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Loan, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.
Notwithstanding the foregoing or any other provision of this Agreement, the
Company shall not be in breach of this Section 5.16 or Section 6.3 if it
operates any of its aircraft (including any Pool Asset) in a Sanctioned Country
for which it has obtained legal authority from the United States government to
conduct operations in such Sanctioned Country.

Section 5.17     Security Interests. The Aircraft Mortgage is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Aircraft
covered thereby except as such enforceability may be limited by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) or applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally.



ARTICLE VI
COVENANTS
So long as the Company may borrow hereunder and until the Obligations have been
paid in full, the Company covenants as follows:

Section 6.1     Performance of Obligations. The Company shall duly and
punctually pay and perform each of the Obligations under this Agreement and the
other Loan Papers under which the Company has Obligations.

Section 6.2     Compliance with Laws. The Company shall comply, and shall cause
each of its Material Subsidiaries to comply, in all material respects with all
applicable Laws, except for any noncompliance which individually or in the
aggregate would not have a Material Adverse Effect, and such compliance shall
include, without limitation, paying before the same become delinquent all Taxes
imposed upon the Company or any of its Material Subsidiaries or its or their
Properties, except to the extent contested diligently and in good faith by
proper proceedings, and for which adequate reserves are established in
accordance with GAAP.

Section 6.3     Maintenance of Existence, Licenses and Franchises: Compliance
With Agreements. Except to the extent otherwise permitted in Article VI, the
Company shall maintain, and shall cause each of its Material Subsidiaries to
maintain, its existence, and the Company shall preserve and maintain, and shall
cause each of its Material Subsidiaries to preserve and maintain, all material
licenses, privileges, franchises, certificates, authorizations, and other
permits and agreements necessary for the operation of its business. The Company
shall comply, and shall cause each of its Material Subsidiaries to comply, with
all material agreements binding on it or affecting its properties or business,
except for any noncompliance which individually or in the aggregate would not
have a Material Adverse Effect. The Company shall maintain in effect and enforce
policies and procedures designed to cause material compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

Section 6.4     Maintenance of Properties. The Company shall, and shall cause
each of its Material Subsidiaries to, cause all of its Properties (other than
any Aircraft that constitutes Collateral subject to the Mortgaged Aircraft
Operating Agreement) used or useful in the conduct of its business to be
maintained and kept in good condition, repair, and working order, and supplied
with all necessary equipment, and cause to be made all necessary repairs,
renewals, replacements, betterments, and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly conducted at all times.

Section 6.5     Maintenance of Books and Records. The Company shall, and shall
cause each of its Subsidiaries to, maintain proper books of record and account
in which full, true, and correct entries in conformity in all material respects
with GAAP will be made in respect of all financial


xliii

--------------------------------------------------------------------------------





dealings and transactions that are, individually or in the aggregate, material
in relation to their business and activities.

Section 6.6     Inspection. At reasonable times and upon reasonable notice, the
Company shall permit, and shall cause each of its Material Subsidiaries to
permit, any employees and other representatives of the Administrative Agent
during normal business hours, (1) to visit the Company and inspect any
Properties (other than any Aircraft that constitutes Collateral subject to the
Mortgaged Aircraft Operating Agreement), (2) to examine and make extracts from
all books of account and all records that relate to the financial operations of
the Company (subject to any confidentiality agreements, copyright restrictions,
and similar limitations), and (3) to discuss the Company’s and Material
Subsidiaries’ affairs, finances, Properties, condition (financial or otherwise)
and accounts with the Company’s and Material Subsidiaries’ officers, in each
case of the preceding clauses (1) and (2), for the purpose of verifying the
accuracy of the various reports delivered by the Company to the Administrative
Agent and the Banks pursuant to this Agreement or otherwise ascertaining
compliance this Agreement and at such times and as often as may be reasonably
requested, but in any event in the case of the preceding clauses (1) and (2), so
long as no Event of Default has occurred and is continuing, no more than one
time per year.



Section 6.7     Insurance. The Company shall maintain insurance on its
Properties with insurers or associations of recognized standing in such amounts
(including by way of self-insurance) as it determines to be prudent and
consistent with its insurance and loss prevention policies, and in such forms
and covering such risks as may then be customary with airlines of a comparable
credit standing flying equipment and routes comparable to the Company.




xliv

--------------------------------------------------------------------------------






Section 6.8     Appraisals.
(a) On the Effective Date, the Company shall deliver a list of the Pool Assets
and estimated current market value of the Pool Assets to the Administrative
Agent (for onward distribution to the Banks).
(b) On each Appraisal Delivery Date, the Company shall submit an Appraisal of
the Pool Assets to the Administrative Agent (for onward distribution to the
Banks) as of the date which is no more than 30 days prior to such Appraisal
Delivery Date; provided, however, that if such Appraisal is to be delivered on
such Appraisal Delivery Date as a consequence of clause (c) of the definition
thereof, the Appraisal to be delivered on such date shall only be in respect of
the assets to be removed from and/or added to the Pool Assets.
(c) If an Event of Default has occurred and is continuing, upon the reasonable
written request of the Administrative Agent or the Majority Banks, the Company
shall, two additional times during the term of this Agreement, submit an
Appraisal of the Pool Assets to the Administrative Agent (for onward
distribution to the Banks) as soon as reasonably practicable after receipt by
the Company of such request.





Section 6.9     Coverage Ratio. The Company shall maintain, at all times after
March 31, 2021, a Coverage Ratio of not less than 1.25 to 1.0.

Section 6.10     Reporting Requirements. The Company shall furnish to the
Administrative Agent (with sufficient copies for each Bank):
(a)    Within 120 days after the last day of each fiscal year of the Company,
Financial Statements (it being understood that delivery of the Company’s annual
report on Form 10-K for any fiscal year as filed with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended,
will satisfy this requirement with respect to such fiscal year) showing the
consolidated financial condition and results of operations of the Company and
its Subsidiaries as of, and for the year ended on, such last day, accompanied by
(i) the opinion, without material qualification, of Auditors, based on an audit
using generally accepted auditing standards, that such Financial Statements were
prepared in accordance with GAAP and present fairly, in all material respects,
the consolidated financial position and results of operations of the Company and
its consolidated Subsidiaries for the periods presented and (ii) a Financial
Report Certificate;
(b)    Within 60 days after the last day of each of the first three fiscal
quarters of the Company (i) Financial Statements showing the consolidated
financial condition and results of operations of the Company and its
consolidated Subsidiaries as of and for the period from the beginning of the
current fiscal year to, such last day (it being understood that delivery of the
Company’s quarterly report on Form 10-Q for any fiscal quarter as filed with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, will satisfy this requirement with respect to such fiscal
quarter), and (ii) a Financial Report Certificate;
(c)    (i) Promptly after mailing, true copies of all reports, statements,
documents, plans, and other written communications furnished by or on behalf of
the Company or any of its Subsidiaries to stockholders generally and (ii)
promptly upon the filing thereof, copies of all registration statements (other
than the exhibits thereto and any registration statements on Form S‑8 or its
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which
the Company shall have filed with the Securities and Exchange Commission;
(d)    Notice, promptly after the Company or any of its Material Subsidiaries
knows or has reason to know of a Default or Event of Default, specifying the
nature thereof and what action the Company or any Subsidiary has taken, is
taking, or proposes to take with respect thereto;
(e)    Prompt notice of any legal or arbitral proceedings, and of all
proceedings by or before any governmental or regulatory authority or agency, and
any material development in respect of such legal or other proceedings,
affecting the Company, except proceedings which, if adversely determined, would
not have a Material Adverse Effect or proceedings with respect to which the
Company, in good faith and upon consultation with outside counsel, believes an
adverse determination in respect thereof to be unlikely; and
(f)    Promptly upon the Administrative Agent’s reasonable request, such other
relevant information (not otherwise required to be furnished under the Loan
Papers) respecting the business affairs, assets, and liabilities of the Company
and any of its Material Subsidiaries.
In the case of paragraphs (a), (b) and (c) above (other than the Financial
Report Certificate), the Company may satisfy the reporting requirements in
respect thereof by making the documents referred to therein available to the
Banks on its website or posted on the Security and Exchange Commission’s website
at www.sec.gov. In the case of paragraphs (a), (b), (c), (d), (e) and (f) above
(other than the Financial Report Certificate), each Bank that is a lender under
the Existing Revolver agrees that to the extent any of the deliveries required
by this Section 6.10 are delivered to such Bank by the Company under the
Existing Revolver in accordance with its terms (whether delivered pursuant to
the preceding sentence or otherwise), the Company shall be deemed to have
satisfied the applicable reporting requirement under this Section 6.10 solely
with respect to delivery to such Bank. Notwithstanding the foregoing, the
Company shall deliver hard copies of any such documents to any Bank that
notifies the Company that such delivery is required by any Laws applicable to
such Bank.



Section 6.11     Use of Proceeds. Proceeds advanced hereunder shall be used only
as represented herein. The Company shall not request any Loan, and the Company
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or (c) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

Section 6.12     Pool Assets. The Company (i) will ensure that, subject to
clause (c) below, the Appraised Value of the Pool Assets shall satisfy the
Collateral Coverage Test (based upon the most recent Appraisal delivered to the
Administrative Agent and the Banks pursuant to the provisions of Section 6.8),
and (ii) will not (and will not permit any Wholly Owned Domestic Subsidiary to)
convey, sell, lease, transfer or otherwise dispose of, whether voluntarily or
involuntarily (it being understood that loss of property due to theft,
destruction, confiscation, prohibition on use or similar event shall constitute
a disposal for purposes of this covenant), or remove or substitute, any Pool
Asset (or any engine included in the Pool Assets unless such engine is replaced
by another working engine or engines of comparable value, assuming half-time
condition) or agree to do any of the foregoing in respect of the Pool Assets at
any future time, except that:
(a)    so long as no Event of Default exists, the Company or any of its Wholly
Owned Domestic Subsidiaries owning a Pool Asset may replace a Pool Asset with
another asset of the Company or such Wholly Owned Domestic Subsidiary (or any
other Wholly Owned Domestic Subsidiary) (and Schedule I shall be modified to
reflect such replacement), provided that (A) such replacement shall be made on
at least a dollar-for-dollar basis based upon (x) in the case of the asset being
removed from the Pool Assets, the Appraised Value of such Pool Asset (as
determined by the most recently delivered Appraisal with respect to such Pool
Asset) and (y) in the case of the asset being added to the Pool Assets, the
Appraised Value of such asset (as determined by an Appraisal performed at (or
relatively contemporaneously with) the time of such replacement), (B) after
giving effect to such replacement, at the time of such replacement the average
age of any aircraft constituting Pool Assets shall not exceed 10 years, (C)
prior to effecting the replacement, the Company shall have delivered an
Officer’s Certificate to the Administrative Agent certifying compliance with
this Section 6.12 and Section 6.13 and attaching to such certificate the
Appraisal required by Section 6.8 and (D) the asset replacing a Pool Asset shall
constitute Specified Equipment;
(b)    so long as no Event of Default exists or would result therefrom, the
Company or any of its Wholly Owned Domestic Subsidiaries owning a Pool Asset may
remove an asset from the Pool Assets (and Schedule I shall be modified to
reflect such removal), provided that (A) after giving effect to such removal,
the Appraised Value of the remaining Pool Assets (as determined by an Appraisal
of all Pool Assets performed at (or relatively contemporaneously with) the time
of such removal) shall satisfy the Collateral Coverage Test, (B) after giving
effect to such removal, at the time of such removal, the average age of any
aircraft constituting Pool Assets shall not exceed 10 years, and (C) prior to
effecting the removal, the Company shall have delivered an Officer’s Certificate
to the Administrative Agent certifying that, and providing calculations
demonstrating that, after giving effect to such removal, the Appraised Value of
the Pool Assets shall satisfy the Collateral Coverage Test, and otherwise
certifying compliance with this Section 6.12 and attaching to such certificate
Appraisals of all Pool Assets obtained in connection with such removal;
(c)    in the event (x) that an Appraisal furnished pursuant to Section 6.8
discloses that the Collateral Coverage Test is not satisfied or (y) the
Collateral Coverage Test is not satisfied following an involuntary disposal of
any Pool Asset (or any engine included in the Pool Assets unless such engine is
replaced by another working engine or engines of comparable value, assuming
half-time condition) (whether by loss of property due to theft, destruction,
confiscation, prohibition on use, any similar event or otherwise), based upon
the most recent Appraisal of the Pool Assets (from which the appraised values of
the Pool Assets which are the subject of the involuntary disposition shall be
subtracted) furnished pursuant to Section 6.8, the Company shall within 60 days
after the date of such Appraisal or involuntary disposal, as the case may be (a
“Collateral Coverage Test Cure Period”), designate additional assets as Pool
Assets to the extent that, (1) after giving effect to such designation, the
Appraised Value of the Pool Assets, based on the most recently delivered
Appraisal with respect to assets already constituting Pool Assets and based on
an Appraisal performed at (or relatively contemporaneously with) the time of
such addition with respect to assets being added to Pool Assets, shall satisfy
the Collateral Coverage Test (and Schedule I shall be modified to reflect such
addition) and (2) after giving effect to such addition, at the time of such
addition, the average age of any aircraft constituting Pool Assets shall not
exceed 10 years, provided that (A) at the time of such addition, the
Administrative Agent and the Banks shall have received an Officer’s Certificate
certifying that the conditions set forth in this Section 6.12(c) shall have been
satisfied after giving effect to such addition and attaching thereto such
Appraisal, and (B) the asset being added shall constitute Specified Equipment;
(d)    the Company may at any time and from time to time designate any of its
assets as Pool Assets and deliver to the Administrative Agent an Appraisal with
respect to such assets being added as Pool Assets (and Schedule I shall be
modified to reflect such addition), provided that (A) at the time of such
addition, the Administrative Agent and the Banks shall have received an
Appraisal with respect to such assets being added as Pool Assets, an Officer’s
Certificate certifying that the conditions set forth in this Section 6.12(d)
shall have been satisfied after giving effect to such addition and attaching
thereto such Appraisal, (B) at the time of such addition, the average age of any
aircraft constituting Pool Assets shall not exceed 10 years and (C) the asset
being added shall constitute Specified Equipment; and
(e)    at the Company’s request, the Lien on any Pool Asset will be promptly
released, provided, in each case, that the following conditions are satisfied or
waived: (i) no Default or Event of Default has occurred and is continuing, (ii)
after giving effect to such release and the addition of any assets pursuant to
clause (iv)(z) below, at the time of such release the average age of any
aircraft constituting Pool Assets shall not exceed 10 years, (iii) the Company
shall deliver to the Administrative Agent an Officer’s Certificate demonstrating
compliance with the Collateral Coverage Test following such release and
certifying that the conditions set forth in this Section 6.12(e) shall have been
satisfied and (iii) any of the following or any combination thereof shall have
occurred: (x) after giving effect to such release, the remaining Collateral
constituting Specified Equipment shall satisfy the Collateral Coverage Test, (y)
the Company shall have prepaid the Loans in an amount required to comply with
the Collateral Coverage Test, or (z) the Company shall have subjected to the
Aircraft Mortgage additional assets that constitute Specified Equipment having
an Appraised Value, in the aggregate, required to comply with this Section 6.12.
In connection herewith, the Administrative Agent agrees to promptly provide,
execute and deliver any documents or releases reasonably requested by the
Company to evidence such release, at the Company’s expense.





Section 6.13     Restrictions on Liens. (a) The Company will not, nor will it
permit any Subsidiary to, create, assume or suffer to exist any Lien upon or
with respect to the Collateral or assign any right to receive the proceeds from
the sale, transfer or disposition of any of the Collateral, or file or authorize
the filing with respect to any of the Collateral of any financing statement
naming the Company or any Subsidiary as debtor under the Uniform Commercial Code
or any similar notice of Lien naming the Company or any Subsidiary as debtor
under any similar recording or notice statute (including, without limitation,
any filing under Title 49, United States Code, Section 44107), other than
Permitted Liens affecting Collateral.
(b) The Company will not enter into or suffer to exist, and will not permit any
of its Subsidiaries to enter into or suffer to exist, any agreement prohibiting
or conditioning the creation or assumption of any first priority Lien, subject
to Permitted Liens, in favor of the Administrative Agent for the ratable benefit
of the Secured Parties upon any Collateral to secure Debt or other obligations
of the Company or of any Subsidiary of the Company that holds Collateral.

Section 6.14     Mergers and Dissolutions. (a) The Company will not merge or
consolidate with any other person unless:
(i)no Default or Event of Default has occurred and is continuing or would result
therefrom;
(ii)    the Company is the surviving corporation or, if otherwise, (x) such
other Person or continuing corporation (the “Successor Company”) is a
corporation or other entity organized under the laws of a state of the United
States and (y) such Successor Company is a U.S. certificated air carrier; and
(iii)    in the case of a Successor Company, the Successor Company shall
(A) execute, prior to or contemporaneously with the consummation of such
transaction, such agreements, if any, as are in the reasonable opinion of the
Administrative Agent, necessary or advisable to evidence the assumption by the
Successor Company of liability for all of the obligations of the Company
hereunder and the other Loan Papers, and (B) cause to be delivered to the
Administrative Agent and the Banks such legal opinions (which may be from
in-house counsel) as any of them may reasonably request in connection with the
matters specified in the preceding clause (A) and (C) provide such information
as each Bank or the Administrative Agent reasonably requests in order to perform
its "know your customer" due diligence with respect to the Successor Company.
Upon any consolidation or merger in accordance with this Section 6.14(a) in any
case in which the Company is not the surviving corporation, the Successor
Company shall succeed to, and be substituted for, and may exercise every right
and power of, the Company under this Agreement with the same effect as if such
Successor Company had been named as the Company herein. No such consolidation or
merger shall have the effect of releasing the Company or any Successor Company
which shall theretofore have become successor to the Company in the manner
prescribed in this Section 6.14(a) from its liability with respect to any Loan
Paper to which it is a party.
(b) The Company will not liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution).

Section 6.15     Assignment. The Company will not assign or transfer any of its
Rights, duties, or obligations under any of the Loan Papers to which it is a
party.

Section 6.16     Amendments.
(a)     The Company shall not amend, modify, or change the terms or provisions
of that certain revolving credit facility agreement (the “Revolving Credit
Agreement”) dated as of August 3, 2016 among the Company, the banks party
thereto, JPMorgan Chase Bank, N.A., as paying agent, JPMorgan Chase Bank, N.A.
and Citibank, N.A., as co-administrative agents, and the other parties party
thereto, as amended by First Amendment dated as of March 30, 2020 and as further
amended, restated, supplemented, replaced or otherwise modified from time to
time, if the effect thereof, either individually or in the aggregate, would make
the terms of the Revolving Credit Agreement to be more restrictive to the
Company unless this Agreement is amended in accordance with Section 9.1 hereof
to add comparable terms or provisions.
(b)    The Company shall cause any of its Subsidiaries that is or becomes a
guarantor of obligations under the Revolving Credit Agreement (other than such
Subsidiaries pledging “Collateral” (as defined in the Revolving Credit
Agreement)) to become a guarantor of the Obligations hereunder.



Section 6.17     Liquidity. The Company shall maintain at all times Total
Liquidity of not less than $2,500,000,000.

Section 6.18     Post-Effective Date Items. Within five (5) Business Days of the
Effective Date (or such later date as the Administrative Agent may, in its sole
discretion, consent to in writing), the Administrative Agent and the Banks shall
have received the written opinion of Gilchrist Aviation Law, P.C., special FAA
counsel, in the event written confirmation is delivered prior to the Effective
Date as described in Section 4.1(b)(v) and in form and substance reasonably
satisfactory to the Administrative Agent.

Section 6.19     Further Assurances. The Company will take, or cause to be
taken, at the Company’s cost and expense, such action with respect to (x) the
recording, filing, re-recording and re-filing of the Aircraft Mortgage, as is
necessary to maintain, so long as the Aircraft Mortgage is in effect, the
priority, perfection and preservation of the Lien created by the Aircraft
Mortgage, in the office of the FAA, pursuant to Title 49, and in such other
places as may be required under any applicable law or regulation in the U.S.,
(y) the appropriate registrations with the International Registry as are
necessary to maintain, so long as the Aircraft Mortgage is in effect, the
priority, perfection and preservation of the Lien created by the Aircraft
Mortgage and (z) any financing statements or other instruments as are necessary
to maintain, so long as the Aircraft Mortgage is in effect, the priority,
perfection and preservation of the Lien created by the Aircraft Mortgage, and
will furnish to the Administrative Agent timely notice of the necessity of such
action, together with, if requested by Administrative Agent, such instruments,
in execution form, and such other information as may be reasonably required to
enable the Administrative Agent to take such action or otherwise reasonably
requested by Administrative Agent. To the extent permitted by applicable law,
the Company hereby authorizes the Administrative Agent to execute and file
financing statements or continuation statements necessary to maintain, so long
as the Aircraft Mortgage is in effect, the perfection and preservation of the
Lien created by the Aircraft Mortgage without the Company’s signature appearing
thereon. The Company shall pay the costs of, or incidental to, any recording or
filing, including, without limitation, any filing of financing or continuation
statements, necessary to maintain, so long as the Aircraft Mortgage is in
effect, the perfection and preservation of the Lien created by the Aircraft
Mortgage.
 

ARTICLE VII
EVENTS OF DEFAULT; REMEDIES

Section 7.1     Events of Default. Any one or more of the following events shall
be “Events of Default” hereunder (which shall include by definition the
expiration of any grace period with respect thereto), whether the same shall
occur and be continuing for any reason whatsoever (and whether such occurrence
shall be voluntary or involuntary or come about or be effected by operation of
Law or otherwise):
(a)    Payment of Obligation. Failure to pay any principal of any Loan when due
whether at maturity, by declaration as authorized by this Agreement, or
otherwise; or failure to pay, within five Business Days after the due date
thereof, any interest on any Loan; or failure to pay, within five Business Days
after the due date thereof, or if no due date therefor is herein specified
within five Business Days after written demand therefor is given to the Company
by the Administrative Agent, any fee or other amount payable by the Company
hereunder or under any of the other Loan Papers.
(b)    Covenants.
(i)     Default shall be made in the observance or performance of the covenants,
conditions, and agreements on the part of the Company (or in the case of Section
6.12, on the part of any Subsidiary having any Pool Assets) contained in Section
6.12, 6.13 or 6.17, in each case, subject to a grace period of 5 Business Days
in the event that a Senior Officer of the Company did not have advance knowledge
of the Default and so long as (i) the Administrative Agent is promptly notified
of the Default upon the occurrence thereof and (ii) the interests of the Banks
are not materially prejudiced during such period in the reasonable determination
of the Administrative Agent.
(ii)     Default shall be made in the observance or performance of any of the
other covenants, conditions, and agreements on the part of the Company contained
herein, or in any other Loan Papers and such default shall continue for a period
of 30 days (or, in the case of Section 6.9, five Business Days) after the
Administrative Agent shall have given the Company notice thereof in writing.
(c)    Debtor Relief. The Company or any Material Subsidiary shall file a
voluntary petition in bankruptcy or a petition or answer seeking reorganization,
arrangement, composition, liquidation, receivership, or similar relief under any
Debtor Relief Law, or shall file a petition to take advantage of any Debtor
Relief Law, or shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
fail generally to pay its debts as they become due, or shall consent to the
appointment of any receiver, trustee, custodian or liquidator of it or all or a
substantial part of its Property; or a proceeding or action shall be instituted
or commenced against the Company or any Material Subsidiary seeking an order for
relief or a reorganization, arrangement, composition, liquidation, receivership,
or similar relief under any Debtor Relief Law or seeking the appointment,
without the consent of the Company or any Material Subsidiary, of any receiver,
trustee, custodian or liquidator of it or all or a substantial part of the
Property of the Company or any Material Subsidiary and such proceeding or action
shall remain undismissed or unstayed for a period of 90 days; or an order,
decree, or judgment for an involuntary petition adjudicating the Company or any
Subsidiary insolvent shall be entered by any court of competent jurisdiction and
shall remain undismissed or unstayed for a period of 90 days.
(d)    Payment of Judgments. The Company or any of its Material Subsidiaries
fails to pay any judgment or order for the payment of money in excess of
$50,000,000 rendered against it or any of


xlv

--------------------------------------------------------------------------------





its assets (exclusive of judgment amounts fully covered by insurance where the
insurer has admitted liability in respect thereof) and either (i) any
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) the same shall not be discharged (or provisions shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within 30 days from the date of entry thereof and the Company or the
relevant Material Subsidiary shall not, within said period of 30 days, or such
longer period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal.
(e)    Default on Other Debt or Security. The Company or any Material Subsidiary
shall (i) fail to pay any principal of or interest on any Debt (other than the
Obligation) the principal or face amount of which exceeds $50,000,000 when due
(or, where permitted, within any applicable grace period), whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise and such
default continues unremedied for five Business Days after such due date or
applicable grace period, or (ii) fail to perform or observe any other provision
(other than a provision that is substantially identical to a provision in this
Agreement) contained in any agreement securing or relating to such Debt (or any
other breach or default under such Debt agreement occurs) if the effect of such
failure to perform or observe such other provisions (or breach or default) is to
cause such Debt to become due prior to its stated maturity; provided, however,
that if any such failure, breach or default shall be waived or cured (as
evidenced by a writing from such holder or trustee) then, to the extent of such
waiver or cure, the Event of Default hereunder by reason of such failure, breach
or default shall be deemed likewise to have been thereupon waived or cured.
(f)    ERISA. Any “Reportable Event” as such term is defined in ERISA under any
Plan, or the appointment by an appropriate Tribunal of a trustee to administer
any Plan, or the termination of any Plan within the meaning of Title IV of
ERISA, and any of the foregoing results in a material liability to the Pension
Benefit Guaranty Corporation; or any Plan fails to satisfy the “minimum funding
standards” of ERISA or is determined to be in “at risk” status (within the
meaning of ERISA).
(g)    Misrepresentation. Any representation or warranty made by the Company is
untrue in any material respect, or any certificate, schedule, statement, report,
notice or writing (excluding any Appraisal, for which the Company makes no
representation) furnished by the Company to the Administrative Agent or to the
Banks, or any of them, is untrue in any material respect on the date as of which
the facts set forth are stated or certified, shall remain material at the time
of discovery and shall, if curable, remain incorrect in any material respect
after 30 days after written notice thereof to the Company (it being understood
that any failure by the Company to include within any such schedule, statement,
report, notice, or writing any information the omission of which would cause the
material included to be misleading shall be as much an untruth as a false
statement contained therein).

Section 7.2     Remedies Upon Default. If an Event of Default specified in
Section 7.l(c) occurs, the obligation of each Bank to make Loans hereunder shall
thereupon automatically terminate (unless previously terminated) and the
aggregate unpaid principal balance of and accrued interest on the Obligation
shall thereupon become due and payable concurrently therewith, without any
action by the Administrative Agent or any Bank and without diligence,
presentment, demand, protest, notice of protest or intent to accelerate, or
notice of any other kind, all of which are hereby expressly waived. Except as
set forth in the preceding sentence, should any other Event of Default occur and
be continuing, the Administrative Agent may, and if requested by the Majority
Banks, shall, do any one or more of the following:
(a)    Acceleration. Declare (by written notice to the Company) the entire
unpaid balance of the Loans, all interest accrued and unpaid thereon and the
other Obligation, or any part thereof, immediately due and payable, whereupon it
shall be due and payable, without diligence, presentment, demand, protest,
notice of protest or intent to accelerate, or other notice of any kind (except
any notice or demand specified in this Agreement), all of which are hereby
expressly waived.
(b)    Termination. Terminate the Additional Commitments by written notice to
the Company (unless previously terminated).
(c)    Judgment. Reduce any claim to judgment.
(d)    Rights. Exercise any and all legal and equitable Rights available to it
(including all remedies under the Cape Town Treaty including, without
limitation, Article 13 of the Cape Town Convention).
In addition to any other rights and remedies granted to the Administrative Agent
and the Banks in the Loan Papers, the Administrative Agent on behalf of the
Banks may exercise all rights and remedies of a secured party under the New York
Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, to the extent permitted by applicable law, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Company (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, or consent to the use by the Company of any
cash collateral arising in respect of the Collateral on such terms as the
Administrative Agent deems reasonable, and/or may forthwith sell, lease, assign
give an option or options to purchase or otherwise dispose of and deliver, or
acquire by credit bid on behalf of the Banks, the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent or any Bank or elsewhere, upon such terms and conditions as
it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery, all without assumption of any credit risk. The
Administrative Agent or any Bank shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in the Company, which right or equity is hereby
waived and released. Subject to the succeeding paragraph, the Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Article VII, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any other way relating to the Collateral or the rights
of the Administrative Agent and the Banks hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
obligations of the Company under the Loan Papers, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the New York Uniform
Commercial Code, need the Administrative Agent account for the surplus, if any,
to the Company. To the extent permitted by applicable law, the Company waives
all claims, damages and demands it may acquire against the Administrative Agent
or any Bank arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.


Any payment received after acceleration of the Obligations pursuant to Section
7.2 shall be applied (1) first, towards payment of fees and expenses then due
under Section 9.4 and amounts pursuant to a Loan Paper payable to the
Administrative Agent, (2) second, towards payment of fees and expenses then due
under Section 9.4 and Section ‎9.5 and amounts pursuant to a Loan Paper payable
to the Banks and towards payment of interest then due on account of the Loans,
ratably among the parties entitled thereto in accordance with the amounts of
such fees and expenses and interest then due to such parties, (3) third, towards
payment of principal of the Loans then due hereunder ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties, (4) fourth, towards payment of any other Obligations then due hereunder
in accordance with the amounts of principal then due to such parties and (5)
fifth, all remaining amounts after payment in full of the Obligations shall be
promptly returned to the Company.



Section 7.3     Remedies in General. If any Event of Default shall occur and be
continuing, the Administrative Agent may immediately proceed to protect and
enforce all or any Rights with respect thereto contained in this Agreement or
any other Loan Papers or may enforce any other legal or equitable Rights. Any
Right may be exercised from time to time, independently or concurrently, and as
often as shall be deemed expedient. No waiver of any Event of Default shall
extend to any subsequent Event of Default.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1     Authorization and Action. Each Bank hereby irrevocably appoints
and authorizes JPMorgan Chase Bank, N.A. to act as its Administrative Agent and
collateral agent hereunder and under each of the other Loan Papers. JPMorgan
Chase Bank, N.A. consents to such appointment as Administrative Agent and agrees
to perform the duties of the Administrative Agent hereunder and under the other
Loan Papers. Each Bank authorizes and directs the Administrative Agent to act on
its behalf and to exercise such powers under this Agreement as are specifically
delegated to or required of the Administrative Agent by the terms hereto,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement or the other Loan Papers
(including, without limitation, enforcement or collection of the Loans or
Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks, and such instructions shall be
binding upon all Banks and all holders of Loans or Notes; provided, however,
that the Administrative Agent shall not be required to take any action which
exposes the Administrative Agent to liability or which is contrary to this
Agreement or applicable Law.

Section 8.2     Administrative Agent’s Reliance, Etc. None of the Administrative
Agent and its respective Affiliates, directors, officers, agents, or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Papers (i) with the consent or at the request of
the Majority Banks (or all the Banks, if required) or (ii) in the absence of its
or their own gross negligence or willful misconduct (it being the express
intention of the parties that the Administrative Agent and its directors,
officers, agents, and employees shall have no liability for actions and
omissions under this Section 8.2 resulting from their ordinary contributory
negligence). Without limitation of the generality of the foregoing, the
Administrative Agent (i) may treat the payee of each Loan or Note as the holder
thereof until the Administrative Agent receives written notice of the assignment
or transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (ii) may consult with legal counsel (including counsel for
the Company), independent public accountants, and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (iii) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties, or representations made
by or on behalf of the Company in or in connection with any Loan Paper; (iv)
except as otherwise expressly provided herein, shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants, or conditions of any Loan Paper or to inspect the property (including
the books and records) of the Company or any of its Subsidiaries; (v) shall have
no responsibility to ensure the satisfaction of any condition set forth in
Article IV or elsewhere herein other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent, (vi) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency, or value of any Loan Paper or any
other instrument or document furnished pursuant hereto or thereto; (vii) shall
incur no liability under or in respect of any Loan Paper by acting upon any
notice, consent, certificate, or other instrument or writing (which may be by
telecopier or e-mail) reasonably believed by it to be genuine and signed or sent
by the proper party or parties; and (viii) may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.

Section 8.3     Rights of the Administrative Agent as Bank. With respect to
their Additional Commitments and the Loans, if any, made by them and the Notes,
if any, issued to them, the Administrative Agent and its Affiliates shall have
the same rights and powers under this Agreement or any other Loan Paper as any
other Bank and may exercise the same as though it were not the Administrative
Agent; and the term “Bank” or “Banks” shall, unless otherwise expressly
indicated, include the Administrative Agent, in its individual capacity. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, the Company, any of the Subsidiaries and any Person who may do business
with or own securities of the Company or of the Subsidiaries, all as if such
Bank were not the Administrative Agent, and without any duty to account therefor
to the Banks.

Section 8.4     Bank Credit Decision. Each Bank acknowledges and agrees that it
has, independently and without reliance upon the Administrative Agent or any
other Bank and based on the Current Financials and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges and agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.


xlvi

--------------------------------------------------------------------------------






Section 8.5     Administrative Agent’s Indemnity. The Administrative Agent shall
not be required to take any action hereunder or to prosecute or defend any suit
in respect of this Agreement or the Loans or Notes unless indemnified to the
Administrative Agent’s satisfaction by the Banks against loss, cost, liability,
and expense. If any indemnity furnished to the Administrative Agent shall become
impaired, it may call for additional indemnity and cease to do the acts
indemnified against until such additional indemnity is given. In addition, the
Banks severally but not jointly agree to indemnify the Administrative Agent (to
the extent not reimbursed by the Company), ratably according to the respective
principal amounts of the Loans and Additional Commitments then held by each of
them; provided that, in the case of Section 2.22, when a Defaulting Bank shall
exist, any such Defaulting Bank’s Additional Commitment shall be disregarded in
the calculation, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent
under this Agreement or the other Loan Papers (including, without limitation,
any action taken or omitted under Article II of this Agreement); provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements resulting from the Administrative Agent’s fraud, gross negligence
or willful misconduct. Each Bank agrees, however, that it expressly intends,
under this Section 8.5, to indemnify the Administrative Agent ratably as
aforesaid for all such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, and disbursements arising out of or
resulting from the Administrative Agent’s ordinary or contributory negligence.
Without limitation of the foregoing, each Bank agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution,
administration, or enforcement of, or legal advice in respect of rights or
responsibilities under, this Agreement and the other Loan Papers to the extent
that the Administrative Agent is not reimbursed for such expenses by the
Company. The provisions of this Section 8.5 shall survive the termination of
this Agreement and/or the payment or assignment of any of the Loans or Notes.



Section 8.6     Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the Company
and may be removed as Administrative Agent under this Agreement and the other
Loan Papers at any time with or without cause by the Majority Banks. Upon any
such resignation or removal, the Majority Banks shall have the right, with the
consent, not to be unreasonably withheld or delayed, of the Company (provided
that the Company’s consent shall not be required during the continuance of a
Default or an Event of Default), to appoint a successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 calendar days after the retiring
Administrative Agent’s giving notice of resignation or the Majority Banks’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Banks, with the consent, not to be unreasonably
withheld or delayed, of the Company (provided that the Company’s consent shall
not be required during the continuance of a Default or Event of Default),
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the Laws of the United States of America or of any state thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder and under the
other Loan Papers by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Papers; provided that solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Loan Paper for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties, and continue to be
entitled to the rights set forth in such Loan Paper, and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this Section
8.6 (it being understood and agreed that the retiring Administrative Agent shall
have no duty or obligation to take any further action under any Loan Paper,
including any action required to maintain the perfection of any such security
interest). After any retiring Administrative Agent’s resignation or removal as
the Administrative Agent hereunder and under the other Loan Papers, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Agreement and the other Loan Papers.

Section 8.7     Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent shall have received written notice
from a Bank or the Company referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default.” If
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Banks; provided, however, if such notice is received
from a Bank, the Administrative Agent also shall give notice thereof to the
Company. The Administrative Agent shall be entitled to take action or refrain
from taking action with respect to such Default or Event of Default as provided
in Section 8.1 and Section 8.2.



Section 8.8     Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.6 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral,
it being understood and agreed that all powers, rights and remedies under the
Loan Papers may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof.
(b) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Paper to the holder of any
Lien on such property that is permitted by Section 6.13. The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by the Company in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Banks or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.



ARTICLE IX

MISCELLANEOUS

Section 9.1     Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Paper, nor consent to any departure by the
Company herefrom or therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Majority Banks (or the Administrative
Agent with the consent of the Majority Banks) in all cases, and then, in any
case, such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that (i) no
amendment, waiver, or consent shall, unless in writing and signed by each Bank
directly affected thereby (or the Administrative Agent with the consent of each
Bank directly affected thereby), do any of the following: (a) increase the
amount of the Additional Commitments of any Banks or subject any Banks to any
additional obligations, (b) reduce the principal of, or rate or amount of
interest applicable to, any Loan other than as provided in this Agreement, or
any fees hereunder, (c) postpone any date fixed for any payment of principal of,
or interest on, the Loans or any fees hereunder, (d) extend the Maturity Date,
(e) eliminate or reduce the voting rights of any Bank under this Section 9.1,
(f) amend Section 2.15 in any manner that would alter the pro rata sharing of
payments or Additional Commitment reductions required thereby, (g) change the
percentage of the Additional Commitments or of the aggregate unpaid principal
amount of the Loans, or the number of Banks, which shall be required for the
Banks or any of them to take any action hereunder or (h) amend Section 7.2 in a
manner that would alter the “waterfall” provision and (ii) no amendment or
modification shall, unless in writing and signed by all Banks (or the
Administrative Agent with the consent of all Banks) release all or substantially
all of the Collateral (except to the extent contemplated by Section 6.12 hereof,
as in effect on the date hereof); and provided, further, that no amendment,
waiver, or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Banks required above to take such action, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Paper, or modify or waive any provision of Section 2.22.
(b)    Notwithstanding the foregoing, if the Administrative Agent and the
Company acting together identify any ambiguity, omission, mistake, typographical
error or other defect in any provision of this Agreement or any other Loan
Papers, then the Administrative Agent and the Company shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement.


xlvii

--------------------------------------------------------------------------------







(c)    Notwithstanding the foregoing, if any amendments to this Agreement or any
other Loan Paper are required or deemed necessary to effectuate the making of
Incremental Term Loans in accordance with the provisions of Section 2.24 hereof,
then the Administrative Agent, the Company and such Incremental Banks making
Incremental Term Loans shall be permitted to amend, modify or supplement this
Agreement and any other Loan Paper for the purpose of effectuating such
Incremental Term Loans in accordance with the terms of Section 2.24, and each
such amendment shall become effective without any further action or consent of
any other party to this Agreement.



Section 9.2     Notices, Etc. The Administrative Agent, any Bank, or the holder
of any Loan or Note giving consent or notice or making any request of the
Company provided for hereunder, shall notify each Bank and the Administrative
Agent. In the event that the holder of any Loan or Note (including any Bank)
shall transfer such Loan or Note, it shall promptly so advise the Administrative
Agent which shall be entitled to assume conclusively that no transfer of any
Loan or Note has been made by any holder (including any Bank) unless and until
the Administrative Agent receives written notice to the contrary. Notices,
consents, requests, approvals, demands, and other communications (collectively
“Communications”) provided for herein shall be in writing (including telecopy
Communications) and mailed, telecopied, e-mailed (where indicated) or delivered:
(a)    If to the Company, to it at:
Southwest Airlines Co.
P.O. Box 36611, HDQ-6TR
Love Field
Dallas, Texas 75235 
Telecopy Number: (214) 932-1322
Attention: Treasurer
E-mail: Capital_Markets-DG@wnco.com





xlviii

--------------------------------------------------------------------------------





(b)    If to the Administrative Agent, to it at:
JPMorgan Chase Bank, N.A.
JPM Loan and Agency Services
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, DE 19713
Attention: JPM Loan and Agency Services
Tel: 302-634-1929
Email: james.a.campbell@jpmorgan.com and 14698287788@tls.ldsprod.com
Agency Withholding Tax Inquiries:
Email: agency.tax.reporting@jpmorgan.com
 
Agency Compliance/Financials/Intralinks:
Email: covenant.compliance@jpmchase.com
with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, NY 10179
Attention: Cristina Caviness
Telephone Number: (212) 270-7289
E-mail: Cristina.caviness@jpmorgan.com

(c)    If to any Bank, such address or telecopy number as such party may
hereafter specify for such purpose by notice to the other parties. All
Communications shall, when mailed, telecopied, e-mailed or delivered, be
effective and shall be deemed to have been duly given when sent by telecopier or
e-mail to any party or the telecopier number or e-mail address, as applicable,
as set forth herein or on the signature pages hereof (or other telecopy number
or e-mail address designated by such party in a written notice to the other
parties hereto), or five days after being mailed to the address as set forth
herein (or such other address designated by such party in a written notice to
the other parties hereto) respectively, or when delivered to such address;
provided, however, Communications to the Administrative Agent pursuant to
Article II or Article VIII shall not be effective until received by the
Administrative Agent.

Section 9.3     No Waiver; Remedies. No failure on the part of any Bank or the
Administrative Agent to exercise, and no delay in exercising, any Right
hereunder or under any other Loan Paper shall operate as a waiver thereof; nor
shall any single or partial exercise of any such Right, or any abandonment or
discontinuance of any steps to enforce such Right, preclude any other or further
exercise thereof or the exercise of any other Right. No notice to or demand on
the Company in any case shall entitle the Company to any other or further notice
or demand in similar or other circumstances. The Rights herein provided are
cumulative and not exclusive of any Rights provided by Law.

Section 9.4     Costs, Expenses and Taxes. The Company agrees to pay or
reimburse the Administrative Agent for paying: (i) all reasonable costs and
expenses of the Administrative Agent in connection with (A) the preparation,
execution, delivery, and administration of this Agreement and the other Loan
Papers, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative


xlix

--------------------------------------------------------------------------------





Agent as to their respective Rights and responsibilities under this Agreement
and the other Loan Papers, and (B) any amendment, modification, supplement, or
waiver of any of the terms of this Agreement, and (ii) all reasonable costs and
expenses of the Banks and the Administrative Agent (including reasonable
counsel’s fees, and including reasonable allocated in-house counsel fees for any
Bank or the Administrative Agent) in connection with the enforcement of this
Agreement and the other Loan Papers. In addition, the Company shall pay any and
all Taxes payable or determined to be payable in connection with the execution
and delivery of this Agreement and the other Loan Papers, and agrees to save the
Administrative Agent and each Bank harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omitting to
pay such Taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of this Agreement or any other Loan
Paper. The obligations of the Company under this Section 9.4 shall survive the
termination of this Agreement and/or repayment of the Loans.

Section 9.5     Indemnity. The Company agrees to indemnify and hold harmless the
Administrative Agent and the Banks and each of their respective Affiliates,
officers, directors, employees, agents, advisors and representatives against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, deficiencies, expenses, and disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent, any Bank, or any of their respective
Affiliates, officers, directors, employees, agents, advisors or other
representatives in any way relating to or arising out of the Loan Papers, any
transaction related hereto, or any act, omission, or transaction of the Company,
its Subsidiaries, and Affiliates, or any of their employees, officers, directors
or other representatives, to the extent that any of the same results, directly
or indirectly, from any claims made or actions, suits, or proceedings commenced
by or on behalf of any person other than the Administrative Agent or a Bank.
The obligation of the Company under this section shall continue for a period of
one year after payment of the Obligation and termination of any or all Loan
Papers, and SHALL APPLY WHETHER OR NOT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND RELATED EXPENSES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART,
UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY
ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY THE ADMINISTRATIVE AGENT OR ANY
BANK;
provided, however, that (i) although each indemnified party shall have the right
to be indemnified from its own ordinary negligence, no indemnified party shall
have the right to be indemnified hereunder for willful misconduct, gross
negligence or bad faith to the extent found by a final, non-appealable judgment
of a court of competent jurisdiction and (ii) the indemnity set forth in this
Section 9.5 shall not apply to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, deficiencies, expenses or
disbursements resulting from a proceeding that does not involve an act or
omission by the Company or any of its affiliates and that is brought by an
indemnified party against any other indemnified party (other than claims against
the Administrative Agent in its capacity or in fulfilling its role as the
Administrative Agent under the Loan Papers).
To the fullest extent permitted by applicable law, the Company shall not assert,
and hereby waives, any claim against any indemnified party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Papers or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.

Section 9.6     Right of Setoff. If any Event of Default shall have occurred and
is continuing, each Bank and each of its Affiliates is hereby authorized at any
time and from time to


l

--------------------------------------------------------------------------------





time, to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank or Affiliate to or
for the credit or the account of the Company against any and all obligations of
the Company now or hereafter existing under this Agreement and the Loans held by
such Bank or Affiliate, irrespective of whether or not such Bank or Affiliate
shall have made any demand under this Agreement or any Note and although such
obligations may be unmatured. Each Bank agrees promptly to notify the Company
and the Administrative Agent after any such setoff and application made by such
Bank or Affiliate, but the failure to give such notice shall not affect the
validity of such setoff and application. The Rights of each Bank under this
Section 9.6 are in addition to the Rights and remedies (including, without
limitation, other Rights of setoff) which such Bank may have.

Section 9.7     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 9.8     Submission To Jurisdiction; Waivers. The Company hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Papers to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the Borough of Manhattan), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Paper or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Affiliates and the respective
directors, officers, employees, agents and advisors may only) be heard and
determined in such Federal (to the extent permitted by law) or New York State
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, as the
case may be at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

Section 9.9     Survival of Representations and Warranties. All representations
and warranties contained herein or made in writing by the Company in connection
herewith shall survive the execution and delivery of this Agreement and the
other Loan Papers, and no investigation


li

--------------------------------------------------------------------------------





by the Administrative Agent or any Bank or any closing shall affect the
representations and warranties or the Right of the Administrative Agent or any
Bank to rely upon them.

Section 9.10     Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company, the Administrative Agent, and each Bank
and thereafter shall be binding upon and inure to the benefit of the Company
(subject to the provisions of Section 9.11), the Administrative Agent, each Bank
and their respective successors and assigns.

Section 9.11     Successors and Assigns; Participations
(a)    Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party, and all covenants, promises, agreements, representations and
warranties by or on behalf of the Company, the Administrative Agent or the Banks
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns. Except for any assignment or transfer
by the Company of its rights and obligations under this Agreement to a Successor
Company in accordance with Section 6.14, the Company may not assign or transfer
any its rights or obligations hereunder without the prior written consent of all
of the Banks.
(b)    Each Bank may without the consent of the Company sell participations to
one or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Additional Commitment or the Loans owing to it and any Note or
Notes held by it); provided, however, that (i) such Bank’s obligations under
this Agreement shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Bank shall remain the holder of its Loans and Notes (if any) for all
purposes of this Agreement, (iv) the participating banks or other entities shall
be entitled to the cost protection provisions contained in Article II and
Section 9.4, but only to the extent that such protection would have been
available to such Bank, calculated as if no such participations had been sold,
and the indemnity protection provisions contained in Section 9.5, (v) the
Company, the Administrative Agent, and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement, and (vi) such Bank shall not sell a
participation that conveys to the participant the right to vote or give or
withhold consents under this Agreement or any other Loan Papers, other than the
right to vote upon or consent to (y) amendments, modifications, or waivers with
respect to any fees payable hereunder (including the dates fixed for the payment
of any such fees) or the amount of principal or the rate of interest payable on,
or the dates fixed for any payment of principal of or interest on, the Loans and
(z) any extension of the Maturity Date. Each Bank that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register to any Person except to the extent that
such disclosure is necessary to establish that an Additional Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(c)    Each Bank may assign to one or more Persons (other than a natural person,
a Defaulting Bank or the Company or any of its Affiliates), all or a portion of
its interests, rights, and obligations under this Agreement (including, without
limitation, all or a portion of its Additional Commitment or, if the


lii

--------------------------------------------------------------------------------





Additional Commitment is not then in effect, the principal outstanding balance
of the Loans at the time owing to it); provided, however, that (i) such
assignment, if not to a Bank or an Eligible Affiliate Assignee of the assigning
Bank shall be consented to by the Company (which consent shall not be
unreasonably withheld or delayed and shall not be required after the occurrence
or during the continuance of a Default or Event of Default), the Administrative
Agent (which consent shall not be unreasonably withheld or delayed), (ii) each
Bank’s Additional Commitment or Loans to be assigned shall not be less than
$5,000,000 unless (x) otherwise agreed by the Company and the Administrative
Agent, (y) in the case of the assigning Bank, such amount is reduced to zero
pursuant to such assignment or (z) the assignment is to a Bank, (iii) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Bank’s rights and obligations under this Agreement, (iv) the assignee
thereof shall deliver to the Company and the Administrative Agent any Internal
Revenue Service forms required by Section 2.18, and (v) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register (as defined below), an Assignment and
Assumption substantially in the form of Exhibit E hereto (an “Assignment and
Assumption”), together with a properly completed Administrative Questionnaire,
any Note or Notes subject to such assignment and a processing and recordation
fee of $3,500 (or such lesser amount as shall be acceptable to the
Administrative Agent); provided, however, no such fee shall be required in the
case of any assignment requested by the Company pursuant to Article II of this
Agreement. Upon such execution, delivery, acceptance, and recording, from and
after the effective date specified in each Assignment and Assumption, which
effective date shall be at least five Business Days after the execution thereof
(unless a shorter period shall be agreed to by the Company, the Administrative
Agent, and the assignor Bank), (x) the assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Assumption, have the
rights and obligations of a Bank hereunder and under the other Loan Papers and
(y) the assignor Bank thereunder shall, to the extent provided in such
Assignment and Assumption, be released from its obligations under this Agreement
and the other Loan Papers (and, in the case of an Assignment and Assumption
covering all of the remaining portion of an assigning Bank’s rights and
obligations under this Agreement and the other Loan Papers, such Bank shall
cease to be a party hereto and thereto).
(d)    By executing and delivering an Assignment and Assumption, the Bank
assignor thereunder and the assignee confirm to and agree with each other and
the other parties hereto as follows: (i) other than the representations and
warranties that (x) it is the legal and beneficial owner of the interest being
assigned thereby, (y) the interest being assigned thereby is free and clear of
any lien, encumbrance or other adverse claim and (z) it has full power and
authority, and has taken all action necessary, to execute and deliver such
Assignment and Assumption and to consummate the transactions contemplated
thereby, such Bank assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in or in connection with this Agreement or any other Loan Paper or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement, any other Loan Paper or any other instrument or
document furnished pursuant hereto; (ii) such Bank assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or the performance or observance of its
respective obligations under this Agreement, any other Loan Paper or any other
instrument or document furnished pursuant hereto or thereto; (iii) such assignee
confirms that it has received a copy of this Agreement together with copies of
financial information and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Bank assignor, or any other Bank
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action on behalf of such assignee and to
exercise such powers under this Agreement and the other Loan Papers as are
delegated to the Administrative Agent


liii

--------------------------------------------------------------------------------





by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto; and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Bank.
(e)    The Administrative Agent shall maintain at its office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Banks and the Additional Commitment of, or
principal amount of the Loans owing to, each Bank from time to time (the
“Register”). The entries in the Register shall be conclusive, in the absence of
manifest error, and the Company, the Administrative Agent, and the Banks may
treat each Person whose name is recorded in the Register as a Bank hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company, any Bank or the Administrative Agent at any reasonable time and
from time to time upon reasonable prior notice.


(f)    Upon its receipt of an Assignment and Assumption executed by an assigning
Bank and an assignee together with any Note or Notes subject to such assignment
and the written consent to such assignment, the Administrative Agent shall, if
such Assignment and Assumption has been completed and is substantially in the
form of Exhibit E hereto, (i) accept such Assignment and Assumption, (ii) record
the information contained therein in the Register, and (iii) give prompt notice
thereof to the Banks, the Administrative Agent and the Company. Within five
Business Days after receipt of such notice, the Company, at its own expense,
shall execute and deliver to the Administrative Agent in exchange for the
surrendered Note or Notes, if any, (x) a new Note or Notes to the order of such
assignee in an amount equal to its portion of the Loan assumed by it pursuant to
such Assignment and Assumption and (y) if the assigning Bank has retained any
Loan hereunder, new Notes to the order of the assigning Bank in an amount equal
to the Loan retained by it hereunder. Such new Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Notes. Such new Notes shall be dated the effective date of such Assignment and
Assumption and shall otherwise be in substantially the form of Exhibit E hereto.
Cancelled Notes shall be returned to the Company.
(g)    Notwithstanding any other provision herein, any Bank may, in connection
with any assignment or participation or proposed assignment or participation
pursuant to this Section 9.11 (or in connection with any swap, derivative,
securitization or credit insurance relating to the Company and its obligations),
disclose to the assignee or participant or proposed assignee or participant (or
to any direct, indirect, actual or prospective counterparty (and its advisor) to
any such swap, derivative or securitization) any information relating to the
Company and its Subsidiaries furnished to such Bank by or on behalf of the
Company; provided, that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant (or any such counterparty (and
its advisor)) shall agree for the benefit of the Company to preserve the
confidentiality of any confidential information relating to the Company received
from such Bank.
(h)    Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Bank, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Bank from any of its obligations hereunder or substitute any
such pledgee or assignee for such Bank as a party hereto.

Section 9.12     Confidentiality. The Administrative Agent and each Bank agrees
to keep confidential all Information (as defined below); provided that nothing
herein shall prevent


liv

--------------------------------------------------------------------------------





the Administrative Agent or any Bank from disclosing any such Information (a) to
the Administrative Agent, any Bank or any affiliate thereof, (b) as permitted by
Section 9.11(g), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates in each case
on a need-to-know basis, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Bank’s investment
portfolio in connection with ratings issued with respect to such Bank, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Paper, or (j) if agreed by the Company in its sole discretion, to any other
Person. “Information” means all information received from the Company relating
to the Company or its business, other than any such information that is
available to the Administrative Agent or any Bank on a non-confidential basis
prior to disclosure by the Company and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each Bank acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Papers may include material non-public information
concerning the Company and its Affiliates and their related parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Papers will be syndicate-level
information, which may contain material non-public information about the Company
and its Affiliates and their related parties or their respective securities.
Accordingly, each Bank represents to the Company and the Administrative Agent
that it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.

Section 9.13     Independence of Covenants. All covenants contained in this
Agreement shall be given independent effect so that if a particular action or
condition is not permitted by any such covenants, the fact that such action or
condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
Event of Default if such action is taken or condition exists.

Section 9.14     Severability. Should any clause, sentence, paragraph, or
Section of this Agreement be judicially declared to be invalid, unenforceable,
or void, such decision will not have the effect of invalidating or voiding the
remainder of this Agreement, and the parties hereto agree that the part or parts
of this Agreement so held to be invalid, unenforceable, or void will be deemed
to have been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.

Section 9.15     Integration. This Agreement and the other Loan Papers represent
the entire agreement of the Company, the Administrative Agent and the Banks with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Bank relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Papers.

Section 9.16     Descriptive Headings. The section headings appearing in this
Agreement have been inserted for convenience only and shall be given no
substantive meaning or significance whatever in construing the terms and
provisions of this Agreement.

Section 9.17     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to this Agreement or any document to be signed in connection with
this Agreement shall be deemed to include electronic signatures (in a format
reasonably acceptable to the Administrative Agent), deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be and
the parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.

Section 9.18     WAIVERS OF JURY TRIAL. THE COMPANY, THE ADMINISTRATIVE AGENT
AND THE BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER
AND FOR ANY COUNTERCLAIM THEREIN.

Section 9.19     No Fiduciary Duty. The Administrative Agent, each Bank and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Banks”), may have economic interests that conflict with those of the Company,
its stockholders and/or its affiliates. The Company agrees that nothing in the
Loan Papers or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Bank, on the
one hand, and the Company, its stockholders or its affiliates, on the other. The
Company acknowledges and agrees that (i) the transactions contemplated by the
Loan Papers (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Banks, on the
one hand, and the Company, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Bank has assumed an advisory or
fiduciary responsibility in favor of the Company, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Bank has advised, is currently advising or will
advise the Company, its stockholders or its affiliates on other matters) or any
other obligation to the Company except the obligations expressly set forth in
the Loan Papers and (y) each Bank is acting solely as principal and not as the
agent or fiduciary of the Company, its management, stockholders, creditors or
any other Person. The Company acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Company agrees that it will
not claim that any Bank has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to it, in connection with such transaction
or the process leading thereto.

Section 9.20     USA Patriot Act. Each Bank hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each borrower, guarantor
or grantor (the “Loan Parties”), which information includes the name and address
of each Loan Party and other information that will allow such Bank to identify
such Loan Party in accordance with the Patriot Act. The Company agrees to
provide such information as each Bank or the Administrative Agent reasonably
requests in order to perform its "know your customer" due diligence.

Section 9.21     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Paper or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Paper, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Paper; or




(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


lv

--------------------------------------------------------------------------------






Section 9.22     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Bank holding such Loan in accordance with applicable
law, the rate of interest payable to such Bank in respect of such Loan
hereunder, together with all Charges payable to such Bank in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable to such Bank in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Bank in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Bank.

Section 9.23     Amendment and Restatement. Upon the Effective Date, this
Agreement shall amend and restate the Existing Credit Agreement, but shall not
constitute a novation thereof or in any way impair or otherwise affect the
rights or obligations of the parties thereunder (including with respect to Loans
and representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. All Loans and Obligations incurred
under the Existing Credit Agreement which are outstanding on the Effective Date
shall continue as Loans and Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Papers, and all documents,
instruments and agreements delivered pursuant to or in connection with the
Existing Credit Agreement not amended and restated in connection with the entry
of the parties into this Agreement shall remain in full force and effect, each
in accordance with its terms, as of the date of delivery or such other date as
contemplated by such document, instrument or agreement to the same extent as if
the modifications to the Existing Credit Agreement contained herein were set
forth in an amendment to the Existing Credit Agreement in a customary form,
unless such document, instrument or agreement has otherwise been terminated or
has expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.




lvi

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




SOUTHWEST AIRLINES CO.
By: /s/Christopher Monroe
       Name: Christopher Monroe
       Title: Senior Vice President Finance & Treasurer
 
 







[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------


        


    
JPMORGAN CHASE BANK, N.A., as a Bank and the Administrative Agent
 
 
By: /s/ Cristina Caviness    
Name: Cristina Caviness
Title: Vice President



[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------

        




    
BANK OF AMERICA, N.A., as a Bank
By: /s/ Prathamesh Kshirsagar    
Name: Prathamesh Kshirsagar
Title: Director





[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------


        


BNP Paribas, as a Bank
By: /s/ Bo Wang    
Name: Bo Wang
Title: Vice President
By: /s/ Ahsan Avais    
Name: Ahsan Avais
Title: Vice President







[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------

        




[Bank of China, New York Branch], as a Bank
By: /s/ Raymond Qiao    
Name: Raymond Qiao
Title: Executive Vice President













[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------


        


MORGAN STANLEY BANK, N.A., as a Bank
By: /s/ Subhalakshmi Ghosh-Kohli    
Name: Subhalakshmi Ghosh-Kohli
Title: Authorized Signatory











[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------


        


Wells Fargo Bank, National Association, as a Bank
By: /s/ Adam Spreyer    
Name: Adam Spreyer
Title: Director













[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------


        


Citibank, N.A., as a Bank
By: /s/ Michael Leonard    
Name: Michael Leonard
Title: Vice President





[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------


        


Goldman Sachs Bank USA, as a Bank
By: /s/ Charles Johnston    
Name: Charles Johnston
Title: Authorized Signatory







[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------

        




    
STANDARD CHARTERED BANK, as a Bank
By: /s/ James Beck    
Name: James Beck
Title: Associate Director





[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------

        




Comerica Bank, as a Bank
By: /s/ Gerald R. Finney Jr.    
Name: Gerald R. Finney Jr.
Title: Vice President



 




[Signature page to Southwest Airlines A&R 364-Day Credit Facility Agreement]

--------------------------------------------------------------------------------






SCHEDULE I
POOL ASSETS
[See attached.]












--------------------------------------------------------------------------------






SCHEDULE I
POOL ASSETS
Airframes and Engines





 
Airframe Make
Airframe Model
U.S. Reg. Number
Airframe
MSN
Engine Manufacturer
Engine Model
Engine MSN 1
Engine MSN 2
1
Boeing
737-800
N8557Q
63582
CFM International
CFM56-7B27E/F
38803
38764
2
Boeing
737-800
N8556Z
63583
CFM International
CFM56-7B27E/F
38796
38800
3
Boeing
737-800
N8555Z
63600
CFM International
CFM56-7B27E/F
38791
38792
4
Boeing
737-800
N8554X
36993
CFM International
CFM56-7B27E/F
38779
38773
5
Boeing
737-800
N8553W
63601
CFM International
CFM56-7B27E/F
38778
38776
6
Boeing
737-800
N8552Z
63580
CFM International
CFM56-7B27E/F
38739
38704
7
Boeing
737-800
N8551Q
36951
CFM International
CFM56-7B27E/F
38678
38661
8
Boeing
737-800
N8549Z
63597
CFM International
CFM56-7B27E/F
38659
38658
9
Boeing
737-800
N8548P
36968
CFM International
CFM56-7B27E/F
38642
38643
10
Boeing
737-800
N8547V
63572
CFM International
CFM56-7B27E/F
38517
38500
11
Boeing
737-800
N8545V
63573
CFM International
CFM56-7B27E/F
38531
38526
12
Boeing
737-800
N8546V
63574
CFM International
CFM56-7B27E/F
38542
38540
13
Boeing
737-800
N8544Z
36926
CFM International
CFM56-7B27E/F
38486
38460
14
Boeing
737-800
N8543Z
63587
CFM International
CFM56-7B27E/F
38459
38454
15
Boeing
737-800
N8542Z
63581
CFM International
CFM56-7B27E/F
38415
38414
16
Boeing
737-800
N8541W
63599
CFM International
CFM56-7B27E/F
38385
38378
17
Boeing
737-800
N8540V
63598
CFM International
CFM56-7B27E/F
38372
38371
18
Boeing
737-800
N8539V
42534
CFM International
CFM56-7B27E/F
38352
38348
19
Boeing
737-800
N8538V
63586
CFM International
CFM56-7B27E/F
38355
38342
20
Boeing
737-800
N8537Z
63595
CFM International
CFM56-7B27E/F
38345
38332
21
Boeing
737-800
N8536Z
63571
CFM International
CFM56-7B27E/F
38344
38321
22
Boeing
737-800
N8535S
63596
CFM International
CFM56-7B27E/F
38330
38328
23
Boeing
737-800
N8532S
63576
CFM International
CFM56-7B27E/F
38297
38272
24
Boeing
737-800
N8533S
63577
CFM International
CFM56-7B27E/F
38292
38305
25
Boeing
737-800
N8534Z
63578
CFM International
CFM56-7B27E/F
38302
38299
26
Boeing
737-800
N8531Q
63575
CFM International
CFM56-7B27E/F
38295
38268
27
Boeing
737-800
N8530W
63592
CFM International
CFM56-7B27E/F
38203
38202
28
Boeing
737-800
N8529Z
36974
CFM International
CFM56-7B27E/F
38168
38169
29
Boeing
737-800
N8528Q
36927
CFM International
CFM56-7B27E/F
38126
38165
30
Boeing
737-800
N8527Q
36946
CFM International
CFM56-7B27E/F
38115
38114
31
Boeing
737-800
N8526W
36972
CFM International
CFM56-7B27E/F
864994
864984
32
Boeing
737-800
N8525S
36949
CFM International
CFM56-7B27E/F
864950
864947
33
Boeing
737-800
N8524Z
36970
CFM International
CFM56-7B27E/F
864933
864926
34
Boeing
737-800
N8523W
36969
CFM International
CFM56-7B27E/F
864887
864885
35
Boeing
737-800
N8522P
36922
CFM International
CFM56-7B27E/F
864878
864873
36
Boeing
737-800
N8520Q
42532
CFM International
CFM56-7B27E/F
864858
864844
37
Boeing
737-800
N8519R
36910
CFM International
CFM56-7B27E/F
864852
864851
38
Boeing
737-800
N8518R
63593
CFM International
CFM56-7B27E/F
864791
864797
39
Boeing
737-800
N8515X
36943
CFM International
CFM56-7B27E/F
864774
864766
40
Boeing
737-800
N8517F
63594
CFM International
CFM56-7B27E/F
864777
864773
41
Boeing
737-800
N8514F
36975
CFM International
CFM56-7B27E/F
864763
864761
42
Boeing
737-800
N8513F
36976
CFM International
CFM56-7B27E/F
864756
864747








--------------------------------------------------------------------------------

        


43
Boeing
737-800
N8512U
38816
CFM International
CFM56-7B27E/F
864733
864731
44
Boeing
737-800
N8511K
36670
CFM International
CFM56-7B27E/F
864729
864710
45
Boeing
737-800
N8510E
36944
CFM International
CFM56-7B27E/F
864714
864700
46
Boeing
737-800
N8509U
36925
CFM International
CFM56-7B27E/F
864695
864677
47
Boeing
737-800
N8508W
38814
CFM International
CFM56-7B27E/F
864686
864685
48
Boeing
737-800
N8507C
41531
CFM International
CFM56-7B27E/F
864666
864640
49
Boeing
737-800
N8504G
38812
CFM International
CFM56-7B27E/F
864599
864598
50
Boeing
737-800
N8503A
38813
CFM International
CFM56-7B27E/F
864584
864582
51
Boeing
737-800
N8502Z
36666
CFM International
CFM56-7B27E/F
864568
864563
52
Boeing
737-800
N8501V
41530
CFM International
CFM56-7B27E/F
864542
864444
53
Boeing
737-8H4
N8698B
36977
CFM International
CFM56-7B27E/F
864488
864487
54
Boeing
737-8H4
N8699A
36923
CFM International
CFM56-7B27E/F
864497
864482
55
Boeing
737-8H4
N8697C
36728
CFM International
CFM56-7B27E/F
864413
865389
56
Boeing
737-8H4
N8696E
36678
CFM International
CFM56-7B27E/F
864455
864437
57
Boeing
737-8H4
N8695D
35965
CFM International
CFM56-7B27E/F
865167
864347
58
Boeing
737-8H4
N8694E
36661
CFM International
CFM56-7B27E/F
864411
864409
59
Boeing
737-8H4
N8676A
36941
CFM International
CFM56-7B27E/F
862719
862713
60
Boeing
737-8H4
N8675A
35976
CFM International
CFM56-7B27E/F
862714
862701
61
Boeing
737-8H4
N8673F
36937
CFM International
CFM56-7B27E/F
862629
862628
62
Boeing
737-8H4
N8674B
36734
CFM International
CFM56-7B27E/F
862671
862675
63
Boeing
737-8H4
N8672F
36940
CFM International
CFM56-7B27E/F
862613
862612
64
Boeing
737-8H4
N8671D
36715
CFM International
CFM56-7B27E/F
862432
862336
65
Boeing
737-8H4
N8670A
36656
CFM International
CFM56-7B27E/F
862254
862156
66
Boeing
737-8H4
N8669B
36655
CFM International
CFM56-7B27E/F
862139
862136
67
Boeing
737-8H4
N8668A
36903
CFM International
CFM56-7B27E/F
660999
660985
68
Boeing
737-8H4
N8667D
36657
CFM International
CFM56-7B27E/F
660957
661927
69
Boeing
737-8H4
N8662F
36936
CFM International
CFM56-7B27E/F
660829
660748
70
Boeing
737-8H4
N8661A
36906
CFM International
CFM56-7B27E/F
660566
660553
71
Boeing
737-8H4
N8660A
36654
CFM International
CFM56-7B27E/F
661511
660471
72
Boeing
737-8H4
N8659D
36901
CFM International
CFM56-7B27E/F
660527
661482
73
Boeing
737-8H4
N8658A
36899
CFM International
CFM56-7B27E/F
660656
660643
74
Boeing
737-8H4
N8657B
42535
CFM International
CFM56-7B27E/F
660653
660638
75
Boeing
737-8H4
N8656B
42530
CFM International
CFM56-7B27E/F
661562
661573
76
Boeing
737-8H4
N8653A
37037
CFM International
CFM56-7B27E/F
660552
661505
77
Boeing
737-8H4
N8655D
42529
CFM International
CFM56-7B27E/F
660572
660569
78
Boeing
737-8H4
N8654B
37045
CFM International
CFM56-7B27E/F
660571
660567
79
Boeing
737-8H4
N8644C
35973
CFM International
CFM56-7B27E/F
660212
660199
80
Boeing
737-8H4
N8643A
42524
CFM International
CFM56-7B27E/F
660216
660209
81
Boeing
737-8H4
N8652B
36971
CFM International
CFM56-7B27E/F
660484
660480
82
Boeing
737-8H4
N8651A
36920
CFM International
CFM56-7B27E/F
660429
660397
83
Boeing
737-8H4
N8650F
36909
CFM International
CFM56-7B27E/F
660371
660361
84
Boeing
737-8H4
N8649A
42527
CFM International
CFM56-7B27E/F
660322
660319
85
Boeing
737-8H4
N8648A
42531
CFM International
CFM56-7B27E/F
660287
657922
86
Boeing
737-8H4
N8646B
36935
CFM International
CFM56-7B27E/F
660242
660241
87
Boeing
737-8H4
N8647A
42528
CFM International
CFM56-7B27E/F
660245
660244
88
Boeing
737-8H4
N8645A
36907
CFM International
CFM56-7B27E/F
660226
660224
89
Boeing
737-8H4
N8642E
42525
CFM International
CFM56-7B27E/F
660201
660195
90
Boeing
737-8H4
N8639B
60086
CFM International
CFM56-7B27E/F
660139
660133
91
Boeing
737-8H4
N8641B
60085
CFM International
CFM56-7B27E/F
660178
660171
92
Boeing
737-8H4
N8638A
36911
CFM International
CFM56-7B27E/F
660107
657995
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

        


93
Boeing
737-8H4
N8640D
60084
CFM International
CFM56-7B27E/F
660144
660143
94
Boeing
737-8H4
N8637A
42523
CFM International
CFM56-7B27E/F
660109
658974
95
Boeing
737-8H4
N500WR
36898
CFM International
CFM56-7B27E/F
660106
657978
96
Boeing
737-8H4
N8324A
35966
CFM International
CFM56-7B27E/F
962369
962366
97
Boeing
737-8H4
N8323C
37005
CFM International
CFM56-7B27E/F
962352
962347
98
Boeing
737-8H4
N8322X
36997
CFM International
CFM56-7B27E/F
962271
962267
99
Boeing
737-8H4
N8321D
36687
CFM International
CFM56-7B27E/F
962264
962261
100
Boeing
737-8H4
N8320J
36686
CFM International
CFM56-7B27E/F
962135
962128
101
Boeing
737-8H4
N8319F
36994
CFM International
CFM56-7B27E/F
963209
962198
102
Boeing
737-8H4
N8318F
36685
CFM International
CFM56-7B27E/F
962173
962145
103
Boeing
737-8H4
N8317M
36992
CFM International
CFM56-7B27E/F
962134
962109
104
Boeing
737-8H4
N8316H
36684
CFM International
CFM56-7B27E/F
960997
960990
105
Boeing
737-8H4
N8315C
38811
CFM International
CFM56-7B27E/F
960979
960978
106
Boeing
737-8H4
N8314L
36990
CFM International
CFM56-7B27E/F
960966
960964
107
Boeing
737-8H4
N8302F
36680
CFM International
CFM56-7B27E/F
960721
960713
108
Boeing
737-8H4
N8301J
36980
CFM International
CFM56-7B27E/F
960657
960656
109
Boeing
737-7H4
N969WN
41777
CFM International
CFM56-7B24E
961486
960510
110
Boeing
737-7H4
N968WN
36679
CFM International
CFM56-7B24E
961473
961472
111
Boeing
737-7H4
N967WN
36967
CFM International
CFM56-7B24E
960329
960275
112
Boeing
737-7H4
N966WN
36966
CFM International
CFM56-7B24E
960284
960282
113
Boeing
737-7H4
N962WN
36963
CFM International
CFM56-7B24E
960213
804223
114
Boeing
737-7H4
N961WN
36962
CFM International
CFM56-7B24/3
961177
960192
115
Boeing
737-7H4
N960WN
36675
CFM International
CFM56-7B24/3
960182
960180
116
Boeing
737-7H4
N959WN
36674
CFM International
CFM56-7B24/3
960139
804908
117
Boeing
737-7H4
N958WN
36673
CFM International
CFM56-7B24/3
805936
804960
118
Boeing
737-7H4
N957WN
41528
CFM International
CFM56-7B24/3
805933
804955
119
Boeing
737-7H4
N956WN
36672
CFM International
CFM56-7B24/3
804899
804897
120
Boeing
737-7BD
N556WN
33936
CFM International
CFM56-7B24/3
804885
804863
121
Boeing
737-7H4
N955WN
36671
CFM International
CFM56-7B24/3
804844
804823
122
Boeing
737-7BD
N555LV
36726
CFM International
CFM56-7B24/3
805809
804725
123
Boeing
737-7H4
N951WN
36665
CFM International
CFM56-7B24/3
805301
804303
124
Boeing
737-7H4
N950WN
36664
CFM International
CFM56-7B24/3
805356
804336
125
Boeing
737-7H4
N949WN
36663
CFM International
CFM56-7B24/3
804331
804322
126
Boeing
737-7H4
N948WN
36662
CFM International
CFM56-7B24/3
804204
804203
127
Boeing
737-7H4
N947WN
36924
CFM International
CFM56-7B24/3
804191
804188
128
Boeing
737-7H4
N946WN
36918
CFM International
CFM56-7B24/3
804108
804107
129
Boeing
737-7H4
N945WN
36660
CFM International
CFM56-7B24/3
803864
802953
130
Boeing
737-7H4
N944WN
36659
CFM International
CFM56-7B24/3
803888
802946
131
Boeing
737-7H4
N943WN
36913
CFM International
CFM56-7B24/3
802895
802894
132
Boeing
737-7BD
N7724A
36725
CFM International
CFM56-7B20
802123
802122
133
Boeing
737-7BD
N7749B
36724
CFM International
CFM56-7B20
896973
896972
134
Boeing
737-7H4
N942WN
36648
CFM International
CFM56-7B24/3
802370
802267
135
Boeing
737-7H4
N941WN
36647
CFM International
CFM56-7B24/3
803273
802222
136
Boeing
737-7H4
N940WN
36900
CFM International
CFM56-7B24/3
802356
802355
137
Boeing
737-7H4
N939WN
36646
CFM International
CFM56-7B24/3
803327
802330
138
Boeing
737-7H4
N938WN
36645
CFM International
CFM56-7B24/3
802320
802309
139
Boeing
737-7H4
N937WN
36644
CFM International
CFM56-7B24/3
803296
802304
140
Boeing
737-7H4
N936WN
36643
CFM International
CFM56-7B24/3
896984
896910
141
Boeing
737-7H4
N929WN
36631
CFM International
CFM56-7B24/3
896688
896687
142
Boeing
737-7H4
N928WN
36890
CFM International
CFM56-7B24/3
896686
896677
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

        


143
Boeing
737-7H4
N927WN
36889
CFM International
CFM56-7B24/3
897566
896662
144
Boeing
737-7H4
N924WN
36628
CFM International
CFM56-7B24/3
896586
896570
145
Boeing
737-7H4
N919WN
36625
CFM International
CFM56-7B24/3
897412
897411
146
Boeing
737-7H4
N920WN
32460
CFM International
CFM56-7B24/3
896482
896456
147
Boeing
737-7H4
N917WN
36624
CFM International
CFM56-7B24/3
896352
896142
148
Boeing
737-7BD
N7752B
33943
CFM International
CFM56-7B20
896388
896380



(EACH OF WHICH ENGINES DESCRIBED ABOVE HAVING AT LEAST 550 RATED TAKEOFF
HORSEPOWER OR THE EQUIVALENT THEREOF)












--------------------------------------------------------------------------------






SCHEDULE II
Existing Term Loans and Additional Commitments
Bank
Existing Term Loans
Additional Commitments
Total
JPMorgan Chase Bank, N.A.
$333,333,333.34
$166,666,666.66
$500,000,000.00
Bank of America, N.A.
$333,333,333.33
$166,666,666.67
$500,000,000.00
BNP Paribas
-
$500,000,000.00
$500,000,000.00
Bank of China, New York Branch
-
$400,000,000.00
$400,000,000.00
Morgan Stanley Bank, N.A.
-
$400,000,000.00
$400,000,000.00
Wells Fargo Bank, N.A.
$333,333,333.33
-
$333,333,333.33
Citibank, N.A.
-
$250,000,000.00
$250,000,000.00
Goldman Sachs Bank USA
-
$250,000,000.00
$250,000,000.00
Standard Chartered Bank
-
$150,000,000.00
$150,000,000.00
Comerica Bank
-
$49,999,999.67
$49,999,999.67
Total
$1,000,000,000.00
$2,333,333,333.00
$3,333,333,333.00
















--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTICE OF [COMMITTED BORROWING] [INCREMENTAL BORROWING] [CONVERSION]
[CONTINUATION]
 
___________ , 202__

JPMorgan Chase Bank, N.A.,
as Administrative Agent under the
Credit Agreement referred to below
JPM Loan and Agency Services
500 Stanton Christiana Rd.
NCC5 / 1st Floor
Newark, DE 19713
Attention: JPM Loan and Agency Services
Tel: 302-634-1929
Email: james.a.campbell@jpmorgan.com
14698287788@tls.ldsprod.com



Dear Sirs:


Reference is made to the Amended and Restated 364-Day Credit Agreement dated as
of March 30, 2020 (as amended, modified, supplemented, renewed, or extended from
time to time, the “Credit Agreement”), among Southwest Airlines Co., the Banks
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The undersigned hereby
(check whichever is applicable):
_____
1.
Gives you notice pursuant to Section 2.2 of the Credit Agreement that it
requests a [Committed][Incremental] Borrowing under the Credit Agreement, and in
that connection sets forth below the terms on which such
[Committed][Incremental] Borrowing is requested to be made:
 
 
 
 
 
 
 
(A)
Borrowing Date of [Committed][Incremental] Borrowing (a Business Day)
________
 
 
(B)
Principal Amount of [Committed][Incremental] Borrowing
________
 
 
(C)
Interest Rate basis1
________
 
 
(D)
Interest Period and the last day thereof2,3
________



________________________________
1 
Eurodollar Loan or Alternate Base Loan.

2 
Applicable only to Eurodollar Loans.

3 
Interest Periods shall have a duration of one, two, three, six or, if agreed by
all Banks, twelve months and shall end not later than the Maturity Date.








--------------------------------------------------------------------------------

        


_____
2.
Gives you notice pursuant to Section 2.3 that it requests the conversion of
Loans that are Eurodollar Loans into Alternate Base Loans in the amount of $
4 on ____________, 202_5.
 
 
 
 
 
_____
3.
Gives you notice pursuant to Section 2.3 of the Credit Agreement that it
requests the conversion of Loans that are Alternate Base Loans into Eurodollar
Loans in the amount of $ 4, having an Interest Period of _______ months, 3 on
____________, 20__.
 
 
 
 
 
_____
4.
Gives you notice pursuant to Section 2.3 of the Credit Agreement that it
requests the continuation of Eurodollar Loans in the amount of $ 4 to another
Interest Period of _______ months, 3 on ____________, 20__.
 
 
 
 
 
_____
5.
Proceeds of the [Committed][Incremental] Borrowing shall be disbursed pursuant
to the funds flow to be agreed between the Company and Administrative Agent.
 
 
 
 
 
_____
6.
Gives you notice that it requests a Borrowing increase on the terms below:
 
 
 
(A)
Borrowing Date of [Committed][Incremental] Borrowing (a Business Day)
________
 
 
(B)
Current interest rate basis6
________
 
 
(C)
Current Interest Period end date
________
 
 
(D)
Increase Amount of [Committed][Incremental] Borrowing
________
 
 
(E)
Existing Term Loan Amount
 
 
 
(F)
New Aggregate Loan Amount
 





Very truly yours,
SOUTHWEST AIRLINES CO.
By:     
Name: ______________________________
Title: _______________________________











________________________________
4 
Not less than $10,000,000 and in integral multiples of $1,000,000.

5 
Must be the last day of the applicable Interest Period.

6 
Eurodollar Loan or Alternate Base Loan.






--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTE
$___________
______________, 202__

FOR VALUE RECEIVED, the undersigned, SOUTHWEST AIRLINES CO., a Texas corporation
(the “Company”), hereby promises to pay to the order of______________________
(the “Bank”) on or before the Maturity Date the lesser of (i) the amount of the
Bank’s Commitment and (ii) the aggregate amount of Loans made by the Bank to the
Company and outstanding on the Maturity Date.
The Company promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates, and payable at such dates and times, as are specified in the
Amended and Restated 364-Day Credit Agreement dated as of March 30, 2020 (as
amended, modified, supplemented, renewed, or extended from time to time, the
“Credit Agreement,” the terms defined therein and not otherwise defined herein
being used herein as therein defined), among the Company, the Bank, certain
other banks and financial institutions party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Both principal and interest are payable in immediately available funds in lawful
money of the United States of America to JPMorgan Chase Bank, N.A., as
Administrative Agent, at its Principal Office. The amount and type of each Loan
made by the Bank to the Company and the maturity thereof, the rate of interest
applicable thereto and all payments made on account of principal and interest
hereof shall be recorded by the Bank and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this promissory note; provided,
however, any failure by the holder hereof to make any such endorsement shall not
limit or otherwise affect the Company’s obligations hereunder.
This promissory note may be held by the Bank for the account of its Domestic
Lending Office or its Eurodollar Lending Office and may be transferred from one
to the other from time to time as the Bank may determine.
This promissory note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of Loans by the Bank to the Company from time to time,
the indebtedness of the Company resulting from each such Loan being evidenced by
this promissory note, and (ii) provisions for acceleration of the maturity
hereof upon the happening of certain stated events, also for prepayment on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.
Except as expressly provided in the Credit Agreement and the other Loan Papers,
the Company and any and all endorsers, guarantors and sureties severally waive
demand, presentment for payment notice of dishonor or default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals,
extensions. or partial payments hereon and to any release or substitution of
security herefor, in whole or in part, with or without notice, before or after
maturity.
THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.





--------------------------------------------------------------------------------





SOUTHWEST AIRLINES CO.
By:    ____________________________________ 
Name:.
Title:





 
2
 




--------------------------------------------------------------------------------






SCHEDULE TO NOTE DATED _______________
ISSUED BY SOUTHWEST AIRLINES CO. TO _________________



Date
Loan
Type
Maturity
Interest Rate
Principal Repayment
Interest Payments
Balance
 
 
 
 
 
 
 
 
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$
 
$
 
 
 
$
$
$







 
3
 




--------------------------------------------------------------------------------






EXHIBIT C–1
FORM OF COMPANY’S INTERNAL COUNSEL OPINION
 
[See attached.]












--------------------------------------------------------------------------------






[Southwest Airlines Letterhead]



March 30, 2020


The Banks and the Administrative Agent
Referred-to Below


RE: Loans to Southwest Airlines Co.


Ladies and Gentlemen:


This opinion is furnished pursuant to Section 4.1(b)(iv) of the Amended and
Restated 364-Day Credit Agreement dated as of March 30, 2020 (the "Credit
Agreement"), among Southwest Airlines Co. (the "Company"), the Bank parties
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


I am the Executive Vice President, Chief Legal and Regulatory Officer of the
Company and solely in such capacity have examined, either personally or through
attorneys under my supervision, originals, or copies certified to my
satisfaction, of the Credit Agreement, the Mortgage and Security Agreement,
dated as of March 30, 2020, between the Company and the Administrative Agent, as
collateral agent (the “Mortgage and Security Agreement”), and the Mortgaged
Aircraft Operating Agreement, dated as of March 30, 2020, (collectively with the
Credit Agreement and the Mortgage and Security Agreement, the “Opinion
Documents”), and such corporate records, certificates of corporate officials as
to certain matters of fact, and instruments and documents as I have deemed
necessary or advisable as a basis for the opinions set forth herein.


In such examination, I have assumed (i) the genuineness of all signatures (other
than the signatures of Persons signing on behalf of the Company), the
authenticity and completeness of all documents, certificates, instruments and
records submitted to me as originals and the conformity to the original
instruments of all documents submitted to me as copies, and the authenticity and
completeness of the originals of such copies, (ii) the due authorization,
execution and delivery by the Administrative Agent and the Banks of the Opinion
Documents, (iii) that the Administrative Agent and the Banks have all requisite
power and authority to execute, deliver and perform the Opinion Documents and
(iv) the enforceability of the Opinion Documents against the Administrative
Agent and the Banks. In addition, in rendering this opinion, I have relied upon,
as to certain matters of fact, certificates of officers of the Company and
certificates of public officials, without any independent investigation of such
matters.


Based upon the foregoing, and relying upon the correctness of all statements of
fact contained in the documents, certificates and records that I have examined
either personally or through attorneys under my supervision, I am of the opinion
that:







--------------------------------------------------------------------------------





1.
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Texas, and is duly qualified to do
business in each jurisdiction in which the character or location of its
properties or the nature or conduct of its business makes such qualification
necessary, except for those jurisdictions where the failure to be so qualified
would not have a Material Adverse Effect on the consolidated financial condition
of the Company and its Subsidiaries, taken as a whole. The Company has the
corporate power to own its properties and to carry on its businesses as now
conducted.



2.
The execution, delivery and performance by the Company of the Opinion Documents
are within its corporate powers, have been duly authorized by all necessary
corporate action, and do not conflict with or constitute a default under (i) any
law, rule, regulation, order or judgment known to me or contractual restriction
of the Company known to me, the violation of which would have a Material Adverse
Effect, or (ii) the Restated Certificate of Formation or the Amended and
Restated Bylaws of the Company.



3.
No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required by the laws of
the State of Texas, or the federal laws of the United States of America, for the
due execution, delivery and performance by the Company of the Opinion Documents
other than routine filings of copies of the Credit Agreement with the Securities
and Exchange Commission and routine filings of the Aircraft Mortgage and UCC
financing statements to perfect a security interest in collateral.



4.
To my knowledge, except as set forth in the Company's Form 10-K for the year
ended December 31, 2019 and subsequent Form 8-Ks, there are no legal or
governmental proceedings or investigations pending or threatened against the
Company or any Subsidiary or any property of the Company or any Subsidiary which
individually or, to the extent involving related claims, in the aggregate,
involve a material risk of a Material Adverse Effect on (i) the financial
condition of the Company and its Subsidiaries considered as a whole, or (ii) the
ability of the Company to perform its obligations under the Opinion Documents.



This opinion is for the sole benefit of the Administrative Agent and the Banks
and may not be relied upon by any other Person without the express prior written
consent of the undersigned. I am licensed to practice law only in the State of
Texas and I express no opinion as to matters not governed by the laws of the
United States of America or the laws of the State of Texas (except for the usury
laws and choice-of-law provisions of the State of Texas, as to which I express
no opinion). ·


[Signature Page Follows]





--------------------------------------------------------------------------------













Very truly yours,




Mark Shaw
Executive Vice President, Chief Legal and Regulatory Officer
 





--------------------------------------------------------------------------------






EXHIBIT C–2
FORM OF COMPANY’S OUTSIDE COUNSEL OPINION
 
 
[See attached.]
 










--------------------------------------------------------------------------------






[Winstead Letterhead]



March 30, 2020
To the Banks and the Administrative Agent referred-to below
Re:    Southwest Airlines Co. 364-Day Credit Facility
Ladies and Gentlemen:
This opinion is furnished pursuant to Section 4.l(b)(iv) of the Amended and
Restated 364-Day Credit Agreement dated as of March 30, 2020 (the "Credit
Agreement"), among Southwest Airlines Co. (the "Company"), the Banks parties
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent. For convenience
of reference, terms defined in the Credit Agreement are used therein with the
same meanings.
We have acted as special New York counsel of the Company in connection with the
negotiation, documentation and consummation of the financing as contemplated by
the Credit Agreement, and in this connection, we have examined, among other
things, an executed copy of the following:
(1) the Credit Agreement; and


(2) the Mortgage and Security Agreement, dated as of March 30, 2020, between the
Company and the Administrative Agent, as collateral agent (the “Aircraft
Mortgage”); and


(3) the Mortgaged Aircraft Operating Agreement, dated as of March 30, 2020
(collectively with the Credit Agreement and the Aircraft Mortgage the “Opinion
Documents”).



We have also reviewed such other documents and certificates and such matters of
law as we have considered relevant hereto. We have assumed, for purposes of our
opinion hereinafter set forth, (i) that the Opinion Documents have been duly
authorized, executed and delivered by each of the parties thereto and that,
except as expressly made the subject of our opinions in the following
paragraphs, each of the Opinion Documents constitutes the legal, valid, binding
and enforceable obligation of each of the parties thereto. As to any other facts
material to our opinions expressed herein, we have relied upon the
representations and warranties contained in the Opinion Documents and related
documents and certificates and upon originals or copies, certified or otherwise
identified to our satisfaction, of such corporate records, documents,
certificates and other instruments as in our judgment are necessary or
appropriate to enable us to render this opinion. We have assumed the genuineness
of all signatures, the legal capacity of all natural persons executing documents
and the authenticity of all documents submitted to us as originals and the
conformity with the authentic originals of all documents submitted to us as
copies. In rendering the opinions expressed below, we have also assumed, with
your permission and without investigation or inquiry, that the execution,





--------------------------------------------------------------------------------





delivery, and performance of the Opinion Documents by each of the parties
thereto do not breach or violate any law, rule, or regulation of any
governmental authority or body of any jurisdiction.
For purposes of this opinion, “Aircraft” means the airframes and engines
described on Exhibit A to the Aircraft Mortgage on the date hereof; “Cape Town
Treaty” means, collectively, the official English language text of (a) the
Convention on International Interests in Mobile Equipment, and (b) the Protocol
to the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, in each case adopted on November 16, 2001, at a
diplomatic conference in Cape Town, South Africa, and from and after the
effective date of the Cape Town Treaty in the relevant country, means when
referring to the Cape Town Treaty with respect to that country, the Cape Town
Treaty as in effect in such country, unless otherwise indicated, and (c) all
rules and regulations adopted pursuant thereto and, in the case of each of the
foregoing described in clauses (a) through (c), all amendments, supplements, and
revisions thereto, as currently in effect; “FAA” means the United States Federal
Aviation Administration; “Financing Statement” means the UCC Financing Statement
attached hereto as Annex I; “Transportation Code” means that portion of Title 49
of the United States Code comprising those provisions formerly referred to as
the Federal Aviation Act of 1958, as amended, as currently in effect; “Texas
UCC” means the Uniform Commercial Code as in effect in the State of Texas on the
date hereof; “UCC” means the Uniform Commercial Code as in effect in the State
of New York on the date hereof; and “United States” means the United States of
America.
Based upon and subject to the foregoing and having regard to legal
considerations which we deem relevant, and subject to the comments and
qualifications set forth below, we are of the opinion that:
Each of the Opinion Documents constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that no opinion is expressed herein as to (A) whether a court
outside of the State of New York would give effect to the choice of New York law
provided for in the Opinion Documents, (B) any provision in the Opinion
Documents relating to the severability of provisions in such documents, (C) any
provision of the Opinion Documents that requires any amendment or waiver thereof
to be in writing, (D) the effect of any provision of the Opinion Documents
imposing penalties or forfeitures, (E) Section 2.16 of the Credit Agreement, (F)
Section 9.8 of the Credit Agreement insofar as it relates to submission to the
jurisdiction of United States Federal Courts, (G) Section 9.18 of the Credit
Agreement or (H) Section 9.21 of the Credit Agreement. Further, we wish to point
out that provisions of the Opinion Documents that permit any party thereto to
make determinations or to take actions may be subject to a requirement that such
determinations be made, and that such actions be taken, on a reasonable basis in
good faith.
The Aircraft Mortgage is effective to create a valid security interest in favor
of the Administrative Agent in the Aircraft and the other Collateral under the
Aircraft Mortgage to the extent the Aircraft and such other Collateral
constitute collateral that is of the type in which a security interest can be
created under Article 9 of the UCC, to the extent the UCC is applicable to the
creation of such security interest (the “Article 9 Collateral”).





--------------------------------------------------------------------------------





With respect to the Aircraft and the other Collateral that is subject to the
Aircraft Mortgage and that is of a type in which a security interest can be
created under Article 9 of the UCC, except for (a) the filing for recordation
with the FAA of the Aircraft Mortgage in accordance with the Transportation Code
(b) the filing with the FAA of the appropriate FAA forms relating to filings,
registrations and recordations under the Cape Town Treaty (including, without
limitation, AC Form 8050-135), and (c) such filings, registrations and
recordations as may be required under the Cape Town Treaty, except to the extent
provided in Section 9-109(c) of the UCC, the Transportation Code and the Cape
Town Treaty, pursuant to Sections 9-301 and 9-307 of the UCC, the local law of
the State of Texas governs the perfection of such security interest (other than
a possessory security interest or a security interest perfected by control) in
the Aircraft and such other Collateral.
4.    The Financing Statement is in proper form to be accepted for filing in the
office of the Secretary of State of Texas and, under the Texas UCC, the proper
place to file the Financing Statement is in said office. To the extent that the
filing of a financing statement can be effective to perfect a security interest
in the Article 9 Collateral under the Texas UCC, the security interest in favor
of the Administrative Agent in that portion of the Article 9 Collateral (other
than the Aircraft) described in the Financing Statement will be perfected upon
the proper filing of the Financing Statement in the office of the Secretary of
State of Texas.


The opinions above are subject to:
the application of general principles of equity (regardless of whether
considered in a proceeding of equity or at law), including, without limitation,
(x) the possible unavailability of specific performance, injunctive relief or
any other equitable remedy and (y) concepts of materiality, reasonableness, good
faith and fair dealing;
all applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws, decrees or regulations affecting the enforcement of
creditors' rights generally;
with respect to indemnity, contribution and exculpation provisions contained in
the Opinion Documents, limitations based upon public policy considerations; and
possible judicial action giving effect to foreign laws or foreign governmental
or judicial action affecting or relating to the rights or remedies of creditors.

Without limiting the foregoing, we express no opinion as to the validity,
binding effect or enforceability of any provision of any Loan Paper that
purports to (i) prohibit the Company from transferring its rights in the
collateral described in the Loan Papers or any proceeds thereof, as contemplated
by Section 9-401 of the UCC or other provisions of applicable law, (ii) permit
the Administrative Agent to vote or otherwise exercise any rights with respect
to any of the collateral under the Loan Papers absent compliance with the
requirements of applicable laws and regulations as to the voting of or other
exercise of rights with respect to such collateral, (iii) waive, release or vary
any defense, right or privilege of, or any duties owing to, the Company to the
extent that such waiver, release or variation may be limited by Section
1-102(3), 9-602 or 9-603 of the UCC or other provisions of applicable law, (iv)
grant a right to collect any amount that a court determines to constitute
unearned interest, post-judgment interest, or a penalty or forfeiture, (v) grant
any right of set-off with respect to any contingent or unmatured obligation or
to permit any Person purchasing





--------------------------------------------------------------------------------





a participation from a Bank to exercise set-off rights with respect to such
participation, (vi) maintain or impose any obligation to pay any amount in U.S.
dollars, or specify any rate or method of exchange, where a final judgment
concerning such obligation is rendered in another currency, (vii) allow the
Administrative Agent or the Banks to obtain reimbursement for costs and
expenses, including without limitation attorney’s fees and legal expenses and
expenses incurred in connection with collection or enforcement or the custody,
preservation, use or operation of the collateral under the Loan Papers, to the
extent such reimbursement is not permitted by Section 9-207, 9-607, 9-608 or
9-615 of the UCC or other provisions of applicable law, (viii) constitute a
waiver of inconvenient forum or improper venue, (ix) relate to the subject
matter jurisdiction of a court to adjudicate any controversy, (x) provide for
liquidated damages or otherwise specify or limit damages, liabilities or
remedies, (xi) allow for service of process by mail or through compliance with
the notice provisions of any Loan Paper, or (xii) provide for the severability
of, or that the parties to any Loan Paper shall engage in negotiations to
replace, any illegal, prohibited or unenforceable provision. In addition, the
enforceability of any provision in any Loan Paper to the effect that (i) the
terms thereof may not be waived or modified except in writing, (ii) the express
terms thereof supersede any inconsistent course of dealing, performance or usage
of trade or (iii) certain determinations made by one party shall have conclusive
effect, may be limited under certain circumstances. Our opinion in paragraph 1
above with respect to the choice of law and choice of forum provisions of the
Loan Papers is given in reliance on, and is limited in scope to, Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York, and we
express no opinion with respect to any such provision insofar as it exceeds such
scope. We express no opinion as to whether a United States federal court would
accept jurisdiction in any dispute, action, suit or proceeding arising out of or
relating to the Loan Papers or any of the transactions contemplated thereby.
We express no opinion as to the creation, validity or perfection of any security
interest, or the validity, binding effect or enforceability of any Loan Paper,
to the extent that such Loan Paper grants or purports to grant a security
interest (i) that is not governed by the UCC, (ii) in commercial tort claims or
letter-of-credit rights, (iii) in any property the terms of or governing which
void or prohibit, or are violated by, the granting, creation, attachment,
perfection or enforcement of such security interest or (iv) in any claim against
the United States. Our opinions set forth in paragraph 3 above are limited to
Article 9 of the UCC and the Transportation Code and therefore do not address
(i) laws of jurisdictions other than New York or the United States, (ii) laws of
New York other than Article 9 of the UCC or the laws of the United States other
than the Transportation Code or (iii) collateral of a type not subject to
Article 9 of the UCC. Except as set forth in paragraph 3 above, we express no
opinion as to what law governs perfection of any security interest granted by
the Loan Papers. We have assumed, without investigation or inquiry, that (i)
neither the Administrative Agent nor any Bank has waived, subordinated or agreed
with any third-party to any modification of the perfection or priority of any
security interest granted by the Loan Papers, (ii) the Company has sufficient
rights in the collateral described in the Loan Papers for the security interests
granted thereby to attach, and (iii) the Administrative Agent has acquired its
interests in the Article 9 Collateral for value within the meaning of Section
9-203 of the UCC. With regard to our opinion in paragraph 4 above, we have
relied on the Company’s formation documents as the basis for determining that
(i) Southwest Airlines Co. is the correct legal name of the Company, and (ii)
the Company is solely organized under the laws of the State of Texas. We express
no opinion with respect to the legal or beneficial ownership of, or the title or
condition of title in or to, the Aircraft





--------------------------------------------------------------------------------





or any other part of the Collateral described in the Loan Papers (and to the
extent relevant have assumed, without investigation or inquiry, the accuracy and
sufficiency of the description of the Aircraft and such other Collateral). No
security interest will exist with respect to after-acquired property of the
Company until the Company has rights therein within the meaning of Section 9-203
of the UCC and, in the case of investment property, the Administrative Agent has
taken control thereof in the manner prescribed by Section 8-106 of the UCC.
Except as set forth in paragraphs 2, 3, and 4 above, we express no opinion as to
the creation, validity or perfection of the security interests purported to be
created by the Loan Papers. We express no opinion as to the creation, validity,
perfection or priority of such security interests:
(i)    with respect to collateral sold, exchanged or otherwise disposed of by
the Company;
to the extent such security interests may be affected by (x) Section 552 of the
United States Bankruptcy Code, under which a bankruptcy court has discretion as
to the extent to which post-petition proceeds may be subject to a lien arising
from a security agreement entered into by the debtor before the commencement of
the case, or (y) Section 547(b) of the United States Bankruptcy Code, relating
to the power to avoid a preference;
with respect to proceeds (including, without limitation, investment property),
to the extent of limitations under Section 9-315 of the UCC on the perfection of
a security interest in proceeds;
as to any collateral acquired by the party granting such security interest more
than four months after such party changes its name so as to make the relevant
financing statements seriously misleading, unless amendments to such financing
statements indicating the new name of such party are properly filed before the
expiration of such four months;
in insurance except to the extent such insurance constitutes proceeds of
Collateral;
as to any collateral acquired by the Company following any change in the
jurisdiction of organization (within the meaning of Section 9-102(a)(50) of the
UCC) of the Company unless a new financing statement is properly filed in the
applicable new jurisdiction within the time specified in Section 9-316 of the
UCC;
except to the extent set forth in paragraph 3, as to any property subject to a
statute, regulation or treaty of the United States, whose requirements for a
security interest’s obtaining priority over the rights of a lien creditor with
respect to such property preempt Section 9-310(a) of the UCC; or
as to any goods that are an accession to, or commingled or processed with, other
goods, to the extent limited by Section 9-335 or 9-336 of the UCC.
We call to your attention that (A) the UCC requires periodic filing of
continuation statements in order to maintain the effectiveness of financing
statements filed pursuant thereto, and (B) under certain circumstances Sections
9-406, 9-407, 9-408 and 9-409 of the UCC limit the rights of the secured party
and/or the enforcement of security interests in the specific type of collateral
specified therein.





--------------------------------------------------------------------------------





We express no opinion as to the priority of the security interests purported to
be created by the Loan Papers. Without limiting the foregoing, we express no
opinion as to the priority of any security interest (i) as against any claims or
liens in favor of the United States or any state thereof, or any federal or
state agency, instrumentality or political subdivision, including but not
limited to liens for payment of federal, state or local taxes that are given
priority by operation of law, liens under Title IV of the Employee Retirement
Income Security Act of 1974, as amended, or claims arising under 31 U.S.C. §
3713, (ii) as against any rights of a person in possession of proceeds
consisting of money or “instruments” (as defined in Section 9-102(a)(47) of the
UCC), (iii) as against liens under Section 4-208 of the UCC, relating to
security interests of a collecting bank, (iv) as against liens granted under
Section 364(d) of the United States Bankruptcy Code, relating to liens granted
by a court after the commencement of a case, or (v) that has been perfected by
“control” under Sections 8-106, 9-104, 9-105, 9-106 or 9-107 of the UCC, as
against any other security interest in the same property that has also been
perfected by “control”.
We are members of the bar of the State of New York and we do not herein express
any opinion as to matters governed by any laws other than the law of the State
of New York and the Federal law of the United States of America currently in
effect, in each case that in our experience are generally applicable to
transaction of this type without regard to the particular nature of the
businesses conducted by, or the legal or regulatory status of the Company or any
other party to the Opinion Documents. In particular (and without limiting the
generality of the foregoing) we express no opinion as to (a) the laws of any
country (other than the federal laws of the United States), (b) the effect of
such laws (whether limiting, prohibitive or otherwise) on any of the rights or
obligations of the Company or of any other party to or beneficiary of any of the
Opinion Documents, or (c) whether the choice of the law of the State of New York
as the governing law in any Opinion Document would be given effect by any court
or other governmental authority other than a New York State court.
Furthermore, without limiting the generality of the foregoing, we express no
opinion with respect to, or with respect to the applicability to the opinions
expressed herein of any (i) aviation laws (including, without limitation, the
Transportation Code, the Cape Town Treaty, or any other laws, rules, or
regulations governing, regulating or relating to the sale, acquisition,
ownership, registration, leasing, financing, mortgaging, use or operation of any
aircraft, aircraft engines or any part thereof), or any other laws, rules or
regulations applicable to the particular nature of the equipment or other
collateral subject to the Opinion Documents; (ii) any environmental, public
health, safety, intellectual property, antitrust or tax laws or laws governing
labor relations, pensions or employee benefits, including the Employee
Retirement Income Security Act of 1974, as amended; (iii) financial industry
regulatory authority rules and any laws relating to bribery, corruption,
money-laundering, anti-terrorism, communications, customs, imports or exports,
insurance, international trade, sanctions or embargoes (whether foreign trade,
economic, financial or otherwise), public utilities, commodities trading,
futures or swaps; (iv) compliance with fiduciary duty requirements; or (v) any
laws, rules, regulations or ordinances of any county, town or municipality or
subdivision or agency thereof.
The opinions set forth above as to the performance by the Company of its
obligations in accordance with the terms of the Opinion Documents are based
solely upon the facts and





--------------------------------------------------------------------------------





circumstances as they exist on the date hereof and are rendered as if the
Company had performed such obligations on the date hereof.
This opinion letter is limited to, and no opinion is implied or may be inferred
beyond, the matters expressly stated herein. The opinions expressed herein are
rendered only as of the date hereof, and we assume no responsibility to advise
you of facts, circumstances, changes in law, or other events or developments
that hereafter may occur or be brought to our attention and that may alter,
affect or modify the opinions expressed herein.
Very truly yours,
















--------------------------------------------------------------------------------






EXHIBIT C–3
FORM OF ADMINISTRATIVE AGENT’S COUNSEL OPINION




[See attached.]





--------------------------------------------------------------------------------


Simpson Thacher & Bartlett LLP


425 LEXINGTON AVENUE
NEW YORK, NY 10017-3954


TELEPHONE: +1-212-455-2000
FACSIMILE: +1-212-455-2502
Direct Dial Number
+1-212-455-2000
 
E-mail Address









March 30, 2020

    
Re:
Amended and Restated 364-Day Credit Agreement

(the “Credit Agreement”), dated as of March 30, 2020, among
Southwest Airlines Co. (the “Company”), JPMorgan Chase Bank, N.A., as
Administrative Agent, and the lending institutions identified in the Credit
Agreement (the “Banks”).    


JPMorgan Chase Bank, N.A., as Administrative
Agent under the Credit Agreement, as
hereinafter defined (the “Administrative
Agent”)
The Banks listed on Schedule I hereto which
are parties to the Credit Agreement on
the date hereof
Ladies and Gentlemen:
We have acted as counsel to the Administrative Agent in connection with the
preparation, execution and delivery of the Credit Agreement.
Unless otherwise indicated, capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. This opinion
letter is furnished to you pursuant to Section 4.1(b)(iv) of the Credit
Agreement.
In connection with this opinion, we have examined a copy of the Credit
Agreement, signed by the Company, the Administrative Agent and certain of the
Banks.
In addition, we have examined, and have relied as to certain matters of fact
upon, the documents delivered to you at the closing, and upon originals, or
duplicates or certified or conformed copies, of such corporate records,
agreements, documents and other instruments and such certificates or comparable
documents of public officials and of officers and representatives of the Company
and have made such other investigations, as we have deemed relevant and
necessary in connection with the opinions hereinafter set forth. In such
examination, we have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as duplicates or certified or conformed copies, and the authenticity of the
originals of such latter documents. In addition, we have relied as to certain
matters of fact, upon the representations made in the Credit Agreement.
In rendering the opinion set forth below we have assumed that (1) the Credit
Agreement is a valid and legally binding obligation of each party thereto (other
than the Company), (2) the




BEIJING
HONG KONG
HOUSTON
LONDON
LOS ANGELES
PALO ALTO
SÃO PAULO
SEOUL
TOKYO
WASHINGTON, D.C.




--------------------------------------------------------------------------------

 
 
Simpson Thacher & Bartlett LLP
March 30, 2020
JP Morgan Chase Bank, N.A.
The Banks listed on Schedule I









Company is validly existing and in good standing under the laws of its
jurisdiction of organization, has the corporate power and authority to execute,
deliver and perform its obligations under the Credit Agreement and has duly
authorized, executed and delivered the Credit Agreement in accordance with its
Articles of Incorporation and By-Laws, (3) execution, delivery and performance
by the Company of the Credit Agreement do not violate, or require any consent
not obtained under, the laws of the State of Texas or any other applicable laws
or any order known to us issued by any court or governmental agency or body and,
(4) execution, delivery and performance by the Company of the Credit Agreement
do not constitute a breach or violation of any agreement or instrument which is
binding upon the Company and (5) the Company is not an “investment company”
within the meaning of, and subject to regulation under, the Investment Company
Act of 1940, as amended.
Based upon and subject to the foregoing, and subject to the assumptions,
qualifications and limitations set forth herein, we are of the opinion that the
Credit Agreement constitutes the valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms.
Our opinion set forth above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
(iii) an implied covenant of good faith and fair dealing and (iv) the effects of
the possible judicial application of foreign laws or foreign governmental or
judicial action affecting creditors’ rights.


            
2



--------------------------------------------------------------------------------

 
 
Simpson Thacher & Bartlett LLP
March 30, 2020
JP Morgan Chase Bank, N.A.
The Banks listed on Schedule I











We express no opinion with respect to:
the effect of any provision of the Credit Agreement that is intended to permit
modification thereof only by means of an agreement in writing by the parties
thereto;
the effect of any provision of the Credit Agreement insofar as it provides that
any Person purchasing a participation from a Bank or other Person may exercise
set-off or similar rights with respect to such participation or that any Bank or
other Person may exercise set-off or similar rights other than in accordance
with applicable law;
the effect of any provision of the Credit Agreement imposing penalties or
forfeitures;
the enforceability of any provision of the Credit Agreement to the extent that
such provision constitutes a waiver of illegality as a defense to the
performance of contract obligations; and
the effect of any provision of the Credit Agreement relating to indemnification
or exculpation in connection with violations of any securities laws or relating
to indemnification, contribution or exculpation in connection with willful,
reckless or criminal acts or gross negligence of the indemnified or exculpated
Person or the Person receiving contribution.
In connection with the provisions of the Credit Agreement whereby the Company
submits to the jurisdiction of the courts of the United States of America
located in the City of New York, Borough of Manhattan, we note the limitations
of 28 U.S.C. Sections 1331 and 1332 on subject matter jurisdiction of the
federal courts. In connection with the provisions of the Credit Agreement that
relate to forum selection (including, without limitation, any waiver of any
objection to venue or any objection that a court is an inconvenient forum), we
note that under NYCPLR Section 510 a New York state court may have discretion to
transfer the place of trial, and under 28 U.S.C. Section 1404(a) a United States
district court has discretion to transfer an action from one federal court to
another.
With respect to matters of Texas law, we understand that you are relying on the
opinion of the Company’s internal counsel dated the date hereof.


            
3



--------------------------------------------------------------------------------

 
 
Simpson Thacher & Bartlett LLP
March 30, 2020
JP Morgan Chase Bank, N.A.
The Banks listed on Schedule I











We do not express any opinion herein concerning any law other than the law of
the State of New York and the federal law of the United States.
This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent.
Very truly yours,


SIMPSON THACHER & BARTLETT LLP




            
4



--------------------------------------------------------------------------------






Schedule I



JPMORGAN CHASE BANK, N.A.
BANK OF AMERICA, N.A.
BNP PARIBAS
BANK OF CHINA, NEW YORK BRANCH
MORGAN STANLEY BANK, N.A.
WELLS FARGO BANK, N.A.
CITIBANK, N.A.
GOLDMAN SACHS BANK USA
STANDARD CHARTERED BANK
COMERICA BANK























--------------------------------------------------------------------------------






EXHIBIT D
FINANCIAL REPORT CERTIFICATE
FOR___________ ENDED ________, ____

ADMINISTRATIVE AGENT:
JPMorgan Chase Bank, N.A.

COMPANY:
Southwest Airlines Co.

RE:
Amended and Restated 364-Day Credit Agreement

DATE:
_________________, ____



This certificate is delivered pursuant to Section 6.10 of the Amended and
Restated 364-Day Credit Agreement dated as of March 30, 2020 (as amended.
modified, supplemented, renewed, or extended from time to time, the “Credit
Agreement”), among Southwest Airlines Co. (the “Company”), the Banks party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
I certify to the Administrative Agent and the Banks that I am the
_____________________ (president, chief financial officer, treasurer, or
assistant treasurer) of the Company on the date hereof and that:
1.This certificate relates to the fiscal __________ ending on _______________,
_____ (the “Subject Period”). The Financial Statements for the Subject Period
were prepared in conformity with GAAP, and present fairly in all material
respects the consolidated financial position and results of operations of the
Company and its consolidated Subsidiaries as of the last day of, and for, the
Subject Period.
2.A review of the activities of the Company and its Subsidiaries during the
Subject Period has been made under my supervision with a view to determining
whether, during the Subject Period, each such entity has kept, observed,
performed, and fulfilled all of its obligations under the Loan Papers, and
during the Subject Period, to my knowledge, each such entity kept, observed,
performed, and fulfilled each and every covenant and condition of the Loan
Papers (except for any deviations set forth on the attached schedule).
3.During the Subject Period, no Default or Event of Default has occurred which
has not been cured or waived (except for any Defaults or Events of Default set
forth on the attached schedule).
4.The status of compliance by the Company with Section 6.9 of the Credit
Agreement as of the last day of the Subject Period is set forth on the attached
schedule.
5.This certificate is being delivered on behalf of the Company. No person or
entity other than the Administrative Agent and the Banks (collectively, the
“Subject Recipients”) shall be entitled to receive or rely upon this certificate
for any purpose. The Subject Recipients agree by their acceptance hereof that
(a) they shall look solely to the Company for any loss, cost, damage, expense,
claim, demand, suit, or cause of action arising out of or relating in any way to
this certificate or its preparation and delivery, and (b) the undersigned shall
not under any circumstances have any personal liability whatsoever for the
preparation or execution of this certificate.
____________________________________________ 
Name:
Title






--------------------------------------------------------------------------------

        




The status of compliance by the Company with Section 6.9 of the Credit Agreement
as of the last day of the Subject Period is set forth below:


Section 6.9 — Coverage Ratio:
Consolidated Adjusted Pre-Tax Income*
$
(1)
Aircraft Rentals*
$
(2)
Net Interest Expense*
$
(3)
Depreciation and amortization*
$
(4)
Cash dividends paid*
$
(5)
Sum of lines (1), (2), (3), and (4), minus line (5)
$
(6)
Net Interest Expense*
$
(7)
Aircraft Rentals*
$
(8)
Sum of lines (7) and (8)
$
(9)
Ratio of line (6) to line (9)
_____ to _____
Minimum Ratio
[___] to 1.00
 
 

*
For four fiscal quarter period ending on last day of Subject Period.





D–2    



--------------------------------------------------------------------------------


            


EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit included in such facilities) and (ii) to the
extent permitted to be assigned under applicable Law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Eligible Affiliate Assignee of [identify Bank]]


3.
Company:        Southwest Airlines Co.



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement



5.
Credit Agreement:    Amended and Restated 364-Day Credit Agreement dated as of
March 30, 2020 among Southwest Airlines Co., the Banks party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent






--------------------------------------------------------------------------------

    






6.
Assigned Interest:

    
Aggregate Amount of Commitment/Loans for all Banks
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans8
$
$
   %
$
$
   %
$
$
   %





Effective Date: ______________, 202_ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR
 
____________________________________________
NAME OF ASSIGNOR
 
By:_________________________________________
   Title:
 
ASSIGNEE
 
____________________________________________
NAME OF ASSIGNOR
 
By:_________________________________________
   Title:







_________________________


8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks.


E-2





--------------------------------------------------------------------------------

    




Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Title:




[Consented to:


SOUTHWEST AIRLINES CO.




By________________________________
Title:]9 


























































_________________________


9 Include if applicable


E-3





--------------------------------------------------------------------------------






ANNEX 1
 
Amended and Restated 364-Day Credit Agreement dated as of March 30, 2020 among
Southwest Airlines Co., the Banks party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION



1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Paper, (ii)
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement, any other Loan Papers or any other instrument or
document furnished pursuant to the Credit Agreement, (iii) the financial
condition of the Company or (iv) the performance or observance by the Company of
its respective obligations under the Credit Agreement, any other Loan Paper or
any other instrument or document furnished pursuant to the Credit Agreement or
any other Loan Paper.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) it has received a copy of the Credit Agreement, together with copies of
financial information and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank and (iv) if it is a Foreign Bank,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any other Agent, the Assignor or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Papers are required to be performed by it as a
Bank, (iii) appoints and authorizes the Administrative Agent to take such action
on behalf of the Assignee and to exercise such powers under the Credit Agreement
and the other Loan Papers as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto
and (iv) from and after the Effective Date, it shall be bound by the provisions
of the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other









--------------------------------------------------------------------------------





amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.




2




--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF
U.S. TAX CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated 364-Day Credit Agreement
dated as of March 30, 2020 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among Southwest Airlines Co., the Banks
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK]
By:______________________________________
    Name:
    Title:
Date: ________ __, 202__









--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated 364-Day Credit Agreement
dated as of March 30, 2020 (as amended, modified, supplemented, renewed, or
extended prior to the date hereof , the “Credit Agreement”), among Southwest
Airlines Co., the Banks party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.


Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 881(c)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned's or its partners/members' conduct of a U.S. trade or business.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 202__







--------------------------------------------------------------------------------








EXHIBIT F-3
FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated 364-Day Credit Agreement
dated as of March 30, 2020 (as amended, modified, supplemented, renewed, or
extended prior to the date hereof, the “Credit Agreement”), among Southwest
Airlines Co., the Banks party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.


Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 202__









--------------------------------------------------------------------------------








EXHIBIT F-4
FORM OF
U.S. TAX CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated 364-Day Credit Agreement
dated as of March 30, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Southwest Airlines Co., the Banks
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Company
within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent and (2) the undersigned shall
have at all times furnished the Company and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]




By:______________________________________
    Name:
    Title:


Date: ________ __, 202__





--------------------------------------------------------------------------------









H-2-2



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF AIRCRAFT MORTGAGE
 
[See attached.]














--------------------------------------------------------------------------------






MORTGAGE AND SECURITY AGREEMENT

THIS MORTGAGE AND SECURITY AGREEMENT dated as of March 30, 2020 (this
“Mortgage”) is made between SOUTHWEST AIRLINES CO. (the “Grantor”), and JPMORGAN
CHASE BANK, N.A. acting as administrative agent (in such capacity, “Collateral
Agent”), for the Banks, as defined below.


W I T N E S S E T H:

WHEREAS, all capitalized terms used and not otherwise defined herein shall have
the respective meanings set forth or referred to in Article 1 hereof;


WHEREAS, all things necessary to make this Mortgage the legal, valid and binding
obligation of the Grantor and the Collateral Agent, for the uses and purposes
herein set forth, in accordance with its terms, have been done and performed and
have happened;


WHEREAS, the parties are entering into this Mortgage pursuant to that certain
Amended and Restated 364-Day Credit Agreement, dated as of March 30, 2020 (as
such agreement may be amended, restated, amended and restated, supplemented or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among the Grantor, JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”) for the financial institutions party thereto
(the “Banks”), and the Banks; and


WHEREAS, in order to induce the Collateral Agent and the Banks to enter into the
Credit Agreement and the other Loan Papers, the Grantor has agreed to execute
and deliver this Mortgage to the Collateral Agent for the ratable benefit of the
Banks;
GRANTING CLAUSE

NOW, THEREFORE, THIS MORTGAGE AND SECURITY AGREEMENT WITNESSETH, that, to secure
the prompt and complete payment and performance when due of the Obligations of
the Grantor under the Credit Agreement and each of the other Loan Papers, to
secure the performance and observance by the Grantor of all the agreements,
covenants and provisions contained herein and in the other Loan Papers to which
it is a party for the benefit of the Secured Parties, and for the uses and
purposes and subject to the terms and provisions hereof, and in consideration of
the premises and of the covenants herein contained, and of other good and
valuable consideration the receipt and adequacy whereof are hereby acknowledged,
the Grantor has granted, bargained, sold, assigned, transferred, conveyed,
mortgaged, pledged and confirmed, and does hereby grant, bargain, sell, assign,
transfer, convey, mortgage, pledge and confirm, unto the Collateral Agent, its
successors and permitted assigns, for the security and benefit of the Secured
Parties, a first priority continuing security interest (and, in the case of each
Airframe and each Engine, an International Interest) in and first priority
mortgage Lien, in each case, subject to Permitted Liens, on all estate, right,
title and interest of the Grantor in, to and under the following described
property, rights, interests and privileges whether now or hereafter acquired and
subjected to the Lien of this Mortgage (which collectively, including all
property hereafter specifically subjected to the Lien of this Mortgage by any
instrument supplemental hereto, are herein called the “Collateral”):


(1)    each Airframe as the same is now and will hereafter be constituted,
whether now or hereafter acquired and subjected to the Lien of this Mortgage,
together with all Parts of whatever nature which are from time to time included
in the definition of such “Airframe”, whether now or hereafter acquired and
subjected to the Lien hereof, and all additions, improvements, accessions and
accumulations with respect to any of the foregoing, and all flight records,
logs, manuals, maintenance data and inspection, modification and overhaul
records and any other related records that are required to be maintained by
regulations of the FAA or other Governmental Authority with respect to any of
the foregoing (as may be required to be maintained by the Grantor’s FAA approved
maintenance program) and any Aircraft Documents related to such Airframe;
(2)    each Engine (each such Engine having at least 1750 pounds of thrust or
the equivalent thereof) as the same is now and will hereafter be constituted,
whether now or hereafter acquired and subjected to the Lien of this Mortgage,
and whether or not any such Engine shall be installed in or attached to any
Airframe or any other airframe, together with all Parts of whatever nature which
are from time to time included in any “Engine”, whether now or hereafter
acquired and subjected to the Lien hereof, and all additions, improvements,
accessions and accumulations with respect to any of the foregoing, and all
flight records, logs, manuals, maintenance data and inspection, modification and
overhaul records and any other related records that are required to be
maintained by regulations of the FAA or other Governmental Authority with
respect to any of the foregoing (as may be required to be maintained by the
Grantor’s FAA approved maintenance program) and any Aircraft Documents related
to such Engine;


EXHIBIT A
1




--------------------------------------------------------------------------------





(3)     any continuing rights of the Grantor (to the extent the Grantor may
assign or otherwise grant a Lien on them without the consent of any other
Person) in respect of any warranty, indemnity or agreement, express or implied,
as to title, materials, workmanship, design or patent infringement with respect
to such Airframes or Engines (reserving in each case to the Grantor, however,
all of the Grantor’s other rights and interest in and to such warranty,
indemnity or agreement);
(4)    all moneys and securities now or hereafter paid or deposited or required
to be paid or deposited to or with Collateral Agent by or for the account of the
Grantor pursuant to the terms hereof and held or required to be held by
Collateral Agent hereunder;
(5)    all proceeds with respect to requisition of title to or use of any
Airframe or Engine or any Part by any Governmental Authority or from the sale or
other disposition of any Airframe or Engine or Part or other property described
in any of these granting clauses by the Collateral Agent pursuant to the terms
of the Mortgaged Aircraft Operating Agreement, and all insurance proceeds or
indemnity payments with respect to any Airframe or Engine or Part thereof, but
excluding any insurance maintained by the Grantor and not required under Section
3.06 of the Mortgaged Aircraft Operating Agreement;
(6)    each lease required to be assigned pursuant to Section 3.02(b) of the
Mortgaged Aircraft Operating Agreement, and including, without limitation, all
rents or other payments of any kind made under such assigned lease; and
(7)    all proceeds of the foregoing.
PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, each of the
Secured Parties shall not (and shall not permit any of its Affiliates or other
Person lawfully claiming by, through or under it to) take or cause to be taken
any action contrary to the Grantor’s rights set forth herein and in the other
Loan Papers to the quiet enjoyment of the Airframes and Engines, and all
revenues, income and profits devised therefrom without hindrance.
HABENDUM CLAUSE

TO HAVE AND TO HOLD all and singular the aforesaid property unto the Collateral
Agent, its respective successors and permitted assigns, in trust for the benefit
and security of the Secured Parties for the uses and purposes and in all cases
and as to all property specified in paragraphs (1) through (7) inclusive above,
subject to the terms and provisions set forth in this Mortgage.


1.    It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Grantor shall remain liable under each of the contracts and
agreements included in the Collateral to which it is a party to perform all of
the obligations assumed by it thereunder, all in accordance with and pursuant to
the terms and provisions thereof, and neither the Collateral Agent nor any of
the Banks shall have any obligation or liability under any such contracts and
agreements to which the Grantor is a party by reason of or arising out of the
assignment hereunder, nor shall the Collateral Agent or any Bank be required or
obligated in any manner to perform or fulfill any obligations of the Grantor, or
to make any payment, or to make any inquiry as to the nature or sufficiency of
any payment received by it, or present or file any claim, or take any action to
collect or enforce the payment of any amounts which may have been assigned to it
or to which it may be entitled at any time or times.


2.    The Grantor does hereby designate Collateral Agent the true and lawful
attorney-in-fact of the Grantor, irrevocably, granted for good and valuable
consideration and coupled with an interest and with full power of substitution
(in the name of the Grantor or otherwise), subject to the terms and conditions
of this Mortgage, to ask, require, demand, receive, sue for, compound and give
acquittance for any and all moneys and claims for moneys (in each case including
insurance and requisition proceeds and indemnity payments) due and to become due
to the Grantor under or arising out of the Collateral, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings which Collateral Agent may deem to
be necessary or advisable in the premises as fully as the Grantor itself could
do generally, to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral, as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and to
do, at the Collateral Agent’s option and the Grantor’s expense, at any time, or
from time to time, all acts and things which Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and to effect the intent of
this Mortgage; provided, that Collateral Agent shall not exercise any such
rights except upon the occurrence and during the continuance of an Event of
Default. Without limiting the foregoing, during the continuance of any Event of
Default, but subject to the terms hereof and any mandatory requirement of
applicable law, Collateral Agent shall have the right under such power of
attorney in its discretion to file any


2



--------------------------------------------------------------------------------





claim or take any other action or proceedings, either in its own name or in the
name of the Grantor or otherwise, which Collateral Agent may reasonably deem
necessary or appropriate to protect and preserve the right, title and interest
of the Collateral Agent in and to the security intended to be afforded hereby.
The Grantor agrees that promptly upon receipt thereof, it will transfer to the
Collateral Agent any and all moneys from time to time received by the Grantor
constituting part of the Collateral, for distribution by the Collateral Agent
pursuant to the Credit Agreement and this Mortgage.


3.    The Grantor agrees that at any time and from time to time, upon the
written request of Collateral Agent, the Grantor, at the Grantor’s sole cost and
expense, will promptly and duly execute and deliver or cause to be duly executed
and delivered any and all such further instruments and documents as Collateral
Agent may reasonably deem necessary to perfect, preserve or protect the
mortgage, security interest and assignments created or intended to be created
hereby or to obtain for the Collateral Agent the full benefits of the assignment
hereunder and/or intended to be effected hereunder and of the rights and powers
herein granted and/or intended to be granted hereunder including, without
limitation, taking such steps as may be required to establish, maintain or
enforce the Lien intended to be granted hereunder in full force and effect
(whether under the UCC, Title 49, or the law of any other jurisdiction under
which any Airframe or other portion of the Collateral is registered).




4.    The Grantor does hereby warrant and represent that none of the Collateral
is currently subject to any assignment, pledge or other Lien (other than
Permitted Liens), and hereby covenants that it will not otherwise assign or
pledge, so long as the Lien of this Mortgage has not been discharged in
accordance with the terms hereof, any of its rights, title or interests hereby
assigned to any Person other than the Collateral Agent.




IT IS HEREBY FURTHER COVENANTED AND AGREED by and among the parties hereto as
follows:


•
 
 
DEFINITIONS

Section 1.01.    Definitions. 23) For all purposes of this Mortgage, except as
otherwise expressly provided or unless the context otherwise requires:
(1)    each of the “Grantor,” “Collateral Agent,” any “Bank” or any other Person
includes any successor in interest to it and any permitted transferee, permitted
purchaser or permitted assignee of it;
(2)    the terms defined in this Article 1 have the meanings assigned to them in
this Article 1, and include the plural as well as the singular;
(3)    all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles in
the United States, as in effect from time to time;
(4)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Mortgage as a whole and not to any particular Article,
Section or other subdivision;
(5)    all references in this Mortgage to Articles, Sections and Exhibits refer
to Articles, Sections and Exhibits of this Mortgage; and
(6)    “knowledge” or “aware” or words of similar import shall mean, when used
in reference to the Grantor, the actual knowledge of Grantor.
(b)    For all purposes of this Mortgage, the following capitalized terms have
the following respective meanings:




3



--------------------------------------------------------------------------------





“Administrative Agent” shall have the meaning given to that term in the recitals
to this Mortgage.
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.
“Aircraft” means an Airframe and its two associated Engines. An Airframe is
“associated” with the two Engines grouped with it on Exhibit A to this Mortgage
(and vice versa).
“Aircraft Documents” means, with respect to any Aircraft, all technical data,
manuals and log books, and all inspection, modification and overhaul records and
other service, repair, maintenance and technical records that are required by
(a) the FAA pursuant to FAR 121.380A (or successor regulation) and any other
relevant regulation promulgated by the FAA which is applicable to the Grantor as
an operator under FAR 121 or (b) the relevant Aviation Authority, to be
maintained with respect to such Aircraft, Airframe, Engines or Parts and such
term shall include all additions, renewals, revisions and replacements of any
such materials from time to time made prior to the release of the Lien of this
Mortgage with respect to the applicable Aircraft, or required to be made prior
to the release of the Lien of this Mortgage with respect to the applicable
Aircraft, by the regulations of the relevant Aviation Authority, and in each
case in whatever form and by whatever means or medium (including, without
limitation, microfiche, microfilm, paper, CD-ROM or computer disk) such
materials may be maintained or retained by or on behalf of the Grantor
(provided, that all such materials shall be maintained in the English language
or, if in a jurisdiction other than the United States in which the keeping of
records in English is not practical, regularly translated in the English
language).
“Aircraft Protocol” shall mean the official English language text of the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment, adopted on November 16, 2001 at a
diplomatic conference in Cape Town, South Africa, and all amendments,
supplements and revisions thereto, as in effect in the United States.
“Airframe” shall mean (i) each airframe (excluding Engines or engines either
initially or from time to time installed thereon) specified by Manufacturer,
model, United States Registration Number and Manufacturer’s serial number
identified on Exhibit A attached hereto or in any supplement to this Mortgage,
and (ii) any and all Parts which are from time to time incorporated or installed
in or attached to such airframe or which have been removed therefrom until such
Part has been replaced.
“Aviation Authority” means the FAA or, if any Aircraft is permitted to be, and
is, registered with any other Governmental Authority under and in accordance
with Section 3.02(e) of the Mortgaged Aircraft Operating Agreement and Annex C
thereof, such other Governmental Authority.
“Bankruptcy Code” shall mean United States Bankruptcy Code, 11 United States
Code Section 101 et seq.
“Banks” shall have the meaning given to that term in the recitals to this
Mortgage.
“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.
“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention, (b)
the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the Regulations and Procedures for the International Registry)
adopted pursuant thereto and, in the case of each of the foregoing described in
clauses (a) through (c), all amendments, supplements and revisions thereto as in
effect in the United States.
“Collateral” shall have the meaning assigned thereto in the Granting Clause
hereof.
“Collateral Agent” shall have the meaning given to that term in the first
paragraph of this Mortgage.
“Credit Agreement” shall have the meaning given to that term in the recitals to
this Mortgage.
“Engine” shall mean (i) each engine listed by Manufacturer, model and
Manufacturer’s serial numbers identified on Exhibit A attached hereto or in any
supplement to this Mortgage, and whether or not either initially or from time to
time installed on an Airframe or any other airframe, and (ii) any and all Parts
which are from time to time incorporated or installed in or attached to any such
engine and any and all Parts removed therefrom until such Part has been
replaced.
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.


4



--------------------------------------------------------------------------------





“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Treaty.
“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.
“Laws” shall mean all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, or opinions of any
Tribunal.
“Lien” shall mean any mortgage, lien, pledge, charge, security interest or other
encumbrance in or on, or any interest or title of any vendor, lessor, lender or
other secured party to or of any Person under, any conditional sale or other
title retention agreement or lease with respect to, any property or asset of
such Person. For avoidance of doubt, the filing of a Uniform Commercial Code
financing statement by a Person that is not entitled or authorized in accordance
with the applicable Uniform Commercial Code to file such financing statement
shall not, in and of itself, constitute a Lien.
“Loan Papers” shall mean (i) the Credit Agreement, certificates delivered
pursuant to the Credit Agreement and exhibits and schedules thereto, (ii) this
Mortgage, (iii) the Mortgaged Aircraft Operating Agreement, (iv) any notes,
security documents, guaranties, and other agreements in favor of the
Administrative Agent and Banks, or any or some of them, ever delivered in
connection with the Credit Agreement and (v) all renewals, extensions, or
restatements of, or amendments or supplements to, any of the foregoing.
“Manufacturer” shall mean, with respect to any Airframe or Engine, the
manufacturer thereof, and its successors and assigns.
“Mortgaged Aircraft Operating Agreement” means that certain Mortgage Aircraft
Operating Agreement, dated as of the date hereof, between Grantor and Collateral
Agent pursuant to the Credit Agreement, as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time.
“Mortgage and Security Agreement” or “this Agreement” or “this Mortgage” shall
mean this Mortgage and Security Agreement, as the same may from time to time be
amended, restated, amended and restated, supplemented or otherwise modified.
“Obligations” means all present and future indebtedness, obligations, and
liabilities, and all renewals, extensions, and modifications thereof, owed to
the Administrative Agent and Banks, or any or some of them, by the Grantor,
arising pursuant to any Loan Paper, together with all interest thereon and
costs, expenses, and reasonable attorneys’ fees incurred in the enforcement or
collection thereof.
“Parts” shall mean, with respect to an Airframe or Engine, any and all
appliances, parts, instruments, appurtenances, accessories, avionics,
furnishings, seats, and other equipment of whatever nature (other than
(a) complete Engines or engines, (b) any items leased by the Grantor from a
third party, and (c) cargo containers which may from time to time be
incorporated or installed in or attached to such Airframe or Engine or which
have been removed therefrom).


“Permitted Liens” shall mean: (a) Liens for taxes, assessments and governmental
charges or levies which either are not yet due and payable or are being
contested in good faith by appropriate proceedings and for which adequate
reserves are established in accordance with GAAP; (b) Liens securing judgments,
but only to the extent, for an amount and for a period not resulting in an Event
of Default under Section 7.1(d) of the Credit Agreement; (c) Liens securing
Obligations under the Credit Agreement; (d) Liens constituting normal
operational usage of the affected Property (as defined in the Credit Agreement),
including charter, third party maintenance, storage, leasing, pooling or
interchange thereof; (e) Liens imposed by law such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that (i) are not overdue
for a period of more than 30 days, provided that no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced with respect
thereto, or (ii) are being contested in good faith and for which adequate
reserves are established in accordance with GAAP; and (f) salvage or similar
rights of insurers under the insurances required to be maintained pursuant to
the Mortgaged Aircraft Operating Agreement.




5



--------------------------------------------------------------------------------





“Person” shall mean and include an individual, partnership, joint venture,
corporation, trust, limited liability company or other entity, Tribunal,
unincorporated organization, or government, or any department, agency, or
political subdivision thereof.


“Secured Parties” shall mean the Administrative Agent and the Banks.


“Title 49” shall mean Title 49 of the United States Code, as amended and in
effect from time to time, and the regulations promulgated thereto.


“Tribunal” shall mean any municipal, state, commonwealth, federal, foreign,
territorial, or other court, governmental body, subdivision, agency, department,
commission, board, bureau, or instrumentality.


“UCC” shall mean the Uniform Commercial Code (or any similar equivalent
legislation) as in effect in any applicable jurisdiction.


“United States” or “U.S.” shall mean the United States of America.


Section 1.02.    Representations, Warranties and Covenants.
(a)    Title. The Grantor hereby represents and warrants that (i) it has good
and marketable title to each Airframe and Engine and will have good and
marketable title to each Airframe and Engine listed on any subsequent supplement
to this mortgage at the time of execution and delivery thereof; (ii) it will
have good title to any other Collateral which is subject to this Mortgage or
which becomes subject to this Mortgage from time to time hereafter; and
(iii) the Airframes and Engines are correctly described by Manufacturer, model
and serial number as set forth on the Manufacturer’s serial plate for said
Airframes and Engines, in each case subject to Permitted Liens.
(b)    No Liens. The Grantor is, and as to Collateral acquired by it from time
to time after the date hereof the Grantor will be, the owner of all Collateral
free from any Lien (other than Permitted Liens), and the Grantor shall promptly,
at its own expense, (i) defend the Collateral against all Liens (other than
Permitted Liens) at any time claiming the same or any interest therein adverse
to the Collateral Agent and (ii) take such action as may be necessary to duly
discharge any Lien (other than a Permitted Liens) arising at any time.
(c)    Perfected Security Interests. This Mortgage is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in all of the Collateral to the extent
purported to be created thereby, subject as to enforceability to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
With respect to the Collateral, at such time as (a) financing statements in
appropriate form are filed in the appropriate offices (and the appropriate fees
are paid), and (b) the appropriate filings with the FAA (including filing for
recordation of this Mortgage and any future supplement thereto) and
registrations with the International Registry, as applicable, are made, the
Collateral Agent, for the benefit of the Secured Parties, shall have a first
priority perfected security interest and/or mortgage (or comparable Lien) in all
of such Collateral to the extent that the Liens on such Collateral may be
perfected upon the filings, registrations or recordations or upon the taking of
the actions described in clauses (a) and (b) above, subject in each case only to
Permitted Liens, and such security interest is entitled to the benefits, rights
and protections afforded under the Loan Papers applicable thereto (subject to
the qualification set forth in the first sentence of this paragraph).
(d)    Filings. Except for (a) the filing for recordation of this Mortgage with
the FAA in accordance with Title 49, (b) the appropriate registrations with the
International Registry and (c) the filing of a financing statement (and
continuation statements relating thereto at periodic intervals), in appropriate
form, with the appropriate office, no further filing or recording of any
document is necessary in order to establish and perfect the security interest in
the Airframes and Engines constituting Collateral under this Mortgage.
(e)    Further Assurances. The Grantor will take, or cause to be taken, at the
Grantor’s cost and expense, such action with respect to (x) the recording,
filing, re-recording and re-filing of this Mortgage and any supplement to this
Mortgage, as is necessary to maintain, so long as this Mortgage is in effect,
the priority, perfection and preservation of the Lien created by this Mortgage,
in the office of the FAA, pursuant to Title 49, and in such other places as may
be required under any applicable law or regulation in the U.S., (y) the
appropriate registrations with the International Registry as are necessary to
maintain, so long as this Mortgage is in effect, the priority, perfection and
preservation of the Lien created by this Mortgage and (z) any financing
statements or other instruments as are necessary to maintain, so long as this
Mortgage is in effect, the priority, perfection and preservation of the Lien
created by this Mortgage, and will furnish to the Collateral Agent timely notice
of the


6



--------------------------------------------------------------------------------





necessity of such action, together with, if requested by Collateral Agent, such
instruments, in execution form, and such other information as may be reasonably
required to enable the Collateral Agent to take such action or otherwise
reasonably requested by Collateral Agent. To the extent permitted by applicable
law, the Grantor hereby authorizes the Collateral Agent to execute and file
financing statements or continuation statements necessary to maintain, so long
as this Mortgage is in effect, the perfection and preservation of the Lien
created by this Mortgage without the Grantor’s signature appearing thereon. The
Grantor shall pay the costs of, or incidental to, any recording or filing,
including, without limitation, any filing of financing or continuation
statements, necessary to maintain, so long as this Mortgage is in effect, the
perfection and preservation of the Lien created by this Mortgage.
(f)    Section 1110 of the Bankruptcy Code. It is the intention of the parties
hereto that the security interest created hereby, to the fullest extent
available under applicable law, entitles the Collateral Agent, on behalf of the
Banks, to all of the benefits of Section 1110 of the Bankruptcy Code with
respect to each Airframe and Engine.
(g)    Notice of Certain Events. The Grantor shall provide the Collateral Agent
with prior written notice of its intent to convert any Airframe from passenger
configuration to cargo configuration.
(h)    [Reserved.]


ARTICLE 2 
 
EVENT OF DEFAULT AND REMEDIES

Section 2.01.    Event of Default. It shall be an Event of Default hereunder if
an “Event of Default” under the Credit Agreement shall have occurred and be
continuing thereunder.
Section 2.02.    Remedies with Respect to Collateral.
(a)    Remedies Available. Upon the occurrence and continuance of any Event of
Default, Collateral Agent may do one or more of the following, in each case
subject to the Credit Agreement:


(i)    cause the Grantor, upon the written demand of Collateral Agent, at the
Grantor’s expense, to deliver promptly, and the Grantor shall deliver promptly,
all or such part of the Airframes, the Engines or other Collateral as Collateral
Agent may so demand to Collateral Agent or its order, or Collateral Agent, at
its option, may enter upon the premises where all or any part of the Airframes,
the Engines or other Collateral are located and take immediate possession (to
the exclusion of the Grantor and all Persons claiming under or through the
Grantor) of and remove the same by summary proceedings or otherwise together
with any engine which is not an Engine but which is installed on an Airframe,
subject to all of the rights of the owner, lessor, or lien holder of or with
respect to such engine;
(ii)    sell all or any part of the Airframes, Engines or other Collateral at
public or private sale, whether or not Collateral Agent shall at the time have
possession thereof, as Collateral Agent may determine, or otherwise dispose of,
hold, use, operate, lease to others or keep idle all or any part of the
Airframes, the Engines or other Collateral as Collateral Agent, in its sole
discretion, may determine, all free and clear of any rights or claims of
whatsoever kind of the Grantor, any person claiming by, through or under the
Grantor and any person holding an interest subordinate to the interests of the
Collateral Agent hereunder; provided, however, that the Grantor shall be
entitled at any time prior to any such disposition to redeem the Collateral by
paying in full all of the Obligations; or
(iii)    exercise any or all of the rights and powers and pursue any and all
remedies of a secured party under the UCC of the State of New York (whether or
not in effect in the jurisdiction in which enforcement is sought) or by any
other applicable law (including the Cape Town Convention, and specifically
Article 13 thereof, to the extent applicable), or proceed by appropriate court
action to enforce the terms or to recover damages for the breach hereof.
Upon every taking of possession of Collateral under this Section 2.02,
Collateral Agent may, from time to time, at the expense of the Grantor, make all
such expenditures for maintenance, insurance, repairs, replacements,
alterations, additions and improvements to and of the Collateral as it may deem
proper. In each such case, Collateral


7



--------------------------------------------------------------------------------





Agent shall have the right to maintain, use, insure, operate, store, lease,
control or manage the Collateral and to carry on business and to exercise all
rights and powers of the Grantor relating to the Collateral in connection
therewith, as Collateral Agent shall deem appropriate, including the right to
enter into any and all such agreements with respect to the maintenance, use,
insurance, operation, storage, leasing, control, management or disposition of
the Collateral or any part thereof as Collateral Agent may determine; and
Collateral Agent shall be entitled to collect and receive directly all tolls,
rents, revenues, issues, income, products, proceeds and profits of the
Collateral and every part thereof, without prejudice, however, to the right of
the Collateral Agent under any provision of this Mortgage to collect and receive
all cash held by, or required to be deposited with, the Collateral Agent
hereunder. Such tolls, rents, revenues, issues, income, products, proceeds and
profits shall be applied to pay the expenses of using, operating, storage,
leasing, control, management or disposition of the Collateral, and of all
maintenance, insurance, repairs, replacement, alterations, additions and
improvements, and to make all payments which the Collateral Agent may be
required or may elect to make, if any, for taxes, assessments, insurance or
other proper charges upon the Collateral or any part thereof (including the
employment of engineers and accountants to examine, inspect and make reports
upon the properties and books and records of the Grantor), and all other
payments which the Collateral Agent may be required or authorized to make under
any provision of this Mortgage, as well as just and reasonable compensation for
the services of the Collateral Agent, and of all Persons engaged and employed by
the Collateral Agent.
In addition, the Grantor shall be liable, without duplication of any amounts
payable hereunder or under any Loan Paper, for all reasonable legal fees and
other costs and expenses incurred by reason of the occurrence of any Event of
Default or the exercise of Collateral Agent’s remedies with respect thereto,
including all reasonable costs and expenses incurred in connection with the
retaking, return or sale of any Airframe, Engines or other Collateral in
accordance with the terms hereof, which amounts shall, until paid, be secured by
the Lien of this Mortgage.
If any Event of Default shall have occurred and be continuing, at the direction
of the Collateral Agent shall at any time thereafter while any Event of Default
shall be continuing, without notice of any kind to the Grantor (except as
provided herein) to the extent permitted by law, carry out or enforce any one or
more of the actions and remedies provided in this Article 2 or elsewhere in this
Mortgage or otherwise available to a secured party under applicable law, whether
or not any or all of the Collateral is subject to the jurisdiction of such UCC
and whether or not such remedies are referred to in this Article 2.
Nothing in the foregoing shall affect the right of each Bank to receive all
payments of principal of, and interest on, the Obligations held by such Bank and
all other amounts owing to such Bank as and when the same may be due.
Notwithstanding anything to the contrary in this Mortgage, the Credit Agreement
or in any other Loan Paper, no right or remedy of the Collateral Agent, the
Administrative Agent, or any Bank or other Secured Party, as applicable, under
this Section 2.02 or under any other provision of this Mortgage or under any
provision of Article VII of the Credit Agreement (including but not limited to
any action with respect to any warranty, indemnity or other agreement to give
and receive all notices and other instruments or communications, and all other
Collateral constituting continuing rights described in clause (3) of the
Granting Clause herein) may be exercised or pursued by the Collateral Agent
against Collateral included in clause (3) of the Granting Clause (the "Clause 3
Collateral") until the Grantor receives written notice from the Collateral Agent
during the continuance of an Event of Default to withhold from taking any action
with respect to the Clause 3 Collateral (the "Withhold Notice"). Until the
receipt by the Grantor of the Withhold Notice, the Grantor is authorized to
continue to operate its business with respect to the Clause 3 Collateral, and
take any action, or withhold from taking any action, including but not limited
to any action with respect to any warranty, indemnity or other agreement to give
and receive all notices and other instruments or communications, in each case
with respect to the Clause 3 Collateral. Upon and after the Collateral Agent has
given the Withhold Notice and during the continuance of an Event of Default, the
Collateral Agent may exercise all rights, powers, privileges, options and other
benefits and entitlements of the Grantor in respect of any warranty, indemnity
or agreement (to the extent assigned hereunder) with respect to such Airframes
or Engines, including, without limitation, the right to make all waivers and
agreements, to give and receive all notices and other instruments or
communications, to take such action upon the occurrence of a default thereunder,
including the commencement, conduct and consummation of legal, administrative or
other proceedings, as shall be permitted thereby or by law, and to do any and
all other things which the Grantor is or may be entitled to do thereunder (to
the extent assigned hereunder.
(b)    Notice of Sale. The Collateral Agent shall give the Grantor at least ten
(10) days’ prior written notice of the date fixed for any public sale of any
Airframe or Engine or the date on or after which any private sale will be held,
which notice the Grantor hereby agrees is reasonable notice.
(c)    Receiver. If any Event of Default shall occur and be continuing, to the
extent permitted by applicable law, Collateral Agent shall be entitled, as a
matter of right as against the Grantor, without notice or demand and without
regard


8



--------------------------------------------------------------------------------





to the adequacy of the security for the Obligations or the solvency of the
Grantor, upon the commencement of judicial proceedings by it to enforce any
right under this Mortgage, to the appointment of a receiver of the Collateral or
any part thereof and of the tolls, rents, revenues, issues, income, products and
profits thereof for the recovery of judgment for the indebtedness secured by the
Lien created under this Mortgage or for the enforcement of any other proper,
legal or equitable remedy available under applicable law.
(d)    Concerning Sales. At any sale under this Article, any Bank may bid for
and purchase the property offered for sale, may make payment on account thereof
as herein provided, and, upon compliance with the terms of sale, may hold,
retain and dispose of such property without further accountability therefor. Any
purchaser shall be entitled, for the purpose of making payment for the property
purchased, to deliver any of the Obligations in lieu of cash in the amount which
shall be payable thereon as principal or interest. Said Obligations, in case the
amount so payable to the holders thereof shall be less than the amounts due
thereon, shall be returned to the holders thereof after being stamped or
endorsed to show partial payment.
Section 2.03.    Waiver of Appraisement, Etc To the full extent that it may
lawfully so agree, the Grantor agrees that it will not at any time insist upon,
plead, claim or take the benefit or advantage of, any appraisement, valuation,
stay, extension, or redemption law now or hereafter in force, in order to
prevent or hinder the enforcement of this Mortgage or the absolute sale of the
Collateral, or any part thereof, or the possession thereof by any purchaser at
any sale under this Article 2; but the Grantor, for itself and all who may claim
under it so far as it or they now or hereafter lawfully may, hereby waives the
benefit of all such laws. The Grantor, for itself and all who may claim under
it, waives, to the extent that it lawfully may, all right to have the property
in the Collateral marshalled upon any foreclosure hereof, and agrees that any
court having jurisdiction to foreclosure under this Mortgage may order the sale
of the Collateral as an entirety.
Section 2.04.    Application of Proceeds. After the exercise of remedies
pursuant to Section 2.02 hereof, any payments in respect of the Obligations and
any proceeds (as defined in the UCC) of the Collateral, when received by the
Collateral Agent or any other Bank in cash or its equivalent, will be applied as
set forth in and in accordance with the Credit Agreement.
Section 2.05.    Remedies Cumulative. Each and every right, power and remedy
hereby specifically given to the Collateral Agent or otherwise in this Mortgage
shall be cumulative and shall be in addition to every other right, power and
remedy specifically given under this Mortgage or the other Loan Papers or now or
hereafter existing at law, in equity or by statute or treaty and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time or simultaneously and as often and in such
order as may be deemed expedient by Collateral Agent. All such rights, powers
and remedies shall be cumulative and the exercise or the beginning of the
exercise of one shall not be deemed a waiver of the right to exercise any other
or others. No delay or omission of Collateral Agent in the exercise of any such
right, power or remedy and no renewal or extension of any of the Obligations
shall impair any such right, power or remedy or shall be construed to be a
waiver of any Event of Default or an acquiescence therein. No notice to or
demand on the Grantor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Collateral Agent to any other or further action in any
circumstances. In the event that Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit such Collateral Agent may recover reasonable expenses, including
attorneys’ fees, and the amounts thereof shall be included in such judgment.
Section 2.06.    Discontinuance of Proceedings. In case Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Mortgage by foreclosure, sale entry or otherwise, and such proceeding shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to Collateral Agent, then and in every such case the Grantor and the
Collateral Agent shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the security interest
created under this Mortgage, and all rights, remedies and powers of the
Collateral Agent shall continue as if no such proceeding had been instituted
(but otherwise without prejudice).
ARTICLE 3 
 
TERMINATION OF MORTGAGE

Section 3.01.    Termination of Mortgage.
(a)    This Mortgage and the Lien of this Mortgage on the Collateral shall
terminate upon payment and performance in full of the Obligations then due. Upon
termination, the Grantor may request, at the Grantor’s sole cost and expense,
the Collateral Agent to execute and deliver to, or as directed in writing by,
the Grantor an appropriate instrument reasonably required to release the
Collateral from the Lien of this Mortgage and the Collateral Agent shall execute
and deliver such instrument as aforesaid at the Grantor’s expense, whereupon
this Mortgage shall terminate and this Mortgage shall be of no further force or
effect.


9



--------------------------------------------------------------------------------





(b)    Upon removal or release of any Aircraft, Airframe or Engine from the Pool
Assets (as defined in the Credit Agreement) pursuant to and in accordance with
Section 6.12 of the Credit Agreement, the Grantor may request, at the Grantor’s
sole cost and expense, the Collateral Agent to execute and deliver to, or as
directed in writing by, the Grantor an appropriate instrument reasonably
required to release such Aircraft, Airframe or Engine removed or released from
the Pool Assets and the balance of the Collateral relating thereto (if any) from
the Lien of this Mortgage and the Collateral Agent shall execute and deliver
such instrument as aforesaid at the Grantor’s expense, whereupon this Mortgage,
solely to the extent it relates to such Aircraft, Airframe or Engine being
removed or released from the Pool Assets and the balance of the Collateral
relating thereto (if any), shall terminate and this Mortgage, solely to the
extent it relates to such Aircraft, Airframe or Engine removed or released from
the Pool Assets and the balance of the Collateral relating thereto (if any),
shall be of no further force or effect.


ARTICLE 4 
 
MISCELLANEOUS

Section 4.01.    No Legal Title to Collateral. No Bank or the Collateral Agent
shall have legal title to any part of the Collateral. No transfer, by operation
of law or otherwise, of any portion of the Obligations or other right, title and
interest of Collateral Agent or Bank in and to the Collateral or this Mortgage
shall operate to terminate this Mortgage or entitle any successor or transferee
of Collateral Agent or such Bank to an accounting or to the transfer to it of
legal title to any part of the Collateral.
Section 4.02.    Sale of Collateral by Collateral Agent is Binding. Any sale or
other conveyance of any Airframe, Engine or other item of Collateral or any
interest therein by Collateral Agent made pursuant to the terms of this Mortgage
shall bind the Banks and the Grantor, and shall be effective to transfer or
convey all right, title and interest of the Collateral Agent, the Grantor, and
the other Banks in and to such Airframe, Engine or other item of Collateral or
any interest therein. No purchaser or other grantee shall be required to inquire
as to the authorization, necessity, expediency or regularity of such sale or
conveyance or as to the application of any sale or other proceeds with respect
thereto by Collateral Agent.


Section 4.03.    Benefit of Mortgage. Nothing in this Mortgage, whether express
or implied, shall be construed to give to any Person other than the Grantor, the
Collateral Agent and the Banks any legal or equitable right, remedy or claim
under or in respect of this Mortgage.
Section 4.04.    Notices. All notices and other communication provided for
herein shall be in writing (including telecopy communications) and mailed,
telecopied, e-mailed (where indicated) or delivered in accordance with Section
9.2 of the Credit Agreement.
Section 4.05.    Governing Law. THIS MORTGAGE HAS BEEN DELIVERED IN THE STATE OF
NEW YORK AND THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS MORTGAGE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. EACH PARTY TO THIS MORTGAGE HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR OTHER LOAN PAPERS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER
JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH
OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF< IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS MORTGAGE OR ANY OTHER LOAN PAPER
OF THE TRANSACTIONS RELATING HERETO OR THERETO, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH PARTY HERETO CONSENTS THAT ANY SUCH ACTION OR
PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME. EACH OF THE GRANTOR AND THE COLLATERAL
AGENT WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.


10



--------------------------------------------------------------------------------





Section 4.06.    Grantor’s Duties. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that the Grantor shall remain liable
to perform all of the obligations, if any, assumed by it with respect to the
Collateral and neither the Collateral Agent nor any Bank shall have any
obligations or liabilities with respect to any Collateral by reason of or
arising out of this Mortgage, nor shall the Collateral Agent nor any Bank be
required or obligated in any manner perform or fulfill any of the obligations of
the Grantor under or with respect to any Collateral.
Section 4.07.    Counterparts. This Mortgage may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 4.08.    Waiver; Amendment. 23)  No waiver of any provisions of this
Mortgage or consent to any departure by the Grantor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No notice to or demand on the Grantor in
any case shall entitle the Grantor to any other or further notice or demand in
similar or other circumstances.
(a)    Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor with respect to which such waiver,
amendment or modification is to apply.
Section 4.09.    Obligations Absolute. The obligations of the Grantor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by any exercise or non-exercise, or any waiver of, any right, remedy,
power or privilege by the Collateral Agent under or in respect of this Mortgage
or any other Loan Paper.
Section 4.10.    Successors and Assigns. This Mortgage shall be binding upon,
and inure to the benefit, of each party hereto and its respective successors and
permitted assigns; provided, that the Grantor may not transfer or assign any or
all of its rights or obligations hereunder without the prior written consent of
the Collateral Agent. All agreements, statements, representations and warranties
made by the Grantor herein or in any certificate or other instrument delivered
by the Grantor or on its behalf under this Mortgage shall be considered to have
been relied upon by the Collateral Agent and Banks and shall survive the
execution and delivery of this Mortgage and the other Loan Papers regardless of
any investigation made by the Collateral Agent or Banks or on their behalf.
Section 4.11.    Conflicts with Other Loan Papers. Unless otherwise expressly
provided in this Mortgage, if any provision contained in this Mortgage conflicts
with any provision of any other Loan Paper, the provision contained in this
Mortgage shall govern and control, provided, that the inclusion of supplemental
rights or remedies in favor of the Collateral Agent or the Banks in any other
Loan Paper shall not be deemed a conflict with this Mortgage.
* * *







11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Grantor and the Collateral Agent have caused this
Mortgage and Security Agreement to be duly executed by their respective officers
thereunto duly authorized.


 
SOUTHWEST AIRLINES CO., as Grantor
By:      ____________________________________
   Name:
Title:
 
JPMORGAN CHASE BANK, N.A., as Collateral Agent
By:      ____________________________________
Name:
Title:
 
 







Signature Page to Mortgage and Security Agreement




--------------------------------------------------------------------------------






EXHIBIT A
 
to Mortgage and Security Agreement
 
Airframes and Engines



 
Airframe Make
Airframe Model
U.S. Reg. Number
Airframe
MSN
Engine Manufacturer
Engine Model
Engine MSN 1
Engine MSN 2
1
Boeing
737-800
N8557Q
63582
CFM International
CFM56-7B27E/F
38803
38764
2
Boeing
737-800
N8556Z
63583
CFM International
CFM56-7B27E/F
38796
38800
3
Boeing
737-800
N8555Z
63600
CFM International
CFM56-7B27E/F
38791
38792
4
Boeing
737-800
N8554X
36993
CFM International
CFM56-7B27E/F
38779
38773
5
Boeing
737-800
N8553W
63601
CFM International
CFM56-7B27E/F
38778
38776
6
Boeing
737-800
N8552Z
63580
CFM International
CFM56-7B27E/F
38739
38704
7
Boeing
737-800
N8551Q
36951
CFM International
CFM56-7B27E/F
38678
38661
8
Boeing
737-800
N8549Z
63597
CFM International
CFM56-7B27E/F
38659
38658
9
Boeing
737-800
N8548P
36968
CFM International
CFM56-7B27E/F
38642
38643
10
Boeing
737-800
N8547V
63572
CFM International
CFM56-7B27E/F
38517
38500
11
Boeing
737-800
N8545V
63573
CFM International
CFM56-7B27E/F
38531
38526
12
Boeing
737-800
N8546V
63574
CFM International
CFM56-7B27E/F
38542
38540
13
Boeing
737-800
N8544Z
36926
CFM International
CFM56-7B27E/F
38486
38460
14
Boeing
737-800
N8543Z
63587
CFM International
CFM56-7B27E/F
38459
38454
15
Boeing
737-800
N8542Z
63581
CFM International
CFM56-7B27E/F
38415
38414
16
Boeing
737-800
N8541W
63599
CFM International
CFM56-7B27E/F
38385
38378
17
Boeing
737-800
N8540V
63598
CFM International
CFM56-7B27E/F
38372
38371
18
Boeing
737-800
N8539V
42534
CFM International
CFM56-7B27E/F
38352
38348
19
Boeing
737-800
N8538V
63586
CFM International
CFM56-7B27E/F
38355
38342
20
Boeing
737-800
N8537Z
63595
CFM International
CFM56-7B27E/F
38345
38332
21
Boeing
737-800
N8536Z
63571
CFM International
CFM56-7B27E/F
38344
38321
22
Boeing
737-800
N8535S
63596
CFM International
CFM56-7B27E/F
38330
38328
23
Boeing
737-800
N8532S
63576
CFM International
CFM56-7B27E/F
38297
38272
24
Boeing
737-800
N8533S
63577
CFM International
CFM56-7B27E/F
38292
38305
25
Boeing
737-800
N8534Z
63578
CFM International
CFM56-7B27E/F
38302
38299
26
Boeing
737-800
N8531Q
63575
CFM International
CFM56-7B27E/F
38295
38268
27
Boeing
737-800
N8530W
63592
CFM International
CFM56-7B27E/F
38203
38202
28
Boeing
737-800
N8529Z
36974
CFM International
CFM56-7B27E/F
38168
38169
29
Boeing
737-800
N8528Q
36927
CFM International
CFM56-7B27E/F
38126
38165
30
Boeing
737-800
N8527Q
36946
CFM International
CFM56-7B27E/F
38115
38114
31
Boeing
737-800
N8526W
36972
CFM International
CFM56-7B27E/F
864994
864984
32
Boeing
737-800
N8525S
36949
CFM International
CFM56-7B27E/F
864950
864947
33
Boeing
737-800
N8524Z
36970
CFM International
CFM56-7B27E/F
864933
864926
34
Boeing
737-800
N8523W
36969
CFM International
CFM56-7B27E/F
864887
864885
35
Boeing
737-800
N8522P
36922
CFM International
CFM56-7B27E/F
864878
864873
36
Boeing
737-800
N8520Q
42532
CFM International
CFM56-7B27E/F
864858
864844
37
Boeing
737-800
N8519R
36910
CFM International
CFM56-7B27E/F
864852
864851
38
Boeing
737-800
N8518R
63593
CFM International
CFM56-7B27E/F
864791
864797
39
Boeing
737-800
N8515X
36943
CFM International
CFM56-7B27E/F
864774
864766
40
Boeing
737-800
N8517F
63594
CFM International
CFM56-7B27E/F
864777
864773
41
Boeing
737-800
N8514F
36975
CFM International
CFM56-7B27E/F
864763
864761
42
Boeing
737-800
N8513F
36976
CFM International
CFM56-7B27E/F
864756
864747
 
 
 
 
 
 
 
 
 



EXHIBIT A
1




--------------------------------------------------------------------------------





43
Boeing
737-800
N8512U
38816
CFM International
CFM56-7B27E/F
864733
864731
44
Boeing
737-800
N8511K
36670
CFM International
CFM56-7B27E/F
864729
864710
45
Boeing
737-800
N8510E
36944
CFM International
CFM56-7B27E/F
864714
864700
46
Boeing
737-800
N8509U
36925
CFM International
CFM56-7B27E/F
864695
864677
47
Boeing
737-800
N8508W
38814
CFM International
CFM56-7B27E/F
864686
864685
48
Boeing
737-800
N8507C
41531
CFM International
CFM56-7B27E/F
864666
864640
49
Boeing
737-800
N8504G
38812
CFM International
CFM56-7B27E/F
864599
864598
50
Boeing
737-800
N8503A
38813
CFM International
CFM56-7B27E/F
864584
864582
51
Boeing
737-800
N8502Z
36666
CFM International
CFM56-7B27E/F
864568
864563
52
Boeing
737-800
N8501V
41530
CFM International
CFM56-7B27E/F
864542
864444
53
Boeing
737-8H4
N8698B
36977
CFM International
CFM56-7B27E/F
864488
864487
54
Boeing
737-8H4
N8699A
36923
CFM International
CFM56-7B27E/F
864497
864482
55
Boeing
737-8H4
N8697C
36728
CFM International
CFM56-7B27E/F
864413
865389
56
Boeing
737-8H4
N8696E
36678
CFM International
CFM56-7B27E/F
864455
864437
57
Boeing
737-8H4
N8695D
35965
CFM International
CFM56-7B27E/F
865167
864347
58
Boeing
737-8H4
N8694E
36661
CFM International
CFM56-7B27E/F
864411
864409
59
Boeing
737-8H4
N8676A
36941
CFM International
CFM56-7B27E/F
862719
862713
60
Boeing
737-8H4
N8675A
35976
CFM International
CFM56-7B27E/F
862714
862701
61
Boeing
737-8H4
N8673F
36937
CFM International
CFM56-7B27E/F
862629
862628
62
Boeing
737-8H4
N8674B
36734
CFM International
CFM56-7B27E/F
862671
862675
63
Boeing
737-8H4
N8672F
36940
CFM International
CFM56-7B27E/F
862613
862612
64
Boeing
737-8H4
N8671D
36715
CFM International
CFM56-7B27E/F
862432
862336
65
Boeing
737-8H4
N8670A
36656
CFM International
CFM56-7B27E/F
862254
862156
66
Boeing
737-8H4
N8669B
36655
CFM International
CFM56-7B27E/F
862139
862136
67
Boeing
737-8H4
N8668A
36903
CFM International
CFM56-7B27E/F
660999
660985
68
Boeing
737-8H4
N8667D
36657
CFM International
CFM56-7B27E/F
660957
661927
69
Boeing
737-8H4
N8662F
36936
CFM International
CFM56-7B27E/F
660829
660748
70
Boeing
737-8H4
N8661A
36906
CFM International
CFM56-7B27E/F
660566
660553
71
Boeing
737-8H4
N8660A
36654
CFM International
CFM56-7B27E/F
661511
660471
72
Boeing
737-8H4
N8659D
36901
CFM International
CFM56-7B27E/F
660527
661482
73
Boeing
737-8H4
N8658A
36899
CFM International
CFM56-7B27E/F
660656
660643
74
Boeing
737-8H4
N8657B
42535
CFM International
CFM56-7B27E/F
660653
660638
75
Boeing
737-8H4
N8656B
42530
CFM International
CFM56-7B27E/F
661562
661573
76
Boeing
737-8H4
N8653A
37037
CFM International
CFM56-7B27E/F
660552
661505
77
Boeing
737-8H4
N8655D
42529
CFM International
CFM56-7B27E/F
660572
660569
78
Boeing
737-8H4
N8654B
37045
CFM International
CFM56-7B27E/F
660571
660567
79
Boeing
737-8H4
N8644C
35973
CFM International
CFM56-7B27E/F
660212
660199
80
Boeing
737-8H4
N8643A
42524
CFM International
CFM56-7B27E/F
660216
660209
81
Boeing
737-8H4
N8652B
36971
CFM International
CFM56-7B27E/F
660484
660480
82
Boeing
737-8H4
N8651A
36920
CFM International
CFM56-7B27E/F
660429
660397
83
Boeing
737-8H4
N8650F
36909
CFM International
CFM56-7B27E/F
660371
660361
84
Boeing
737-8H4
N8649A
42527
CFM International
CFM56-7B27E/F
660322
660319
85
Boeing
737-8H4
N8648A
42531
CFM International
CFM56-7B27E/F
660287
657922
86
Boeing
737-8H4
N8646B
36935
CFM International
CFM56-7B27E/F
660242
660241
87
Boeing
737-8H4
N8647A
42528
CFM International
CFM56-7B27E/F
660245
660244
88
Boeing
737-8H4
N8645A
36907
CFM International
CFM56-7B27E/F
660226
660224
89
Boeing
737-8H4
N8642E
42525
CFM International
CFM56-7B27E/F
660201
660195
90
Boeing
737-8H4
N8639B
60086
CFM International
CFM56-7B27E/F
660139
660133
91
Boeing
737-8H4
N8641B
60085
CFM International
CFM56-7B27E/F
660178
660171
92
Boeing
737-8H4
N8638A
36911
CFM International
CFM56-7B27E/F
660107
657995
 
 
 
 
 
 
 
 
 



EXHIBIT A
2




--------------------------------------------------------------------------------





93
Boeing
737-8H4
N8640D
60084
CFM International
CFM56-7B27E/F
660144
660143
94
Boeing
737-8H4
N8637A
42523
CFM International
CFM56-7B27E/F
660109
658974
95
Boeing
737-8H4
N500WR
36898
CFM International
CFM56-7B27E/F
660106
657978
96
Boeing
737-8H4
N8324A
35966
CFM International
CFM56-7B27E/F
962369
962366
97
Boeing
737-8H4
N8323C
37005
CFM International
CFM56-7B27E/F
962352
962347
98
Boeing
737-8H4
N8322X
36997
CFM International
CFM56-7B27E/F
962271
962267
99
Boeing
737-8H4
N8321D
36687
CFM International
CFM56-7B27E/F
962264
962261
100
Boeing
737-8H4
N8320J
36686
CFM International
CFM56-7B27E/F
962135
962128
101
Boeing
737-8H4
N8319F
36994
CFM International
CFM56-7B27E/F
963209
962198
102
Boeing
737-8H4
N8318F
36685
CFM International
CFM56-7B27E/F
962173
962145
103
Boeing
737-8H4
N8317M
36992
CFM International
CFM56-7B27E/F
962134
962109
104
Boeing
737-8H4
N8316H
36684
CFM International
CFM56-7B27E/F
960997
960990
105
Boeing
737-8H4
N8315C
38811
CFM International
CFM56-7B27E/F
960979
960978
106
Boeing
737-8H4
N8314L
36990
CFM International
CFM56-7B27E/F
960966
960964
107
Boeing
737-8H4
N8302F
36680
CFM International
CFM56-7B27E/F
960721
960713
108
Boeing
737-8H4
N8301J
36980
CFM International
CFM56-7B27E/F
960657
960656
109
Boeing
737-7H4
N969WN
41777
CFM International
CFM56-7B24E
961486
960510
110
Boeing
737-7H4
N968WN
36679
CFM International
CFM56-7B24E
961473
961472
111
Boeing
737-7H4
N967WN
36967
CFM International
CFM56-7B24E
960329
960275
112
Boeing
737-7H4
N966WN
36966
CFM International
CFM56-7B24E
960284
960282
113
Boeing
737-7H4
N962WN
36963
CFM International
CFM56-7B24E
960213
804223
114
Boeing
737-7H4
N961WN
36962
CFM International
CFM56-7B24/3
961177
960192
115
Boeing
737-7H4
N960WN
36675
CFM International
CFM56-7B24/3
960182
960180
116
Boeing
737-7H4
N959WN
36674
CFM International
CFM56-7B24/3
960139
804908
117
Boeing
737-7H4
N958WN
36673
CFM International
CFM56-7B24/3
805936
804960
118
Boeing
737-7H4
N957WN
41528
CFM International
CFM56-7B24/3
805933
804955
119
Boeing
737-7H4
N956WN
36672
CFM International
CFM56-7B24/3
804899
804897
120
Boeing
737-7BD
N556WN
33936
CFM International
CFM56-7B24/3
804885
804863
121
Boeing
737-7H4
N955WN
36671
CFM International
CFM56-7B24/3
804844
804823
122
Boeing
737-7BD
N555LV
36726
CFM International
CFM56-7B24/3
805809
804725
123
Boeing
737-7H4
N951WN
36665
CFM International
CFM56-7B24/3
805301
804303
124
Boeing
737-7H4
N950WN
36664
CFM International
CFM56-7B24/3
805356
804336
125
Boeing
737-7H4
N949WN
36663
CFM International
CFM56-7B24/3
804331
804322
126
Boeing
737-7H4
N948WN
36662
CFM International
CFM56-7B24/3
804204
804203
127
Boeing
737-7H4
N947WN
36924
CFM International
CFM56-7B24/3
804191
804188
128
Boeing
737-7H4
N946WN
36918
CFM International
CFM56-7B24/3
804108
804107
129
Boeing
737-7H4
N945WN
36660
CFM International
CFM56-7B24/3
803864
802953
130
Boeing
737-7H4
N944WN
36659
CFM International
CFM56-7B24/3
803888
802946
131
Boeing
737-7H4
N943WN
36913
CFM International
CFM56-7B24/3
802895
802894
132
Boeing
737-7BD
N7724A
36725
CFM International
CFM56-7B20
802123
802122
133
Boeing
737-7BD
N7749B
36724
CFM International
CFM56-7B20
896973
896972
134
Boeing
737-7H4
N942WN
36648
CFM International
CFM56-7B24/3
802370
802267
135
Boeing
737-7H4
N941WN
36647
CFM International
CFM56-7B24/3
803273
802222
136
Boeing
737-7H4
N940WN
36900
CFM International
CFM56-7B24/3
802356
802355
137
Boeing
737-7H4
N939WN
36646
CFM International
CFM56-7B24/3
803327
802330
138
Boeing
737-7H4
N938WN
36645
CFM International
CFM56-7B24/3
802320
802309
139
Boeing
737-7H4
N937WN
36644
CFM International
CFM56-7B24/3
803296
802304
140
Boeing
737-7H4
N936WN
36643
CFM International
CFM56-7B24/3
896984
896910
141
Boeing
737-7H4
N929WN
36631
CFM International
CFM56-7B24/3
896688
896687
142
Boeing
737-7H4
N928WN
36890
CFM International
CFM56-7B24/3
896686
896677
 
 
 
 
 
 
 
 
 



EXHIBIT A
3




--------------------------------------------------------------------------------





143
Boeing
737-7H4
N927WN
36889
CFM International
CFM56-7B24/3
897566
896662
144
Boeing
737-7H4
N924WN
36628
CFM International
CFM56-7B24/3
896586
896570
145
Boeing
737-7H4
N919WN
36625
CFM International
CFM56-7B24/3
897412
897411
146
Boeing
737-7H4
N920WN
32460
CFM International
CFM56-7B24/3
896482
896456
147
Boeing
737-7H4
N917WN
36624
CFM International
CFM56-7B24/3
896352
896142
148
Boeing
737-7BD
N7752B
33943
CFM International
CFM56-7B20
896388
896380



(EACH OF WHICH ENGINES DESCRIBED ABOVE HAVING AT LEAST 550 RATED TAKEOFF
HORSEPOWER OR THE EQUIVALENT THEREOF)









EXHIBIT A
4




--------------------------------------------------------------------------------








EXHIBIT H
 
FORM OF MORTGAGED AIRCRAFT OPERATING AGREEMENT
 
 
[See attached.]









 
 




--------------------------------------------------------------------------------








MORTGAGED AIRCRAFT OPERATING AGREEMENT



This MORTGAGED AIRCRAFT OPERATING AGREEMENT, dated as of March 30, 2020 (this
“Agreement”) is made between SOUTHWEST AIRLINES CO. (the “Company”), and
JPMORGAN CHASE BANK, N.A. acting as administrative agent (in such capacity,
“Collateral Agent”), for the Banks.
W I T N E S S E T H:

WHEREAS, pursuant to that certain Amended and Restated 364-Day Credit Agreement,
dated as of March 30, 2020 (as such agreement may be amended, restated, amended
and restated, supplemented or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), among the Company, JPMorgan Chase Bank, N.A.,
as administrative agent, and the Banks, the Company and the Collateral Agent has
agreed to execute and deliver this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follow:
ARTICLE I
DEFINITIONS

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, capitalized terms used herein have the meanings
set for in Annex A hereto.
ARTICLE II
[RESERVED]
ARTICLE III
COVENANTS OF THE COMPANY

Section 3.01    Liens.
(a)Performance of Obligations. The Company shall perform all of the agreements,
covenants and provisions contained in this Agreement for the benefit of the
Secured Parties.
(b)Liens. The Company will not directly or indirectly create, incur, assume or
suffer to exist any Lien on or with respect to the Company’s interest in the
Collateral, except Permitted Liens. The Company shall promptly, at its own
expense, take such action as may be necessary to duly discharge (by bonding or
otherwise) any such Lien other than a Permitted Liens arising at any time.







--------------------------------------------------------------------------------





Section 3.02    Possession, Operation and Use, Maintenance, Registration and
Markings.
(a)General. Except as otherwise expressly provided herein, the Company shall be
entitled to operate, use, locate, employ or otherwise utilize or not utilize any
Airframe, any Engine or any Part in any lawful manner or place in accordance
with the Company’s or any Permitted Lessee’s business judgment.
(b)Possession. The Company, without the prior consent of the Collateral Agent,
shall not lease or otherwise in any manner deliver, transfer or relinquish
possession of any Aircraft, Airframe or Engine or install any Engine, or permit
any Engine to be installed, on any airframe other than the associated Airframe;
except that the Company may, without such prior written consent of the
Collateral Agent:
(i)    Subject or permit any Permitted Lessee to subject (i) any Airframe to
normal interchange agreements and (ii) any Engine to normal interchange,
pooling, borrowing or similar arrangements, in each case customary in the
commercial airline industry and entered into by the Company or such Permitted
Lessee, as the case may be, in the ordinary course of business; provided,
however, that (A) no transfer of the registration of any Airframe or Engine
shall be effected in connection therewith and (B) if the Company’s title to any
such Airframe or Engine is divested under any such agreement or arrangement,
then such Airframe or Engine shall be deemed to have suffered an Event of Loss
as of the date of such divestiture, and the Company shall comply with Section
3.04(e) or 3.05, as applicable, in respect thereof;
(ii)    Deliver or permit any Permitted Lessee to deliver possession of any
Aircraft, Airframe, Engine or Part (x) to the Airframe Manufacturer, the Engine
Manufacturer, the manufacturer thereof or to any third-party maintenance
provider for testing, service, repair, maintenance or overhaul work on such
Aircraft, Airframe, Engine or Part, or, to the extent required or permitted by
Section 3.04, for alterations or modifications in or additions to such Aircraft,
Airframe or Engine, (y) to any Person for the purpose of transport to a Person
referred to in the preceding clause (x) or (z) to any storage facility;
(iii)    Install or permit any Permitted Lessee to install any Engine on an
airframe owned by the Company or such Permitted Lessee, as the case may be, free
and clear of all Liens, except (x) Permitted Liens and those that do not apply
to such Engine, and (y) the rights of third parties under normal interchange or
pooling agreements and arrangements of the type that would be permitted under
Section 3.02(b)(i);
(iv)    Install or permit any Permitted Lessee to install any Engine on an
airframe leased to the Company or such Permitted Lessee, or owned by the Company
or such Permitted Lessee subject to a mortgage, security agreement, conditional
sale or other secured financing arrangement, but only if (x) such airframe is
free and clear of all Liens, except (A) the rights of the parties to such lease,
or any such secured financing arrangement, covering such airframe and (B) Liens
of the type permitted by clause (iii) above and (y) the Company or Permitted
Lessee, as the case may be, shall have received from the lessor, mortgagee,
secured party or conditional seller, in respect of such airframe, a written
agreement (which may be a copy of the lease, mortgage, security agreement,
conditional sale or other agreement covering such airframe), whereby such Person
agrees that it will




2




--------------------------------------------------------------------------------





not acquire or claim any right, title or interest in, or Lien on, such Engine by
reason of such Engine being installed on such airframe at any time while such
Engine is subject to the Lien of the Mortgage;
(v)    Install or permit any Permitted Lessee to install any Engine on an
airframe leased to the Company or such Permitted Lessee or owned by the Company
or such Permitted Lessee subject to a mortgage, security agreement, conditional
sale or other secured financing arrangement under circumstances where neither
clause (iii) or (iv) above is applicable; provided, however, that any such
installation shall be deemed an Event of Loss with respect to such Engine, and
the Company shall comply with Section 3.04(e) in respect thereof;
(vi)    Transfer or permit any Permitted Lessee to transfer possession of any
Aircraft, Airframe or Engine to the U.S. Government, in which event the Company
shall promptly notify the Collateral Agent in writing of any such transfer of
possession and, in the case of any transfer pursuant to CRAF, in such
notification shall identify by name, address and telephone numbers the
Contracting Officer Representative or Representatives for the Military Airlift
Command of the United States Air Force to whom notices must be given and to whom
requests or claims must be made to the extent applicable under CRAF;
(vii)    Enter into a charter or Wet Lease or other similar arrangement with
respect to any Aircraft, or any other aircraft on which any Engine may be
installed (which shall not be considered a transfer of possession hereunder);
(viii)    So long as no Event of Default shall have occurred and be continuing,
and subject to the provisions of the immediately following paragraph, enter into
a lease with respect to any Aircraft, Airframe or Engine to any Permitted Air
Carrier that both is not then subject to any bankruptcy, insolvency,
liquidation, reorganization, dissolution or similar proceeding and does not then
have substantially all of its property in the possession of any liquidator,
trustee, receiver or similar person or any other Person approved in writing by
the Collateral Agent; provided that, in the case only of a lease to a Permitted
Foreign Air Carrier, (A) the United States maintains normal diplomatic relations
with the country of domicile of such Permitted Foreign Air Carrier (or, in the
case of Taiwan, diplomatic relations at least as good as those in effect on the
Closing Date) and (B) the Company shall have furnished to the Collateral Agent
and the Banks a favorable opinion reasonably acceptable to the Collateral Agent
of reputable counsel in the country of domicile of such Permitted Foreign Air
Carrier, that (v) the terms of such lease are the legal, valid and binding
obligations of the parties thereto enforceable under the laws of such
jurisdiction (subject to customary exceptions), (w) it is not necessary for the
Collateral Agent or any Bank to register or qualify to do business in such
country, if not already so registered or qualified, as a result, in whole or in
part, of the proposed lease, (x) the Collateral Agent’s Lien in respect of, such
Aircraft, Airframe and Engine will be recognized as a first priority (subject to
Permitted Liens) security interest and enforceable, subject to customary
exceptions not materially less favorable to the Collateral Agent than on the
Closing Date in the United States, in such jurisdiction (including the
Collateral Agent’s right to repossess the Aircraft), (y) the Laws of such
jurisdiction of domicile require fair compensation by the government of such
jurisdiction, payable in a currency




3




--------------------------------------------------------------------------------





freely convertible into Dollars, for the loss of title to such Aircraft,
Airframe or Engine in the event of the requisition by such government of such
title (unless the Company shall provide insurance in the amounts required with
respect to hull insurance under the Mortgage and this Agreement covering the
requisition of title to such Aircraft, Airframe or Engine by the government of
such jurisdiction so long as such Aircraft, Airframe or Engine is subject to
such lease) and (z) the agreement of such Permitted Air Carrier that its rights
under the lease are subject and subordinate to all the terms of the Mortgage and
this Agreement is enforceable against such Permitted Air Carrier under
applicable law (subject to customary exceptions) and if the lessee is a U.S.
Certificated Air Carrier, the Company will be entitled as lessor of the benefits
of Section 1110 of the Bankruptcy Code in which the lessee is the debtor;
provided that (1) the rights of any transferee who receives possession by reason
of a transfer permitted by any of clauses (i) through (viii) of this Section
3.02(b) (other than by a transfer of any Engine which is deemed an Event of
Loss) shall be subject and subordinate to all the terms of the Mortgage and this
Agreement, including the rights of the Collateral Agent to void such lease in
the exercise of its rights to repossession of any Airframe or any Engine
hereunder, (2) the Company shall remain primarily liable for the performance of
all of the terms of the Mortgage and this Agreement and all the terms and
conditions of the Mortgage and the other Loan Papers shall remain in effect and
(3) no lease or transfer of possession otherwise in compliance with this Section
3.02(b) shall (x) result in any registration or re-registration of an Aircraft,
except to the extent permitted by Section 3.02(e), or result in the maintenance,
operation or use thereof except in compliance with Sections 3.02(c) and 3.02(d)
or (y) permit any action not permitted to the Company hereunder.
In the case of any lease permitted under this Section 3.02(b), the Company will
include in such lease appropriate provisions which (s) make such lease expressly
subject and subordinate to all of the terms of the Mortgage and this Agreement,
including the rights of the Collateral Agent to void such lease in the exercise
of its rights to repossession of any Airframe or any Engine hereunder; (t)
require the Permitted Lessee to comply with the terms of Section 3.06; and (u)
require that any Airframe or any Engine subject thereto be used in accordance
with the limitations applicable to the Company’s possession and use provided in
the Mortgage and this Agreement. No lease permitted under this Section 3.02(b)
shall be entered into unless (w) the Company shall provide written notice to the
Collateral Agent (such notice in the case of a lease to a U.S. Certificated Air
Carrier to be given promptly after entering into any such lease or, in the case
of a lease to any other Permitted Air Carrier, 10 days in advance of entering
into such lease); (x) the Company shall furnish to the Collateral Agent evidence
reasonably satisfactory to the Collateral Agent that the insurance required by
Section 3.06 remains in effect; (y) all necessary documents shall have been duly
filed, registered or recorded in such public offices as may be required fully to
preserve the first priority security interest and International Interest
(subject to Permitted Liens) of the Collateral Agent in any Aircraft, Airframe
and Engines; and (z) the Company shall reimburse the Collateral Agent for all of
their respective reasonable out-of-pocket fees and expenses, including, without
limitation, reasonable fees and disbursements of counsel to the Collateral Agent
incurred by them in connection with any such lease. Except as otherwise provided
herein and without in any way relieving the Company from its primary obligation
for the performance of its obligations under the Mortgage and this Agreement,
the Company may in its sole discretion permit a Permitted Lessee to exercise any
or all rights which the Company would be entitled to exercise under Sections
3.02 (other than the right to lease any Aircraft, Airframe or Engine pursuant to
Section 3.02(b)(viii)) and 3.04, and may cause




4




--------------------------------------------------------------------------------





a Permitted Lessee to perform any or all of the Company’s obligations under
Article III, and the Collateral Agent agrees to accept actual and full
performance thereof by a Permitted Lessee in lieu of performance by the Company.
The Company shall provide the Collateral Agent a copy of each Permitted Lease
which has a term of more than one (1) year promptly after execution thereof. In
addition, the Company shall collaterally assign to the Collateral Agent (and
take all further actions in order to create, grant, establish, preserve, protect
and perfect the validity, perfection and priority of the Liens and security
interests created or intended to be created by the Mortgage), as additional
security for the Obligations, Company’s rights, but not its obligations, under
any such Permitted Lease having a term in excess of one (1) year (provided that
so long as no Event of Default shall have occurred and be continuing hereunder,
Company shall be entitled to exercise all rights and remedies with respect to
such Permitted Lease). In connection with the foregoing assignment, the Company
shall deliver any chattel paper originals of any Permitted Lease having a term
in excess of one (1) year to the Collateral Agent.
The Collateral Agent hereby agrees and each other Secured Party by execution of
the Credit Agreement or an “Assignment and Assumption” thereunder agrees, for
the benefit of each lessor, conditional seller or secured party of any engine
leased to, or purchased by, the Company or any Permitted Lessee subject to a
lease, conditional sale or security agreement that the Collateral Agent, each
other Secured Party, and their respective successors and assigns will not
acquire or claim, as against such lessor, conditional seller or secured party,
any right, title or interest in any engine as the result of such engine being
installed on an Airframe at any time while such engine is subject to such lease,
conditional sale or security agreement and owned by such lessor or conditional
seller or subject to a security interest in favor of such secured party.
(c)Operation and Use. So long as an Aircraft, Airframe or Engine is subject to
the Lien of the Mortgage, the Company shall not (or permit any Permitted Lessee
to) operate, use or locate such Aircraft, Airframe or Engine, or allow such
Aircraft, Airframe or Engine to be operated, used or located, (i) in any area
excluded from coverage by any insurance required by the terms of Section 3.06,
except in the case of a requisition by the U.S. Government where the Company
obtains indemnity in lieu of such insurance from the U.S. Government, or
insurance from the U.S. Government, against substantially the same risks and for
at least the amounts of the insurance required by Section 3.06 covering such
area, or (ii) in any recognized area of hostilities unless covered in accordance
with Section 3.06 by war risk insurance, or in either case unless such Aircraft,
Airframe or Engine is only temporarily operated, used or located in such area as
a result of an emergency, equipment malfunction, navigational error, hijacking,
weather condition or other similar unforeseen circumstance, so long as the
Company diligently and in good faith proceeds to remove such Aircraft, Airframe
or Engine from such area. So long as an Aircraft, Airframe or Engine is subject
to the Lien of the Mortgage, the Company shall not permit such Aircraft,
Airframe or Engine to be used, operated, maintained, serviced, repaired or
overhauled (x) in violation of any Law binding on or applicable to such
Aircraft, Airframe, or Engine or (y) in violation of any airworthiness
certificate, license or registration of any Governmental Authority relating to
such Aircraft, Airframe or Engine, except (i) immaterial or non-recurring
violations with respect to which corrective measures are taken promptly by the
Company or Permitted Lessee, as the case may be, upon discovery thereof, or (ii)
to the extent the validity or application of any such Law or requirement
relating to any such certificate, license or registration is being contested in
good faith by the Company or Permitted Lessee in any reasonable manner which
does not involve any material risk of the sale,




5




--------------------------------------------------------------------------------





forfeiture or loss of such Aircraft, Airframe or Engine, any material risk of
criminal liability or material civil penalty against the Collateral Agent or any
other Secured Party or impair the Collateral Agent’s security interest in such
Aircraft, Airframe or Engine.
(d)Maintenance and Repair. So long as an Aircraft, Airframe or Engine is subject
to the Lien of the Mortgage, the Company shall cause such Aircraft, Airframe or
Engine to be maintained, serviced, repaired and overhauled in accordance with
(i) the Company’s maintenance program for the same manufacturer and model as
such Aircraft, Airframe or Engine approved by the FAA or maintenance standards
required by or substantially equivalent to those required by the central
aviation authority of Canada, France, Germany, Japan, the Netherlands or the
United Kingdom for such Aircraft, Airframe and Engine, so as to (A) keep such
Aircraft, Airframe and Engine in as good operating condition as on the Closing
Date, ordinary wear and tear excepted, and (B) keep such Aircraft in such
operating condition as may be necessary to enable the applicable airworthiness
certification of such Aircraft to be maintained under the regulations of the FAA
or other Aviation Authority then having jurisdiction over the operation of such
Aircraft, except in any such case during (x) temporary periods of storage in
accordance with applicable regulations, maintenance and modification permitted
hereunder or (z) periods when the FAA or such other Aviation Authority has
revoked or suspended the airworthiness certificates for Boeing 737- 800 and/or
Boeing 737-700 aircraft unless such grounding by the FAA or Aviation Authority
was caused by the failure of the Company to maintain, service, repair and
overhaul such Aircraft in the manner required hereby; and (ii) except during
periods when a Permitted Lease with respect to such Aircraft, Airframe or Engine
is in effect, the same standards as the Company uses with respect to similar
aircraft of similar size in its fleet operated by the Company in similar
circumstances and, during any period in which a Permitted Lease with respect to
such Aircraft, Airframe or Engine is in effect, the same standards used by the
Permitted Lessee with respect to similar aircraft of similar size in its fleet
and operated by the Permitted Lessee in similar circumstances (it being
understood that this clause (ii) shall not limit the Company’s obligations under
the preceding clause (i)). The Company further agrees that each Aircraft,
Airframe and Engine will be maintained, used, serviced, repaired, overhauled or
inspected in compliance with applicable Laws with respect to the maintenance of
such Aircraft, Airframe and Engine and in compliance with each applicable
airworthiness certificate, license and registration relating to such Aircraft,
Airframe or Engine issued by the Aviation Authority, other than minor or
nonrecurring violations with respect to which corrective measures are taken upon
discovery thereof and except to the extent the Company or Permitted Lessee is
contesting in good faith the validity or application of any such Law or
requirement relating to any such certificate, license or registration in any
reasonable manner which does not create a material risk of sale, loss or
forfeiture of such Aircraft, Airframe or Engine or the interest of the
Collateral Agent therein, or any material risk of criminal liability or material
civil penalty against the Collateral Agent or any other Secured Party. The
Company shall maintain or cause to be maintained (or regularly translate) the
Aircraft Documents in the English language.
(e)Registration. On or prior to the Closing Date, the Company shall cause each
Aircraft to be duly registered in its name under the Act and except as otherwise
permitted by this Section 3.02(e) at all times thereafter shall cause each
Aircraft to remain so registered. So long as no Event of Default shall have
occurred and be continuing, the Company may, by written notice to the Collateral
Agent, request to change the country of registration of any Aircraft (each, a
“Reregistration Request”). The Collateral Agent shall promptly upon receiving a
Reregistration Request, notify the Banks of such Reregistration Request. Any
such change in registration shall be effected at the Company’s sole cost and
expense, and only in compliance with, and subject to all




6




--------------------------------------------------------------------------------





of the conditions set forth in, Annex C hereto. Unless the Mortgage has been
discharged, the Company shall also cause the Mortgage to be duly recorded and at
all times maintained of record as a valid, first-priority perfected mortgage
(subject to Permitted Liens) on the Company’s right, title and interest in each
Aircraft, Airframe and Engine (except to the extent such perfection or priority
cannot be maintained solely as a result of the failure by the Collateral Agent
to execute and deliver any necessary documents or such perfection is terminated
by the Collateral Agent). Unless the Mortgage has been discharged as to an
Airframe or Engine, the Company shall cause the International Interest granted
under the Mortgage in favor of the Collateral Agent in such Airframe or such
Engine to be registered on the International Registry as an International
Interest on such Airframe and Engine, subject to the Collateral Agent providing
its consent to the International Registry with respect thereto.
Section 3.03    Inspection.
(a)At all reasonable times, so long as an Aircraft is subject to the Lien of the
Mortgage, the Secured Parties and their respective authorized representatives
(the “Inspecting Parties”) may (not more than once every 12 months unless an
Event of Default has occurred and is continuing, then such inspection right
shall not be so limited) inspect such Aircraft and its associated Airframe and
Engines (including without limitation, the related Aircraft Documents) and any
such Inspecting Party may make copies of such Aircraft Documents not reasonably
deemed confidential by the Company or such Permitted Lessee. The Secured Parties
shall not have any duty to make any such inspection and shall not incur any
liability or obligation by reason of not making any such inspection, and no
inspection pursuant to this Section 3.03 shall relieve Company of any of its
obligations hereunder.
(b)Any inspection of an Aircraft hereunder shall be limited to a visual, walk-
around inspection and shall not include the opening of any panels, bays or other
components of such Aircraft, and no such inspection shall interfere with the
Company’s or any Permitted Lessee’s maintenance and operation of such Aircraft.
(c)With respect to such rights of inspection, no Secured Party shall have any
duty or liability to make, or any duty or liability by reason of not making, any
such visit, inspection or survey.
(d)Each Inspecting Party shall bear its own expenses in connection with any such
inspection (including the cost of any copies made in accordance with Section
3.03(a)) provided that all such expenses incurred while an Event of Default
shall be continuing shall be paid by the Company.
(e)Each of the Inspecting Parties and each of the Secured Parties shall keep,
and shall cause their respective employees and representatives to hold in strict
confidence all information acquired pursuant to any inspection pursuant this
Section 3.03; except for disclosure to any Affiliate of a Bank as a necessary
part of the administration of the Credit Agreement and necessary disclosure to
participants in the Loans, disclosure in connection with disputes relating to
the Loan Papers, or disclosure compelled by judicial or administrative process
or by other requirements of Law.




7




--------------------------------------------------------------------------------





Section 3.04    Replacement and Pooling of Parts, Alterations, Modifications and
Additions; Substitution of Engines.
(a)Replacement of Parts. Except as otherwise provided herein, so long as an
Airframe or Engine is subject to the Lien of the Mortgage, the Company, at its
own cost and expense, will, or will cause a Permitted Lessee to, at its own cost
and expense, promptly replace (or cause to be replaced) all Parts which may from
time to time be incorporated or installed in or attached to such Airframe or
Engine and which may from time to time become worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for use
for any reason whatsoever. In addition, the Company may, at its own cost and
expense, or may permit a Permitted Lessee at its own cost and expense to, remove
(or cause to be removed) in the ordinary course of maintenance, service, repair,
overhaul or testing any Parts, whether or not worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for
use; provided, however, that the Company, except as otherwise provided herein,
at its own cost and expense, will, or will cause a Permitted Lessee at its own
cost and expense to, replace such Parts as promptly as practicable. All
replacement parts shall be owned by Company and be free and clear of all Liens,
except for Permitted Liens and pooling arrangements to the extent permitted by
Section 3.04(c) below (and except in the case of replacement property
temporarily installed on an emergency basis) and shall be in as good an
operating condition and have a value and utility not less than the value and
utility of the Parts replaced (assuming such replaced Parts were in the
condition required hereunder).
(b)Parts Subject to Lien. Except as otherwise provided herein, any Part at any
time removed from any Airframe or Engine shall remain subject to the Lien of the
Mortgage, no matter where located, until such time as such Part shall be
replaced by a part that has been incorporated or installed in or attached to
such Airframe or Engine and that meets the requirements for replacement parts
specified above. Immediately upon any replacement part becoming incorporated or
installed in or attached to any Airframe or Engine as provided in Section
3.04(a), without further act, (i) the replaced Part shall thereupon be free and
clear of all rights of the Collateral Agent and shall no longer be deemed a Part
hereunder and (ii) such replacement part shall become subject to the Mortgage
and be deemed part of such Airframe or Engine, as the case may be, for all
purposes hereof to the same extent as the Parts originally incorporated or
installed in or attached to such Airframe or Engine.
(c)Pooling of Parts. Any Part removed from any Airframe or Engine may be
subjected by the Company or a Permitted Lessee to a normal pooling arrangement
customary in the airline industry and entered into in the ordinary course of
business of the Company or Permitted Lessee, provided that the part replacing
such removed Part shall be incorporated or installed in or attached to such
Airframe or Engine in accordance with Sections 3.04(a) and 3.04(b) as promptly
as practicable after the removal of such removed Part. In addition, any
replacement part when incorporated or installed in or attached to any Airframe
or Engine may be owned by any third party, subject to a normal pooling
arrangement, so long as the Company or a Permitted Lessee, at its own cost and
expense, as promptly thereafter as reasonably possible, either (i) causes such
replacement part to become subject to the Lien of the Mortgage, free and clear
of all Liens except Permitted Liens, at which time such replacement part shall
become a Part or (ii) replaces (or causes to be replaced) such replacement part
by incorporating or installing in or attaching to such Aircraft, Airframe or
Engine a further replacement part owned by the Company free and clear of all
Liens




8




--------------------------------------------------------------------------------





except Permitted Liens and which shall become subject to the Lien of the
Mortgage in accordance with Section 3.04(b).
(d)Alterations, Modifications and Additions. The Company shall, or shall cause a
Permitted Lessee to, make (or cause to be made) alterations and modifications in
and additions to each Aircraft, Airframe and Engine as may be required to be
made from time to time to meet the applicable standards of the FAA or other
Aviation Authority having jurisdiction over the operation of such Aircraft, to
the extent made mandatory in respect of such Aircraft; provided, however, that
the Company or a Permitted Lessee may, in good faith and by appropriate
procedure, contest the validity or application of any law, rule, regulation or
order in any reasonable manner which does not materially adversely affect the
Collateral Agent’s interest in such Aircraft and does not involve any material
risk of sale, forfeiture or loss of such Aircraft or the interest of the
Collateral Agent therein, or any material risk of material civil penalty or any
material risk of criminal liability being imposed on the Collateral Agent or any
other Secured Party. In addition, the Company, at its own expense, may, or may
permit a Permitted Lessee at its own cost and expense to, from time to time make
or cause to be made such alterations and modifications in and additions to any
Airframe or Engine (each an “Optional Modification”) as the Company or such
Permitted Lessee may deem desirable in the proper conduct of its business
including, without limitation, removal of Parts which the Company deems obsolete
or no longer suitable or appropriate for use in such Airframe or Engine;
provided, however, that no such Optional Modification shall (i) materially
diminish the fair market value, utility or useful life of such Aircraft or
Engine below its fair market value, utility or useful life immediately prior to
such Optional Modification (assuming such Aircraft or Engine was in the
condition required by the Mortgage and this Agreement immediately prior to such
Optional Modification) or (ii) cause such Aircraft to cease to have the
applicable standard certificate of airworthiness except that such certificate of
airworthiness temporarily may be replaced by an experimental certificate during
the process of implementing and testing such Optional Modification and securing
related FAA re-certification of such Aircraft. All Parts incorporated or
installed in or attached to any Airframe or Engine as the result of any
alteration, modification or addition effected by the Company shall be free and
clear of any Liens except Permitted Liens and become subject to the Lien of the
Mortgage; provided that the Company or any Permitted Lessee may, at any time so
long as such Airframe or Engine is subject to the Lien of the Mortgage, remove
any such Part (such Part being referred to herein as a “Removable Part”) from
such Airframe or Engine if (i) such Part is in addition to, and not in
replacement of or in substitution for, any Part originally incorporated or
installed in or attached to such Airframe or Engine at the time of original
delivery thereof by the manufacturer or any Part in replacement of, or in
substitution for, any such original Part, (ii) such Part is not required to be
incorporated or installed in or attached or added to such Airframe or Engine
pursuant to the terms of Section 3.02(d) or the first sentence of this Section
3.04(d) and (iii) such Part can be removed from such Airframe or Engine without
materially diminishing the fair market value, utility or remaining useful life
which such Airframe or Engine would have had at the time of removal had such
removal not been effected by the Company, assuming such Aircraft was otherwise
maintained in the condition required by the Mortgage and this Agreement and such
Removable Part had not been incorporated or installed in or attached to such
Airframe or Engine. Upon the removal by the Company of any such Removable Part
or obsolete Part as above provided, title thereto shall, without further act, be
free and clear of all rights of the Collateral Agent and such Removable Part or
obsolete Part shall no longer be deemed a Part hereunder. Removable Parts may be
leased from or financed by (and subject to Liens thereunder in favor of) third
parties other than the Collateral Agent.




9




--------------------------------------------------------------------------------





(e)Substitution of Engines. Upon the occurrence of an Event of Loss with respect
to any Engine under circumstances in which such Event of Loss has not occurred
with respect to the associated Airframe, the Company shall promptly (and in any
event within 15 days after such occurrence) give the Collateral Agent written
notice of such Event of Loss. Whether or not an Event of Loss with respect to
any Engine has occurred, the Company shall have the right at its option at any
time so long as no Event of Default is continuing, on at least five Business
Days’ prior notice to the Collateral Agent, to substitute, and if an Event of
Loss shall have occurred with respect to any Engine under circumstances in which
an Event of Loss has not occurred with respect to the associated Airframe, shall
within 60 days of the occurrence of such Event of Loss substitute, a Replacement
Engine for any Engine. In such event, immediately upon the effectiveness of such
substitution and without further act, (i) the replaced Engine shall thereupon be
free and clear of all rights of the Collateral Agent and the Lien of the
Mortgage and shall no longer be deemed an Engine hereunder and (ii) such
Replacement Engine shall become subject to the Mortgage and this Agreement for
all purposes hereof to the same extent as the replaced Engine. Such Replacement
Engine (i) shall be manufactured by the Engine Manufacturer of the Engine being
replaced, (ii) shall be of the same model as the Engine to be replaced thereby,
or an improved model, that is suitable for installation and use on the
associated Airframe and is compatible with the other Engine, (iii) shall have a
value, utility and remaining useful life (without regard to hours and cycles) at
least equal to the Engine to be replaced thereby (assuming that such Engine had
been maintained in accordance with this Agreement) and (iv) at the time of
substitution, shall be free and clear of all Liens except Permitted Liens. The
Company’s right to make a replacement hereunder shall be subject to the
fulfillment (which may be simultaneous with such replacement) of the following
conditions precedent at the Company’s sole cost and expense, and the Collateral
Agent agrees to cooperate with the Company to the extent necessary to enable it
to timely satisfy such conditions:
(i)    an executed counterpart (or, in the case of subclause (B) below, a
photocopy) of each of the following documents shall be delivered to the
Collateral Agent:
(A)    the Mortgage Supplement covering the Replacement Engine, which shall have
been duly filed for recordation pursuant to the Act or such other applicable law
of the jurisdiction other than the United States in which the aircraft of which
such Engine is a part is registered, as the case may be;
(B)    a full warranty (as to title) bill of sale, covering the Replacement
Engine, executed by the former owner thereof in favor of the Company (or, at the
Company’s option, other evidence of the Company’s ownership of such Replacement
Engine, reasonably satisfactory to the Collateral Agent); and
(C)    UCC financing statements covering the security interests created by the
Mortgage (or any similar statements or other documents required to be filed or
delivered pursuant to the laws of the jurisdiction in which the aircraft of
which such Engine is a part is registered) as are deemed necessary or desirable
by counsel for the Collateral Agent to protect the security interests of the
Collateral Agent in the Replacement Engine;
(ii)    the Company shall have furnished to the Collateral Agent and the Banks
an opinion of counsel from counsel reasonably satisfactory to the Collateral
Agent




10




--------------------------------------------------------------------------------





to the effect that the Lien of the Mortgage is in full force and effect with
respect to the Replacement Engine and such evidence of compliance with the
insurance provisions of Section 3.06 with respect to such Replacement Engine as
the Collateral Agent shall reasonably request;
(iii)    the Company shall have furnished to the Collateral Agent an opinion of
the Company’s aviation law counsel reasonably satisfactory to the Collateral
Agent and addressed to the Collateral Agent and the Banks as to, the due filing
for recordation of the Mortgage Supplement with respect to such Replacement
Engine under the Act or such other applicable law of the jurisdiction other than
the United States in which the aircraft of which such Engine is a part is
registered, as the case may be, and the registrations with the International
Registry of (i) the International Interest constituted by such Mortgage
Supplement with respect to such Replacement Engine and (ii) if the bill of sale
referred to in clause (i)(B) above constitutes a “contract of sale” under the
Cape Town Treaty, such contract of sale with respect to such Replacement Engine;
and
(iv)    the Company shall have furnished to the Collateral Agent a certificate
of a qualified aircraft engineer (who may be an employee of the Company) or an
ISTAT-qualified independent appraiser certifying that such Replacement Engine
has a value, utility and remaining useful life (without regard to hours and
cycles) at least equal to the Engine so replaced (assuming that such Engine had
been maintained in accordance with this Agreement).
Upon satisfaction of all conditions to such substitution, (x) the Collateral
Agent shall, at the cost and expense of the Company, execute and deliver to the
Company such documents and instruments, prepared by the Company at the Company’s
expense, as the Company shall reasonably request to evidence the release of such
replaced Engine from the Lien of the Mortgage and procure the discharge of the
International Interest granted under the Mortgage in the replaced Engine, (y)
the Collateral Agent shall assign to the Company all claims it may have against
any other Person relating to any Event of Loss giving rise to such substitution,
if applicable, and (z) the Company shall receive all insurance proceeds (other
than those reserved to others under Section 3.06(b) or those subject to Section
3.05(f)) and, subject to Section 3.05(f), proceeds in respect of any Event of
Loss giving rise to such replacement to the extent not previously applied to the
purchase price of the Replacement Engine as provided in Section 3.05(d).
Section 3.05    Loss, Destruction or Requisition.
(a)Event of Loss With Respect to an Aircraft or Airframe. Upon the occurrence of
an Event of Loss with respect to an Aircraft or Airframe, the Company shall
promptly upon obtaining knowledge of such Event of Loss (and in any event within
10 days after such occurrence) give the Collateral Agent written notice of such
Event of Loss. The Company shall, within 60 days after such occurrence, either:
(i)if required pursuant to Section 6.12(c)(y) of the Credit Agreement, replace
such Aircraft or Airframe, together with its associated Engines, with a
Replacement Aircraft pursuant to and in accordance with Section 6.12(c) of the
Credit Agreement; or




11




--------------------------------------------------------------------------------





(ii)if permitted pursuant to Section 6.12(b) of the Credit Agreement, have such
Aircraft or Airframe, together with its associated Engines, released from the
Lien of the Mortgage as set forth in Section 3.01(b) of the Mortgage.
(b)Effect of Replacement. Upon replacement as provided for in Section
3.05(a)(i), (i) the Lien of the Mortgage shall continue with respect to such
Replacement Aircraft, as though no Event of Loss had occurred; (ii) the
Collateral Agent shall, at the cost and expense of the Company, release from the
Lien of the Mortgage the Aircraft suffering such Event of Loss and all related
Collateral, by executing and delivering to the Company such documents and
instruments, as the Company may reasonably request to evidence such release and
procure the discharge of the related International Interest; and (iii) the
Collateral Agent shall assign to the Company all claims the Collateral Agent may
have against any other Person arising from the Event of Loss and the Company
shall receive all insurance proceeds (other than those reserved to others under
Section 3.06(b)) and proceeds from any award in respect of condemnation,
confiscation, seizure or requisition, including any investment interest thereon,
to the extent not previously applied to the purchase price of the Replacement
Aircraft, as provided in Section 3.05(d).
(c)Requirements to Aircraft Replacement. In connection with the Company’s
obligation to provide a Replacement Aircraft as provided in Section 3.05(a)(i),
the Company shall:
(i)    on the date when the Replacement Aircraft is subjected to the Lien of the
Mortgage (such date being referred to in this Section 3.05 as the “Replacement
Closing Date”), an executed counterpart of each of the following documents (or,
in the case of the FAA bill of sale and full warranty bill of sale referred to
below, a photocopy thereof) shall have been delivered to the Collateral Agent:
(A)    a Mortgage Supplement covering the Replacement Aircraft, which shall have
been duly filed for recordation pursuant to the Act or such other applicable law
of such jurisdiction other than the United States in which the Replacement
Aircraft is to be registered in accordance with Section 3.02(e), as the case may
be;
(B)    an FAA bill of sale (or a comparable document, if any, of another
Aviation Authority, if applicable) covering the airframe constituting the
Replacement Aircraft executed by the former owner thereof in favor of the
Company;
(C)    a full warranty (as to title) bill of sale, covering the Replacement
Aircraft, executed by the former owner thereof in favor of the Company (or, at
the Company’s option, other evidence of the Company’s ownership of such
Replacement Aircraft reasonably satisfactory to the Collateral Agent); and
(D)    UCC financing statements covering the security interests created by the
Mortgage (or any similar statements or other documents required to be filed or
delivered pursuant to the laws of the jurisdiction in which the Replacement
Aircraft may be registered in accordance with Section 3.02(e)) as are deemed
necessary or desirable by counsel for the Collateral Agent to protect the
security




12




--------------------------------------------------------------------------------





interests of the Collateral Agent in the Replacement Aircraft created by the
Mortgage;
(ii)    [Reserved];
(iii)    the Collateral Agent (acting directly or by authorization to its
special counsel) shall have received satisfactory evidence as to the compliance
with the insurance provisions of Section 3.06 with respect to the Replacement
Aircraft;
(iv)    on the Replacement Closing Date, (A) the Company shall cause the
Replacement Aircraft to be subject to the Lien of the Mortgage free and clear of
Liens (other than Permitted Liens), (B) the Replacement Aircraft shall have been
duly certified by the FAA (or other applicable Aviation Authority) as to type
and airworthiness in accordance with the terms of this Agreement, (C)
application for registration of the Replacement Aircraft in accordance with
Section 3.02(e) shall have been duly made with the FAA or other applicable
Aviation Authority and the Company (or the Permitted Lessee, if applicable)
shall have authority to operate the Replacement Aircraft and (D) the
International Interest of the Mortgage with respect to the Replacement Aircraft
shall have been registered with the International Registry and, if the bill of
sale referred to in (i)(C) above constitutes a “contract of sale” under the Cape
Town Treaty, such contract of sale with respect to the Replacement Aircraft
shall have been registered with the International Registry; and
(v)    the Collateral Agent and the Banks at the expense of the Company, shall
have received (A) an opinion of counsel, addressed to the Collateral Agent and
the Banks, to the effect that the Replacement Aircraft has or have duly been
made subject to the Lien of the Mortgage, and the Collateral Agent will be
entitled to the benefits of Section 1110 with respect to the Replacement
Aircraft, provided that such opinion with respect to Section 1110 need not be
delivered to the extent that immediately prior to such replacement the benefits
of Section 1110 were not, solely by reason of a change in law or court
interpretation thereof, available to the Collateral Agent, and (B) an opinion of
Company’s aviation law counsel reasonably satisfactory to the Collateral Agent
and addressed to the Collateral Agent and the Banks as to the due registration
of any such Replacement Aircraft and the due filing for recordation of a
Mortgage Supplement with respect to such Replacement Aircraft under the Act or
such other applicable law of the jurisdiction other than the United States in
which the Replacement Aircraft is to be registered in accordance with Section
3.02(e), as the case may be, and the registrations with the International
Registry of the interests specified in clause (iv)(D) above with respect to the
Replacement Aircraft.
(d)Payments Received on Account of an Event of Loss. Any amounts, other than
insurance proceeds in respect of damage or loss not constituting an Event of
Loss (the application of which is provided for in Annex B), received at any time
by the Collateral Agent or the Company from any Governmental Authority or any
other Person in respect of any Event of Loss shall be held by, or (unless the
Company shall be entitled to retain such amounts as provided below) paid over
to, the Collateral Agent and will be applied as follows:
(i)    if such amounts are received with respect to an Aircraft or Airframe, and
an Engine installed on such Airframe at the time of such Event of Loss, upon
compliance




13




--------------------------------------------------------------------------------





by the Company with the applicable terms of Section 3.05(a)(i) with respect to
the Event of Loss for which such amounts are received, such amounts shall be
paid over to, or retained by, the Company;
(ii)    if such amounts are received with respect to an Aircraft or Airframe,
and an Engine installed on such Airframe at the time of such Event of Loss and
the Aircraft or Airframe, together with associated Engines, is permitted to be
released from the Lien of the Mortgage as set forth in 3.05(a)(ii), such amounts
shall be paid over to, or retained by, the Company; and
(iii)    if such amounts are received with respect to an Aircraft or Airframe,
and an Engine installed on such Airframe at the time of such Event of Loss and
the Aircraft or Airframe, together with associated Engines, is not permitted to
be released from the Lien of the Mortgage as set forth in 3.05(a)(ii) because an
Event of Default has occurred and continuing, such amounts shall be applied by
the Collateral Agent in accordance with the Credit Agreement.
(e)Requisition for Use. In the event of a requisition for use by any
Governmental Authority of any Airframe and any Engines, if any, or engines
installed on an Airframe while such Airframe is subject to the Lien of the
Mortgage, the Company shall promptly notify the Collateral Agent of such
requisition and all of the Company’s obligations under this Agreement shall
continue to the same extent as if such requisition had not occurred except to
the extent that the performance or observance of any obligation by the Company
shall have been prevented or delayed by such requisition; provided that the
Company’s obligations under this Section 3.05 with respect to the occurrence of
an Event of Loss for the payment of money and under Section 3.06 (except while
an assumption of liability by the U.S. Government of the scope referred to in
Section 3.02(c) is in effect) shall not be reduced or delayed by such
requisition. Any payments received by the Collateral Agent or the Company or
Permitted Lessee from such Governmental Authority with respect to such
requisition of use shall be paid over to, or retained by, the Company. In the
event of an Event of Loss of an Engine resulting from the requisition for use by
a Governmental Authority of such Engine (but not the associated Airframe), the
Company will replace such Engine hereunder by complying with the terms of
Section 3.04(e) and any payments received by the Collateral Agent or the Company
from such Governmental Authority with respect to such requisition shall be paid
over to, or retained by, the Company.
(f)Certain Payments to be Held As Security. Any amount referred to in this
Section 3.05 or Section 3.06 which is payable or creditable to, or retainable
by, the Company shall not be paid or credited to, or retained by, the Company if
at the time of such payment, credit or retention a Default under Section 7.1(a)
of the Credit Agreement or an Event of Default shall have occurred and be
continuing, but shall be paid to and held by the Collateral Agent as security
for the obligations of the Company under the Loan Papers, and at such time as
there shall not be continuing any such Default or Event of Default such amount
shall, to the extent not theretofore applied as provided herein, be paid over to
the Company.
Section 3.06    Insurance.




14




--------------------------------------------------------------------------------





(a)Obligation to Insure. The Company shall comply with, or cause to be complied
with, each of the provisions of Annex B, which provisions are hereby
incorporated by this reference as if set forth in full herein.
(b)Insurance for Own Account. Nothing in this Section 3.06 shall limit or
prohibit (a) the Company from maintaining the policies of insurance required
under Annex B with higher coverage than those specified in Annex B, or (b) the
Collateral Agent or any other Additional Insured from obtaining insurance for
its own account (and any proceeds payable under such separate insurance shall be
payable as provided in the policy relating thereto); provided, however, that no
insurance may be obtained or maintained that would limit or otherwise adversely
affect the coverage of any insurance required to be obtained or maintained by
the Company pursuant to this Section 3.06 and Annex B.
(c)Indemnification by Government in Lieu of Insurance. The Collateral Agent
agrees to accept, in lieu of insurance against any risk with respect to an
Aircraft described in Annex B, indemnification from, or insurance provided by,
the U.S. Government, or upon the written consent of the Collateral Agent, other
Governmental Authority, against such risk in an amount that, when added to the
amount of insurance (including permitted self-insurance), if any, against such
risk that the Company (or any Permitted Lessee) may continue to maintain, in
accordance with this Section 3.06, shall be at least equal to the amount of
insurance against such risk otherwise required by this Section 3.06.
(d)Application of Insurance Proceeds. As between the Company and the Collateral
Agent, all insurance proceeds received as a result of the occurrence of an Event
of Loss with respect to any Aircraft or any Engine under policies required to be
maintained by the Company pursuant to this Section 3.06 will be applied in
accordance with Section 3.05(d) and subject to Section 3.05(f). All proceeds of
insurance required to be maintained by the Company, in accordance with this
Section 3.06 and Section B of Annex B, in respect of any property damage or loss
not constituting an Event of Loss with respect to any Aircraft, Airframe or
Engine shall be paid over to the Company or the Collateral Agent, as the case
may be, as provided in Section B of Annex B and will be applied in payment (or
to reimburse the Company) for repairs or for replacement property, and any
balance remaining after such repairs or replacement with respect to such damage
or loss shall be paid over to, or retained by, the Company.
ARTICLE IV
REMEDIES

Section 4.01    Limitations Under CRAF. Notwithstanding Section 7.2 or Section
7.3 of the Credit Agreement or Article 2 of the Mortgage, during any period that
any Aircraft, Airframe or Engine is subject to CRAF in accordance with the
provisions of Section 3.02(b)(vi) and in the possession of the U.S. Government,
the Collateral Agent shall not, as a result of any Event of Default, exercise
its remedies hereunder in such manner as to limit the Company’s control under
this Agreement (or any Permitted Lessee’s control under any Permitted Lease) of
such Aircraft, Airframe or Engine, unless at least 30 days’ (or such other
period as may then be applicable under CRAF) written notice of default hereunder
shall have been given by the Collateral Agent or any other Secured Party by
registered or certified mail to the Company (and any Permitted Lessee) with a
copy to the Contracting Officer Representative or Representatives




15




--------------------------------------------------------------------------------





for the Military Airlift Command of the United States Air Force to whom notices
must be given under the contract governing the Company’s (or any Permitted
Lessee’s) participation in CRAF with respect to such Aircraft, Airframe or
Engine.
ARTICLE V
MISCELLANEOUS

Section 5.01    Registrations with the International Registry. Each of the
parties hereto consents to the registration with the International Registry of
the International Interests granted under the Mortgage, and each party hereto
covenants and agrees that it will take all such action, at Company’s cost,
reasonably requested by the Company or the Collateral Agent in order to make any
registrations with the International Registry, including becoming a Transacting
User Entity with the International Registry and providing consents to any
registration as may be contemplated by the Loan Papers.
Section 5.02    Storage. Notwithstanding anything to the contrary in any Loan
Paper, (A) (i) the Company may place any Aircraft in storage in accordance with
the Company’s standard storage procedures, (ii) any Aircraft (or any component
thereof) may undergo maintenance in accordance with the Company’s FAA approved
maintenance program and (iii) any Aircraft may be grounded by applicable
government authorities, in each case, without the necessity of keeping such
Aircraft in good operating condition or maintaining such Aircraft’s
airworthiness certification or otherwise complying with the provisions of this
Agreement, (B) the Company may contest the applicability of any Laws or
directives in any reasonable manner and defer compliance therewith until such
contest is finally determined or adjudicated, so long as, notwithstanding such
deferred compliance with respect to any Aircraft, the Company keeps such
Aircraft in good operating condition and maintains such Aircraft’s airworthiness
certification and (C) the Company may defer maintenance and defer conformity
with any airworthiness directive in a manner that is consistent with its FAA
approved maintenance program and applicable Laws; provided that if any Aircraft
has been placed into storage or grounded as provided in the preceding clause (A)
is not in good operating condition or lacks airworthiness certification (any
such Aircraft, a “Non-Compliant Pool Aircraft”) for a period of more than 30
days, then, within 60 days of the end of such 30 day period the Company shall be
required to replace such Aircraft with another Aircraft in compliance with
Section 6.12(b) of the Credit Agreement; provided, further, that the Company
shall not permit the Appraised Value of all Non-Compliant Pool Aircraft at any
time to exceed an amount equal to 7.5% of the Appraised Value of all Pool Assets
at such time for a period of more than ten Business Days.
Section 5.03    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 5.04    Notices. All notices and other communication provided for herein
shall be in writing (including telecopy communications) and mailed, telecopied,
e-mailed (where indicated) or delivered in accordance with Section 9.2 of the
Credit Agreement.




16




--------------------------------------------------------------------------------





Section 5.05    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 5.06    Amendment. Neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Collateral Agent and the Company with respect to
which such waiver, amendment or modification is to apply.
Section 5.07    Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit, of each party hereto and its respective successors and
permitted assigns.


* * *







17




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Collateral Agent have caused this
Mortgaged Aircraft Operating Agreement to be duly executed by their respective
officers thereunto duly authorized.


















SOUTHWEST AIRLINES CO.
By:_______________________________
   Name: 
   Title:














JPMORGAN CHASE BANK, N.A., as Collateral Agent
By:_______________________________
Name:
Title:







18




--------------------------------------------------------------------------------






ANNEX A
DEFINED TERMS

“Act” means Part A of Subtitle VII of the United States Transportation Code (49
U.S.C., §§ 40101 et seq.).
“Additional Insured” is defined in Section D(i) of Annex B.
“Affiliate” has the meaning set forth in the Credit Agreement.
“Aircraft” means an Airframe and its two associated Engines. An Airframe is
“associated” with the two Engines grouped with it on Exhibit A to the Mortgage
(and vice versa).
“Aircraft Documents” means, with respect to any Aircraft, all technical data,
manuals and log books, and all inspection, modification and overhaul records and
other service, repair, maintenance and technical records that are required by
(a) the FAA pursuant to FAR 121.380A (or successor regulation) and any other
relevant regulation promulgated by the FAA which is applicable to the Company as
an operator under FAR 121 or (b) the relevant Aviation Authority, to be
maintained with respect to such Aircraft, Airframe, Engines or Parts and such
term shall include all additions, renewals, revisions and replacements of any
such materials from time to time made prior to the release of the Lien of the
Mortgage with respect to the applicable Aircraft, or required to be made prior
to the release of the Lien of the Mortgage with respect to the applicable
Aircraft, by the regulations of the relevant Aviation Authority, and in each
case in whatever form and by whatever means or medium (including, without
limitation, microfiche, microfilm, paper, CD-ROM or computer disk) such
materials may be maintained or retained by or on behalf of the Company
(provided, that all such materials shall be maintained in the English language
or, if in a jurisdiction other than the United States in which the keeping of
records in English is not practical, regularly translated in the English
language).
“Airframe” means (a) each aircraft (including, in each case, the winglets
installed thereon, but excluding Engines or engines from time to time installed
thereon) manufactured by Airframe Manufacturer and identified by Airframe
Manufacturer’s model number, United States registration number and Airframe
Manufacturer’s serial number set forth on Exhibit A to the Mortgage and any
Replacement Airframe and (b) any and all related Parts. Upon substitution of a
Replacement Airframe under and in accordance with this Agreement, such
Replacement Airframe shall become subject to this Agreement and the Mortgage and
shall be an “Airframe” for all purposes of this Agreement and the Mortgage and
thereupon the Airframe for which the substitution is made shall no longer be
subject to this Agreement and the Mortgage, and such replaced Airframe shall
cease to be an “Airframe.”
“Airframe Manufacturer” means The Boeing Company, a Delaware corporation.


Annex A
19




--------------------------------------------------------------------------------





“Appraised Value” has the meaning set forth in the Credit Agreement.
“Aviation Authority” means the FAA or, if any Aircraft is permitted to be, and
is, registered with any other Governmental Authority under and in accordance
with Section 3.02(e) of this Agreement and Annex C thereof, such other
Governmental Authority.
“Banks” has the meaning set forth in the Credit Agreement.
“Cape Town Treaty” has the meaning set forth in the Credit Agreement.
“Closing Date” means the date of this Agreement.
“Collateral” has the meaning set forth in the Mortgage.
“Collateral Agent” has the meaning set forth in the introduction to this
Agreement.
“Company” has the meaning set forth in the introduction to this Agreement.
“CRAF” means the Civil Reserve Air Fleet Program established pursuant to 10
U.S.C. Section 9511-13 or any similar substitute program.
“Credit Agreement” has the meaning set forth in the recital to this Agreement.
“Dollars,” “United States Dollars” and “$” mean lawful money for the time being
of the United States of America.
“Engine” means, with respect to any Airframe (a) each of the engines
manufactured by the Engine Manufacturer and identified by Engine Manufacturer’s
model number and Engine Manufacturer’s serial number set forth on Exhibit A to
the Mortgage and any Replacement Engine, in any case whether or not from time to
time installed on such Airframe or installed on any other airframe or aircraft,
and (b) any and all related Parts. Upon substitution of a Replacement Engine
under and in accordance with this Agreement, such Replacement Engine shall
become subject to this Agreement and the Mortgage and shall be an “Engine” for
all purposes of this Agreement and the Mortgage and thereupon the Engine for
which the substitution is made shall no longer be subject to this Agreement and
the Mortgage, and such replaced Engine shall cease to be an “Engine.”.
“Engine Manufacturer” means CFM International, Inc., a Delaware corporation.
“Event of Default” has the meaning set forth in the Credit Agreement.
“Event of Loss” means, with respect to any Aircraft, Airframe or any Engine, any
of the following circumstances, conditions or events with respect to such
Property, for any reason whatsoever:


Annex A
20




--------------------------------------------------------------------------------





(a)    the destruction of such Property, damage to such Property beyond economic
repair or rendition of such Property permanently unfit for normal use by
Company;
(b)    the actual or constructive total loss of such Property or any damage to
such Property, or requisition of title or use of such Property, which results in
an insurance settlement with respect to such Property on the basis of a total
loss or constructive or compromised total loss;
(c)    any theft, hijacking or disappearance of such Property for a period of
180 consecutive days or more;
(d)    any seizure, condemnation, confiscation, taking or requisition (including
loss of title) of such Property by any Governmental Authority or purported
Governmental Authority (other than a requisition of use by a Permitted
Government Entity) for a period exceeding 12 consecutive months;
(e)    as a result of any law, rule, regulation, order or other action by the
Aviation Authority or by any Governmental Authority of the government of
registry of the Aircraft or by any Governmental Authority otherwise having
jurisdiction over the operation or use of the Aircraft, the use of such Property
in the normal course of the Company’s business of passenger air transportation
is prohibited for a period of 18 consecutive months unless the Company, prior to
the expiration of such 18-month period, shall have undertaken and shall be
diligently carrying forward such steps as may be necessary or desirable to
permit the normal use of such Property by the Company, but in any event if such
use shall have been prohibited for a period of three consecutive years; and
(f)    any divestiture of title to an Engine treated as an Event of Loss
pursuant to Section 3.02(b) of this Agreement.
“FAA” has the meaning set forth in the Mortgage.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Inspecting Parties” has the meaning set forth in Section 3.03(a).
“International Interest” has the meaning set forth in the Mortgage.
“International Registry” has the meaning set forth in the Mortgage.
“Law” means (a) any constitution, treaty, statute, law, decree, regulation,
order, rule or directive of any Governmental Authority, and (b) any judicial or
administrative interpretation or application of, or decision under, any of the
foregoing.


Annex A
21




--------------------------------------------------------------------------------





“Lien” has the meaning set forth in the Credit Agreement.
“Loan” has the meaning set forth in the Credit Agreement.
“Loan Papers” has the meaning set forth in the Credit Agreement.
“Mortgage” means the Mortgage and Security Agreement, dated as of March 30,
2020, between the Company and the Collateral Agent, entered into pursuant to the
Credit Agreement.
“Mortgage Supplement” means a supplement to the Mortgage, appropriate for the
purpose for which it is being used.
“Non-Compliant Pool Aircraft” has the meaning set forth in Section 5.02.
“Optional Modification” has the meaning set forth in Section 3.04(d).
“Parts” means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) Engines or engines, and (b) any Removable Part that constitutes
passenger convenience equipment or is otherwise leased by Company from a third
party or subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
Airframe or any Engine or removed therefrom unless the Lien of the Mortgage
shall not be applicable to such Parts in accordance with Section 3.04 of this
Agreement.
“Permitted Air Carrier” means (a) any manufacturer of airframes or aircraft
engines, or any Affiliate of a manufacturer of airframes or aircraft engines,
(b) any Permitted Foreign Air Carrier, (c) any U.S. Certificated Air Carrier or
(d) any person approved in writing by the Collateral Agent.
“Permitted Country” means any country listed on Schedule 1.
“Permitted Foreign Air Carrier” means any air carrier with its principal
executive offices in any Permitted Country and which is authorized to conduct
commercial airline operations and to operate jet aircraft similar to the
Aircraft under the applicable Laws of such Permitted Country.
“Permitted Government Entity” means (a) the U.S. Government or (b) any other
Governmental Authority if the Aircraft is then registered under the laws of the
country of such Governmental Authority.
“Permitted Lease” means a lease (including a sublease) permitted under Section
3.02(b)(viii) of this Agreement.


Annex A
22




--------------------------------------------------------------------------------





“Permitted Lessee” means a lessee under a Permitted Lease.
“Permitted Liens” has the meaning set forth in the Mortgage.
“Person” has the meaning set forth in the Credit Agreement.
“Pool Assets” has the meaning set forth in the Credit Agreement.
“Property” of any Person means any property or assets, or interest therein, of
such Person.
“Reregistration Request” has the meaning set forth in Section 3.02(e).
“Replacement Aircraft” means, with respect to any Aircraft, any aircraft
substituted for such Aircraft pursuant to Section 3.05(a)(i).
“Replacement Airframe” means, with respect to any Airframe, any airframe
constituting a Replacement Airframe.
“Replacement Closing Date” has the meaning set forth in Section 3.05(c).
“Replacement Engine” means, with respect to any Engine, an engine substituted
for such Engine pursuant to Section 3.04(e) or 3.05.
“Removable Part” is defined in Section 3.04(d).
“Secured Parties” has the meaning set forth in the Credit Agreement.
“Threshold Amount” means $7,500,000.
“Transacting User Entity” is defined in Section 2.1.11 of the Regulations of the
International Registry.
“United States” or “U.S.” means the United States of America; provided that for
geographic purposes, “United States” means, in aggregate, the 50 States and the
District of Columbia of the United States of America.
“U.S. Certificated Air Carrier” means any United States air carrier that is a
Citizen of the United States holding an air carrier operating certificate issued
pursuant to chapter 447 of title 49 of the United States Code for aircraft
capable of carrying 10 or more individuals or 6000 pounds or more of cargo, and
as to which there is in force an air carrier operating certificate issued
pursuant to Part 121 of the FAA Regulations, or which may operate as an air
carrier by certification or otherwise under any successor or substitute
provisions therefor or in the absence thereof.


Annex A
23




--------------------------------------------------------------------------------





“U.S. Government” means the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the United States.
“Wet Lease” means any arrangement whereby the Company or a Permitted Lessee
agrees to furnish an Airframe and the related Engines or engines installed
thereon to a third party pursuant to which such Airframe and Engines or engines
shall at all times be operated solely by cockpit crew provided by the Company or
such Permitted Lessee possessing all current certificates and licenses required
by Law, shall be maintained by the Company or such Permitted Lessee in
accordance with the provisions of this Agreement and shall continue to be
insured by the Company or such Permitted Lessee in accordance with the
provisions of this Agreement.






Annex A
24




--------------------------------------------------------------------------------






ANNEX B
INSURANCE

A.
Liability Insurance.

1.    Except as provided in Section A.2 below, the Company will carry or cause
to be carried at all times, at no expense to the Collateral Agent or the Banks,
comprehensive airline legal liability insurance (including, but not limited to
third party and passenger liability, bodily injury, property damage, war risk
and allied perils liability, baggage liability, cargo and mail liability,
hangarkeeper’s liability and contractual liability insurance, but excluding
manufacturer’s product liability coverage) with respect to each Aircraft,
Airframe and Engine, which is (i) in an amount per occurrence not less than the
greater of (x) the amount of comprehensive airline legal liability insurance
from time to time applicable to aircraft owned or leased and operated by the
Company of the same type and operating on similar routes as the applicable
Aircraft and (y) $500,000,000 per occurrence; (ii) of the type and covering the
same risks as from time to time applicable to aircraft operated by the Company
of the same type as the Aircraft; and (iii) maintained in effect with insurers
of U.S. domestically or internationally recognized responsibility (such insurers
being referred to herein as “Approved Insurers”).
2.    During any period that an Aircraft is on the ground and not in operation,
Company may carry or cause to be carried, in lieu of the insurance required by
Section A.1 above, insurance otherwise conforming with the provisions of said
Section A.1 except that (i) the amounts of coverage shall not be required to
exceed the amounts of public liability and property damage insurance from time
to time applicable to aircraft owned or operated by the Company of the same type
as the Aircraft which are on the ground and not in operation and (ii) the scope
of the risks covered and the type of insurance shall be the same as from time to
time shall be applicable to aircraft owned or operated by the Company of the
same type which are on the ground and not in operation.
B.
Hull Insurance.

1.    Except as provided in Section B.2 below, the Company will carry or cause
to be carried at all times, at no expense to the Collateral Agent or the Banks,
with Approved Insurers “all-risk” ground and flight aircraft hull insurance
covering each Aircraft (including the associated Engines when they are installed
on the Airframe or any other airframe and including any Engines or Parts when
not installed on the Airframe) which is of the type as from time to time
applicable to aircraft owned by Company of the same type as such Aircraft for an
amount denominated in United States Dollars not less than the Agreed Value.
“Agreed Value” means for any Aircraft at any time, 100% of the Appraised Value
of such Aircraft.
Any policies of insurance carried in accordance with this Section B.1 or Section
C covering an Aircraft and any policies taken out in substitution or replacement
for any such policies (i) shall name the Collateral Agent as the sole loss payee
for any proceeds to be paid under such policies up to an amount equal to the
Agreed Value and (ii) shall provide that (A) in the event of a loss involving
proceeds in excess of the Threshold Amount, the proceeds in respect of such loss
up to an amount equal to the Agreed Value shall be payable to the Collateral
Agent, except in the case of a loss with respect to an Engine installed on an
airframe other than an




Annex B
25




--------------------------------------------------------------------------------





Airframe, in which case the Company (or any Permitted Lessee) shall endeavor to
arrange for any payment of insurance proceeds in respect of such loss to be held
for the account of the Collateral Agent whether such payment is made to the
Company (or any Permitted Lessee) or any third party, it being understood and
agreed that in the case of any payment to the Collateral Agent otherwise than in
respect of an Event of Loss, the Collateral Agent shall, upon receipt of
evidence satisfactory to it that the damage giving rise to such payment shall
have been repaired or that such payment shall then be required to pay for
repairs then being made, pay the amount of such payment to the Company or its
order, and (B) the entire amount of any loss involving proceeds of the Threshold
Amount or less or the amount of any proceeds of any loss in excess of the Agreed
Value shall be paid to the Company or its order unless an Event of Default shall
have occurred and be continuing and the insurers have been notified thereof by
the Collateral Agent. In the case of a loss with respect to an engine (other
than an Engine) installed on an Airframe, Collateral Agent shall hold any
payment to it of any insurance proceeds in respect of such loss for the account
of the Company or any other third party that is entitled to receive such
proceeds.
2.    During any period that an Aircraft is on the ground and not in operation,
the Company may carry or cause to be carried, in lieu of the insurance required
by Section B.1 above, insurance otherwise conforming with the provisions of said
Section B.1 except that the scope of the risks and the type of insurance shall
be the same as from time to time applicable to aircraft owned by the Company of
the same type similarly on the ground and not in operation, provided that the
Company shall maintain insurance against risk of loss or damage to such Aircraft
in an amount equal to the Agreed Value during such period that such Aircraft is
on the ground and not in operation.
C.War-Risk, Hijacking and Allied Perils Insurance. If the Company (or any
Permitted Lessee) shall at any time operate or propose to operate any Aircraft,
Airframe or Engine (i) in any area of recognized hostilities or (ii) on
international routes and war-risk, hijacking or allied perils insurance is
maintained by the Company (or any Permitted Lessee) with respect to other
aircraft owned or operated by the Company (or any Permitted Lessee) on such
routes or in such areas, the Company shall maintain or cause to be maintained,
at no expense to the Collateral Agent or the Banks, with Approved Insurers
war-risk, hijacking and related perils insurance of substantially the same type
carried by major United States commercial air carriers operating the same or
comparable models of aircraft on similar routes or in such areas and, in the
case of associated hull insurances, in no event in an amount less than the
Agreed Value for such Aircraft.
D.General Provisions. Any policies of insurance carried in accordance with
Sections A, B and C, including any policies taken out in substitution or
replacement for such policies:
(i)in the case of Section A, shall name the Collateral Agent, and each Bank as
an additional insured (collectively, the “Additional Insureds”), as its
interests may appear;
(ii)shall apply worldwide and have no territorial restrictions or limitations
(except only in the case of war, hijacking and related perils insurance required
under Section C, which shall apply to the fullest extent available in the
international insurance market);




Annex B
26




--------------------------------------------------------------------------------





(iii)shall provide that, in respect of the interests of the Additional Insureds
in such policies, the insurance shall not be invalidated or impaired by any act
or omission (including misrepresentation and nondisclosure) by the Company (or
any Permitted Lessee) or any other Person (including, without limitation, use
for illegal purposes of any Aircraft or any Engine) and shall insure the
Additional Insureds regardless of any breach or violation of any representation,
warranty, declaration, term or condition contained in such policies by the
Company (or any Permitted Lessee);
(iv)shall provide that, if the insurers cancel such insurance for any reason
whatsoever, or if the same is allowed to lapse for nonpayment of premium, or if
any material change is made in the insurance which adversely affects the
interest of any of the Additional Insureds, such cancellation, lapse or change
shall not be effective as to the Additional Insureds for 30 days (seven days in
the case of war risk, hijacking and allied perils insurance) after receipt by
the Additional Insureds of written notice by such insurers of such cancellation,
lapse or change, provided that if any notice period specified above is not
reasonably obtainable, such policies shall provide for as long a period of prior
notice as shall then be reasonably obtainable;
(v)shall waive any rights of setoff (including for unpaid premiums), recoupment,
counterclaim or other deduction, whether by attachment or otherwise, against
each Additional Insured;
(vi)shall be primary without right of contribution from any other insurance that
may be available to any Additional Insured;
(vii)shall provide that all of the liability insurance provisions thereof,
except the limits of liability and agreed value, shall operate in all respects
as if a separate policy had been issued covering each party insured thereunder;
(viii)shall provide that none of the Additional Insureds shall be liable for any
insurance premium;
(ix)shall waive any right of the insurers to subrogation against any Additional
Insured; and
(x)shall contain a 50/50% Clause per Lloyd’s Aviation Underwriters’ Association
Standard Policy Form AVS 103.
E.Reports and Certificates; Other Information. On or prior to each renewal date
of the insurance policies required hereunder, the Company will furnish or cause
to be furnished to the Collateral Agent insurance certificates describing in
reasonable detail the insurance maintained by the Company hereunder and a
report, signed by the Company’s regularly retained independent insurance broker
(the “Insurance Broker”), stating the opinion of such Insurance Broker that (a)
all premiums in connection with the insurance then due have been paid and (b)
such insurance complies with the terms of this Annex B, except that such opinion
shall not be required with respect to war risk insurance provided by the FAA. To
the extent such agreement is reasonably obtainable the Company will also cause
the Insurance Broker to agree to advise the Collateral Agent in writing of any
default in the payment of any premium and of any other act or omission on the
part of the Company of which it has knowledge and which might invalidate or




Annex B
27




--------------------------------------------------------------------------------





render unenforceable, in whole or in part, any insurance on any Aircraft or
Engine or cause the cancellation or termination of such insurance, and to advise
the Collateral Agent in writing at least 30 days (seven days in the case of
war-risk and allied perils coverage or such shorter period as may be available
in the international insurance market, as the case may be) prior to the
cancellation, lapse or material adverse change of any insurance maintained
pursuant to this Annex B.
F.Right to Pay Premiums. The Additional Insureds shall have the rights but not
the obligations of an additional named insured. None of the Collateral Agent and
the other Additional Insured shall have any obligation to pay any premium,
commission, assessment or call due on any such insurance (including
reinsurance). Notwithstanding the foregoing, in the event of cancellation of any
insurance due to the nonpayment of premiums, the Collateral Agent shall have the
option, in its sole discretion, to pay any such premium in respect of an
Aircraft that is due in respect of the coverage pursuant to this Agreement and
to maintain such coverage, as the Collateral Agent may require, until the
scheduled expiry date of such insurance and, in such event, the Company shall,
upon demand, reimburse the Collateral Agent for amounts so paid by them.
G.Deductibles; Self-insurance. The Company may self-insure with respect to an
Aircraft to the same extent as it does with respect to, or maintain policies
with deductibles or premium adjustment provisions consistent with similar
provisions applicable to, other comparable aircraft operated by the Company;
provided, however, that in the case of hull insurance, such self-insurance shall
in no event exceed $150,000,000 per policy year with respect to an Aircraft and
all other comparable aircraft operated by the Company, taken together; and
provided further that, in the case of public liability insurance, such
self-insurance shall in no event exceed $150,000,000 per policy year.
H.Indemnification by Government in Lieu of Insurance. The Collateral Agent
agrees to accept, in lieu of insurance against any risk with respect to the
Aircraft described in Paragraph C of this Annex B, indemnification from, or
insurance provided by, the government of the United States of America or any
agency or instrumentality thereof the obligations of which are supported by the
full faith and credit of the U.S. Government, including from the FAA under the
FAA’s war risk and allied perils insurance program; provided that the provisions
of this Paragraph H shall be deemed satisfied if the U.S. Government is
obligated to publish notice of any cancellation, reduction, change or lapse
described therein in the Federal Register; provided further that in such case,
the Company agrees to furnish notice to each additional insured of any such
cancellation, reduction, change or lapse immediately following receipt by the
Company of notice thereof.
I.AVN 67B. If the Company shall be insuring the Aircraft in the London or other
market that utilizes London-form financier endorsements, an endorsement in the
form of AVN 67B (or any form generally accepted in the international aviation
insurance markets as the successor to such form) shall satisfy the endorsement
requirements set forth in this Annex B.






Annex B
28




--------------------------------------------------------------------------------






ANNEX C
FOREIGN REGISTRATION

The Collateral Agent and the Company hereby agree, subject to the provisions of
Section 3.02(e) of this Agreement, that the Company shall be entitled to
register any Aircraft or cause any Aircraft to be registered in a country other
than the United States, subject to compliance with the following:
(i)
each of the following requirements is satisfied:

(A)    no Event of Default shall have occurred and be continuing at the time of
such registration;
(B)    such proposed change of registration is made in connection with a
Permitted Lease to a Permitted Air Carrier; and
(C)    such country is a country with which the United States then maintains
normal diplomatic relations or, if Taiwan, the United States then maintains
diplomatic relations at least as good as those in effect on the Closing Date;
(ii)the Collateral Agent shall have received an opinion of counsel (subject to
customary exceptions) reasonably satisfactory to the Collateral Agent addressed
to the Collateral Agent and the Banks as to the effect that:
(A)    such country would recognize the Company’s ownership interest in such
Aircraft;


(B)    after giving effect to such change in registration, the Lien of the
Mortgage on the Company’s right, title and interest in and to such Aircraft
shall continue in the reasonable opinion of the Collateral Agent as a valid and
duly perfected first priority security interest and International Interest
(subject to Permitted Liens) and all filing, recording or other action necessary
to protect the same shall have been accomplished (or, if such opinion cannot be
given at the time of such proposed change in registration because such change in
registration is not yet effective, (1) the opinion shall detail what filing,
recording or other action is necessary and (2) the Collateral Agent shall have
received a certificate from Company that all possible preparations to accomplish
such filing, recording and other action shall have been done, and such filing,
recording and other action shall be accomplished and a supplemental opinion to
that effect shall be delivered to the Collateral Agent on or prior to the
effective date of such change in registration);
(C)    unless Company or the Permitted Air Carrier shall have agreed to provide
insurance covering the risk of requisition of use of such Aircraft by the
government of such country (so long as such Aircraft is registered under the
laws of such country), the laws of such country require fair compensation by the
government of such country payable in currency freely convertible into Dollars
and freely




Annex C
29




--------------------------------------------------------------------------------





removable from such country (without license or permit, unless Company prior to
such proposed reregistration has obtained such license or permit or the
obtaining thereof being ministerial in nature and de minimis in expense) for the
taking or requisition by such government of such use; and
(D)    it is not necessary, solely as a consequence of such change in
registration and without giving effect to any other activity of the Collateral
Agent (or any Affiliate of the Collateral Agent), for the Collateral Agent to
qualify to do business in such jurisdiction as a result of such reregistration
in order to exercise any rights or remedies with respect to such Aircraft.
(b)In addition, as a condition precedent to any change in registration, Company
shall have given to the Collateral Agent and the Banks assurances reasonably
satisfactory to the Collateral Agent:
(i)    to the effect that the provisions of Section 3.02 of this Agreement have
been complied with after giving effect to such change of registration;
(ii)    of the payment by Company of all reasonable out-of-pocket expenses of
each Secured Party in connection with such change of registry, including,
without limitation (1) the reasonable fees and disbursements of counsel to the
Collateral Agent, (2) any filing or recording fees, taxes or similar payments
incurred in connection with the change of registration of such Aircraft and the
creation and perfection of the security interest therein in favor of the
Collateral Agent for the benefit of the Secured Parties, and (3) all costs and
expenses incurred in connection with any filings necessary to continue in the
United States the perfection of the security interest in such Aircraft in favor
of the Collateral Agent for the benefit of the Secured Parties; and
(iii)    to the effect that the tax and other indemnities in favor of each
Person named as an indemnitee under any other Operative Agreement afford each
such Person substantially the same protection as provided prior to such change
of registration (or Company shall have agreed upon additional indemnities that,
together with such original indemnities, in the reasonable judgment of the
Collateral Agent, afford such protection).






Annex C
30




--------------------------------------------------------------------------------






SCHEDULE 1
PERMITTED COUNTRIES



Argentina
Luxembourg
Aruba
Malaysia
Australia
Malta
Austria
Mexico
Bahamas
Netherlands
Belgium
Netherlands Antilles
Bolivia
New Zealand
Brazil
Norway
Canada
Paraguay
Chile
People’s Republic of China
Czech Republic
Peru
Denmark
Philippines
Egypt
Poland
Ecuador
Portugal
Finland
Republic of China (Taiwan)
France
Singapore
Germany
South Africa
Greece
South Korea
Hungary
Spain
Iceland
Sweden
India
Switzerland
Indonesia
Thailand
Ireland
Trinidad and Tobago
Italy
United Kingdom
Japan
 










